Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 1 of 98 Page ID #:105




    1   Mark D. Nielsen, Esq., No. 210,023
           mnielsen@cislo.com
    2   Daniel M. Cislo, Esq., No. 125,378
           dan@cislo.com
    3   CISLO & THOMAS LLP
        12100 Wilshire Boulevard, Suite 1700
    4   Los Angeles, California 90025
    5   Telephone: (310) 451-0647
        Fax: (310) 394-4477
    6   Attorneys for Defendants,
    7   C S P YEMAYA INTERNATIONAL, INC.
        and ALDEMAR RODRIGUEZ
    8
    9                      UNITED STATES DISTRICT COURT
   10                    CENTRAL DISTRICT OF CALIFORNIA
   11
   12   INDIO PRODUCTS, INC., a             )   CASE NO. 2:19-cv-01018 VAP (AGRx)
        California Corporation,             )
   13                                       )   [Hon. Virginia A. Phillips]
               Plaintiff,                   )
   14                                       )
               vs.                          )   DEFENDANTS’ ANSWER TO
   15                                       )   COMPLAINT, AFFIRMATIVE
        C S P YEMAYA INTERNATIONAL, )           DEFENSES, AND
   16   INC., a California Corporation; and )   COUNTERCLAIMS
        ALDEMAR RODRIGUEZ,                  )
   17                                       )   [DEMAND FOR JURY TRIAL]
               Defendants, and              )
   18                                       )
   19                                       )
        C S P YEMAYA INTERNATIONAL, )
   20   INC., a California Corporation; and )
        ALDEMAR RODRIGUEZ,                  )
   21                                       )
               Counterclaimants,            )
   22                                       )
               vs.                          )
   23                                       )
        INDIO PRODUCTS, INC., a             )
   24   California Corporation, POOYA       )
        GHASSEMI BAKHTIARI a/k/a            )
   25   PETER BAKHTIARI, and DOES 1-9, )
        inclusive,                          )
   26                                       )
               Counter-Defendants.          )
   27                                       )
   28
                                                                     Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 2 of 98 Page ID #:106




                                                                                          1         Defendant/Counterclaimants C S P Yemaya International, Inc. (hereafter
                                                                                          2   “CSP”) and Aldemar Rodriguez (hereafter “Rodriguez”) (hereafter collectively
                                                                                          3   “Defendants”) hereby submit their Answer to Plaintiff Indio Products, Inc.’s
                                                                                          4   (“Indio” or “Plaintiff”) Complaint in this action, their Affirmative Defenses, and
                                                                                          5   their Counterclaims.
                                                                                          6
                                                                                          7   DEFENDANTS’ ANSWER TO COMPLAINT, AFFIRMATIVE DEFENSES,
                                                                                          8                                AND COUNTERCLAIMS
                                                                                          9
                                                             Facsimile: (310) 394-4477




                                                                                         10         The paragraph numbers set forth herein correspond to the same paragraph
                                                                                         11   numbers in the Complaint.
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13                                    Nature of the Action
                                                   SUITE 1700




                                                                                         14         1.     Defendants admit that Indio filed a Complaint for copyright and
                                                                                         15   trademark infringement against Defendants. Defendants deny that the Complaint
                        Telephone: (310) 451-0647




                                                                                         16   has any merit.
                                                                                         17         2.     Defendants are without sufficient information to admit or deny the
                                                                                         18   allegations set forth in this paragraph, and on that basis, deny the allegations
                                                                                         19   contained therein.
                                                                                         20         3.     Denied.
                                                                                         21         4.     The allegations of this paragraph are too non-specific to be answered.
                                                                                         22   Defendants nonetheless deny all of the allegations set forth in this paragraph.
                                                                                         23         5.     Aside from the fact that this paragraph is argumentative and a legal
                                                                                         24   conclusion such that it does not require a response, Defendants nonetheless deny
                                                                                         25   the allegations set forth in this paragraph.
                                                                                         26
                                                                                         27                                         The Parties
                                                                                         28         6.     Defendants are without sufficient information to admit or deny the

                                                                                                                                             1
                                                                     Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 3 of 98 Page ID #:107




                                                                                          1   allegations set forth in this paragraph, and on that basis, deny the allegations
                                                                                          2   contained therein.
                                                                                          3         7.     Admitted that Defendant CSP is a California corporation. Denied that
                                                                                          4   its principal place of business is at 11080 Artesia Boulevard, Suite C, Cerritos,
                                                                                          5   California 90703.
                                                                                          6         8.     Admitted that Rodriguez resides in California.           Admitted that
                                                                                          7   Rodriguez is the sole owner of CSP. Except as expressly admitted, Defendants
                                                                                          8   deny all of the other allegations set forth in this paragraph.
                                                                                          9
                                                             Facsimile: (310) 394-4477




                                                                                         10                                  Jurisdiction and Venue
                                                                                         11         9.     Admitted that this is an action assertedly for copyright infringement,
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12   trademark infringement, false designation of origin and unfair competition. Denied
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13   that the claims have any merit. Except as expressly admitted, Defendants deny all
                                                   SUITE 1700




                                                                                         14   of the other allegations set forth in this paragraph.
                                                                                         15         10.    Admitted as to the alleged copyright infringement claim. Denied as to
                        Telephone: (310) 451-0647




                                                                                         16   the remaining claims.
                                                                                         17         11.    Admitted.
                                                                                         18         12.    Admitted that the Court has personal jurisdiction over Defendants
                                                                                         19   because they reside in this judicial district, and because CSP has done business in
                                                                                         20   this judicial district. Except as expressly admitted, Defendants deny all of the other
                                                                                         21   allegations set forth in this paragraph.
                                                                                         22         13.    Admitted.
                                                                                         23
                                                                                         24                               Facts Relevant To All Counts
                                                                                         25         Initially, Defendants deny that any of the following allegations are “facts” or
                                                                                         26   are “relevant facts.”
                                                                                         27         14.    Denied.
                                                                                         28         15.    Denied.

                                                                                                                                          2
                                                                     Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 4 of 98 Page ID #:108




                                                                                          1          16.    Denied.
                                                                                          2          17.    The allegations of this paragraph are too non-specific to be answered.
                                                                                          3   Defendants nonetheless deny all of the allegations set forth in this paragraph.
                                                                                          4          18.    Defendants are without sufficient information to admit or deny the
                                                                                          5   allegations set forth in this paragraph, and on that basis, deny the allegations
                                                                                          6   contained therein.
                                                                                          7          19.    Denied.
                                                                                          8          20.    Denied, and denied that any license, authorization, permission or
                                                                                          9   consent is needed.
                                                             Facsimile: (310) 394-4477




                                                                                         10
                                                                                         11                                           COUNT I
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12                                COPYRIGHT INFRINGEMENT
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13                                  (17 .S.C. §§ 101 et seq and 501)
                                                   SUITE 1700




                                                                                         14          21.    Defendants incorporate their responses to paragraphs 1 through 20 as
                                                                                         15   if fully set forth herein.
                        Telephone: (310) 451-0647




                                                                                         16          22.    Defendants are without sufficient information to admit or deny the
                                                                                         17   allegations set forth in this paragraph in regards to Indio’s Artwork since Indio
                                                                                         18   failed to attach to the Complaint its copyright registration or application forms or
                                                                                         19   the deposit materials associated with the copyright registrations or applications. On
                                                                                         20   that basis, Defendants deny the allegations contained in this paragraph. Except as
                                                                                         21   expressly admitted, Defendants deny all of the other allegations set forth in this
                                                                                         22   paragraph. In addition, Defendants note that the U.S. Supreme Court has recently
                                                                                         23   held in Fourth Estate Public Benefit Corporation v. Wall-Street.com that a
                                                                                         24   copyright registration is required in order to initiate litigation. If Indio’s lawsuit is
                                                                                         25   based, at all, upon applied-for, but unregistered copyrights, any such asserted
                                                                                         26   copyrights must be dismissed from the Complaint and this case.
                                                                                         27          23.    The allegations of this paragraph are too non-specific to be answered.
                                                                                         28   For example, “Defendants sell candles bearing designs which are the same or

                                                                                                                                          3
                                                                     Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 5 of 98 Page ID #:109




                                                                                          1   substantially similar to Plaintiff’s designs.”        Which designs?      Defendants
                                                                                          2   nonetheless deny all of the allegations set forth in this paragraph.
                                                                                          3         24.    Denied.
                                                                                          4         25.    Denied.
                                                                                          5         26.    Denied.
                                                                                          6         27.    Denied.
                                                                                          7         28.    Denied.
                                                                                          8         29.    Denied.
                                                                                          9         30.    Denied.
                                                             Facsimile: (310) 394-4477




                                                                                         10         31.    Denied.
                                                                                         11         32.    Denied.
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12         33.    Denied.
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13         34.    Denied.
                                                   SUITE 1700




                                                                                         14         35.    Denied.
                                                                                         15         36.    Denied.
                        Telephone: (310) 451-0647




                                                                                         16         37.    Denied.
                                                                                         17         38.    Denied.
                                                                                         18         39.    Denied.
                                                                                         19         40.    Denied.
                                                                                         20         41.    Denied.
                                                                                         21         42.    Denied.
                                                                                         22         43.    Denied.
                                                                                         23         44.    Denied.
                                                                                         24         45.    The allegations of this paragraph are too non-specific to be answered.
                                                                                         25   Defendants nonetheless deny all of the allegations set forth in this paragraph.
                                                                                         26         46.    The allegations of this paragraph are too non-specific to be answered.
                                                                                         27   Defendants nonetheless deny all of the allegations set forth in this paragraph.
                                                                                         28         47.    Denied.

                                                                                                                                         4
                                                                     Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 6 of 98 Page ID #:110




                                                                                          1          48.    Denied.
                                                                                          2
                                                                                          3                                          COUNT II
                                                                                          4                                TRADEMARK INFRINGEMENT
                                                                                          5                                   (15 U.S.C. §§ 1114, 1125)
                                                                                          6          49.    Defendants incorporate their responses to paragraphs 1 through 48 as
                                                                                          7   if fully set forth herein.
                                                                                          8          50.    Denied.
                                                                                          9          51.    Denied.
                                                             Facsimile: (310) 394-4477




                                                                                         10          52.    Denied.
                                                                                         11          53.    Denied.
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12          54.    Denied.
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13
                                                   SUITE 1700




                                                                                         14                                         COUNT III
                                                                                         15                     UNFAIR COMPETITION & INFRINGEMENT
                        Telephone: (310) 451-0647




                                                                                         16                                 UNDER LANHAM ACT § 43
                                                                                         17                                      (15 U.S.C. § 1125)
                                                                                         18          55.    Defendants incorporate their responses to paragraphs 1 through 54 as
                                                                                         19   if fully set forth herein.
                                                                                         20          56.    Denied.
                                                                                         21          57.    Denied.
                                                                                         22          58.    Denied.
                                                                                         23          59.    Denied.
                                                                                         24          60.    Denied.
                                                                                         25          61.    Denied.
                                                                                         26   ///
                                                                                         27   ///
                                                                                         28   ///

                                                                                                                                         5
                                                                     Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 7 of 98 Page ID #:111




                                                                                          1                                      COUNT IV
                                                                                          2      VIOLATION OF CALIFORNIA BUSINESS & PROFESSIONS CODE §
                                                                                          3                                         17200
                                                                                          4          62.    Defendants incorporate their responses to paragraphs 1 through 61 as
                                                                                          5   if fully set forth herein.
                                                                                          6          63.    Denied.
                                                                                          7          64.    Denied.
                                                                                          8          65.    Denied.
                                                                                          9          66.    Denied.
                                                             Facsimile: (310) 394-4477




                                                                                         10
                                                                                         11                                       COUNT V
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12                  COMMON LAW TRADEMARK INFRINGEMENT
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13                                (California Common Law)
                                                   SUITE 1700




                                                                                         14          67.    Defendants incorporate their responses to paragraphs 1 through 66 as
                                                                                         15   if fully set forth herein.
                        Telephone: (310) 451-0647




                                                                                         16          68.    Denied.
                                                                                         17          69.    Denied.
                                                                                         18          70.    Denied.
                                                                                         19
                                                                                         20                                      COUNT VI
                                                                                         21                                UNFAIR COMPETITION
                                                                                         22                                (California Common Law)
                                                                                         23          71.    Defendants incorporate their responses to paragraphs 1 through 70 as
                                                                                         24   if fully set forth herein.
                                                                                         25          72.    Denied.
                                                                                         26          73.    Denied.
                                                                                         27          74.    Denied.
                                                                                         28          75.    Denied.

                                                                                                                                       6
                                                                     Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 8 of 98 Page ID #:112




                                                                                          1                              AFFIRMATIVE DEFENSES
                                                                                          2         As separate and distinct defenses to each of the claims set forth in Indio’s
                                                                                          3   Complaint, Defendants set forth the following and assert that each are at issue, or
                                                                                          4   are expected to be at issue, after Indio makes its initial disclosures under
                                                                                          5   Fed.R.Civ.P. 26(a), and there is an opportunity to conduct discovery:
                                                                                          6
                                                                                          7                           FIRST AFFIRMATIVE DEFENSE
                                                                                          8                              (Lack of Copyright Ownership)
                                                                                          9         1.     Indio’s claims relating to Indio’s alleged copyrights, and Indio’s other
                                                             Facsimile: (310) 394-4477




                                                                                         10   claims based thereon, fail because Indio has not shown, and knows (through its
                                                                                         11   owner and principal, Pooya Ghassemi Bakhtiari aka Peter Bakhtiari (hereafter
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12   “Bakhtiari”)), that it cannot show, that it owns each and every one of the copyright
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13   registrations identified in (but not attached to) the Complaint. Indio is not entitled
                                                   SUITE 1700




                                                                                         14   to the presumption of validity for its copyright registrations since the certificates of
                                                                                         15   registrations were made well more than five (5) years after the alleged dates of first
                        Telephone: (310) 451-0647




                                                                                         16   publication of the works on the registration forms. See, 17 U.S.C. § 410(c). In
                                                                                         17   addition, neither Indio (nor its employees) created much, if any, of the allegedly
                                                                                         18   copyrighted and/or allegedly copyrightable Artwork. Furthermore, to the extent
                                                                                         19   Indio claims work for hire, it has not identified a single person who created any of
                                                                                         20   the alleged Artwork.      Therefore, in the absence of proving that it owns the
                                                                                         21   copyrights, Indio cannot prevail on its copyright infringement claims.
                                                                                         22
                                                                                         23                         SECOND AFFIRMATIVE DEFENSE
                                                                                         24                                    (First Amendment)
                                                                                         25         2.     Indio’s claims relating to Indio’s asserted copyrights, Indio’s asserted
                                                                                         26   trademarks, and Indio’s other claims based thereon, are barred by the free exercise
                                                                                         27   clause of the First Amendment to the U.S. Constitution and/or the freedom of
                                                                                         28   expression protected by the First Amendment to the U.S. Constitution. To the

                                                                                                                                         7
                                                                     Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 9 of 98 Page ID #:113




                                                                                          1   extent the allegedly copyrighted or allegedly trademarked works are religious
                                                                                          2   symbols, emblems, items, and imagery, and/or that the claimed copyrighted or
                                                                                          3   trademarked works are pertinent to the function, use, and purpose of the works and
                                                                                          4   the products onto which they are added such that their use is protected by the First
                                                                                          5   Amendment with respect to Indio’s copyright and trademark claims, and its other
                                                                                          6   claims based thereon.
                                                                                          7
                                                                                          8                           THIRD AFFIRMATIVE DEFENSE
                                                                                          9                     (Copyrighted Works are in the Public Domain)
                                                             Facsimile: (310) 394-4477




                                                                                         10         3.     Indio’s claims relating to at least some of Indio’s alleged copyrights,
                                                                                         11   and Indio’s other claims based thereon, are barred because to the extent of what
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12   Indio alleges is protectable in its designs, those aspects of the designs are not
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13   copyrightable because the same or substantially similar designs have been around
                                                   SUITE 1700




                                                                                         14   for decades, in the public domain, and are not now subject to copyright protection
                                                                                         15   in Indio’s name. Indio purports to have registered copyrights over Artwork that it
                        Telephone: (310) 451-0647




                                                                                         16   knows (through its owner and principal, Bakhtiari) was not created by Indio or its
                                                                                         17   employees, and that are not subject to any transfer of rights from the actual creator
                                                                                         18   of the Artwork. Indio’s assertion of copyrights that it does not own is unfairly
                                                                                         19   competitive, anticompetitive, and constitutes a fraud on the Copyright Office.
                                                                                         20
                                                                                         21                        FOURTH AFFIRMATIVE DEFENSE
                                                                                         22               (Lack of Copyrightable Subject Matter/Lack of Originality)
                                                                                         23         4.     Indio, either because it copied from the public domain some or all of
                                                                                         24   the Artwork in which it claims copyright, or because the Artwork in which it claims
                                                                                         25   copyright is not sufficiently artistic to warrant copyright protection, cannot
                                                                                         26   establish that its copyrights contain copyrightable subject matter. For example, it is
                                                                                         27   believed that the Holy Death artwork in which Indio claims copyright was simply a
                                                                                         28   re-drawn version of a pre-existing Holy Death image that was not original to Indio.

                                                                                                                                        8
                                                             Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 10 of 98 Page ID #:114




                                                                                          1   It is also believed that the artwork on a number of Indio’s other claimed copyrights
                                                                                          2   (e.g., Elegua, Ogun, Oshun, Orunla, Yemoja) is well-known religious imagery that
                                                                                          3   is not copyrightable and/or not original with Indio. Lacking a presumption of
                                                                                          4   validity, Indio must prove these matters, and it cannot. Therefore, Indio cannot
                                                                                          5   prevail on its copyright claims.
                                                                                          6
                                                                                          7                          FIFTH AFFIRMATIVE DEFENSE
                                                                                          8                                      (Copyright Misuse)
                                                                                          9         5.     Incorporating herein by reference Defendants’ first through fourth
                                                             Facsimile: (310) 394-4477




                                                                                         10   affirmative defenses, Indio’s claims relating to Indio’s alleged copyrights, and
                                                                                         11   Indio’s other claims based thereon, are barred because some, if not all, of Indio’s
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12   alleged copyrights are unenforceable – namely, Indio is seeking to expand the scope
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13   of its copyright protection beyond what the law permits in order to attempt to
                                                   SUITE 1700




                                                                                         14   secure control of areas outside the scope of its copyrights as a means of gaining an
                                                                                         15   unfair competitive advantage over Defendants (and others). In addition, it is also a
                        Telephone: (310) 451-0647




                                                                                         16   misuse of a copyright when one seeks to enforce a copyright registration over a
                                                                                         17   work that the alleged owner of the registration knows (through its owner and
                                                                                         18   principal, Bakhtiari) it does not own, over content that is not original, and/or that
                                                                                         19   lacks copyrightable subject matter, which is precisely what Indio is doing in this
                                                                                         20   case with some, if not all, of its asserted copyright registrations. Furthermore,
                                                                                         21   attempting to claim and enforce copyright in standard religious imagery, emblems,
                                                                                         22   and the like is similarly a misuse of copyright and a violation of practitioners’ and
                                                                                         23   Defendants’ First Amendment rights.
                                                                                         24
                                                                                         25                          SIXTH AFFIRMATIVE DEFENSE
                                                                                         26                             (Fraud on the Copyright Office)
                                                                                         27         6.     As noted in the previous affirmative defenses, Indio has purportedly
                                                                                         28   registered copyrights over Artwork that neither it, nor its employees, created, and/or

                                                                                                                                         9
                                                             Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 11 of 98 Page ID #:115




                                                                                          1   over Artwork that Indio to which Indio knows (through its owner and principal,
                                                                                          2   Bakhtiari) that it lacks clear title (i.e., the works were created by persons and/or
                                                                                          3   entities other than Indio), and/or Artwork that has been in the public domain for
                                                                                          4   years, and/or Artwork that constitutes religious imagery. Indio’s registration of
                                                                                          5   works that it (through its owner and principal, Bakhtiari) knows, knew, or should
                                                                                          6   have known, that it lacked rights over, was a fraud on the Copyright Office, the
                                                                                          7   esoteric/mystical candle industry, and the public at the time the copyright
                                                                                          8   applications were filed, and continue to be a fraud today inasmuch as Indio is now
                                                                                          9   attempting to enforce such copyrights against third parties such as Defendants,
                                                             Facsimile: (310) 394-4477




                                                                                         10   causing interference with Defendants’ business operations, causing Defendants to
                                                                                         11   incur substantial attorneys’ fees and costs, and regarding which Defendants must
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12   take Indio’s improper attempts at enforcement seriously in that the copyright
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13   registrations, despite their belated registration dates relative to their alleged dates of
                                                   SUITE 1700




                                                                                         14   first publication, were nonetheless issued by a branch of the U.S. government. A
                                                                                         15   Rule 11 motion served, but not filed with the Court, in a prior case in this Court
                        Telephone: (310) 451-0647




                                                                                         16   (Indio Products v. Camao, Inc., Case No. 2:16-cv-07668-AB-E) contains additional
                                                                                         17   details as to the deficiencies in Indio’s copyright claims.
                                                                                         18
                                                                                         19                         SEVENTH AFFIRMATIVE DEFENSE
                                                                                         20               (Express or Implied License for Indio’s Alleged Copyrights)
                                                                                         21         7.     Indio’s claims relating to Indio’s alleged copyrights, and Indio’s other
                                                                                         22   claims based thereon, are barred by an express and/or implied license granted to
                                                                                         23   Defendants to use, make copies of, and/or distribute the allegedly copyrighted
                                                                                         24   works without restriction.
                                                                                         25
                                                                                         26                          EIGHTH AFFIRMATIVE DEFENSE
                                                                                         27                                   (Marks are Descriptive)
                                                                                         28         8.     Indio’s claims relating to Indio’s claimed marks, and Indio’s other

                                                                                                                                         10
                                                             Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 12 of 98 Page ID #:116




                                                                                          1   claims based thereon, are barred because Indio’s claimed marks describe the types
                                                                                          2   of the products (i.e., the kind of prayers associated with the candles or other goods,
                                                                                          3   regardless of the source, and/or the purpose of the candles or other goods,
                                                                                          4   regardless of the source) and therefore fail to show any distinctiveness. See e.g.,
                                                                                          5   Exhibits 1-5, attached hereto.
                                                                                          6
                                                                                          7                          NINTH AFFIRMATIVE DEFENSE
                                                                                          8                          (Marks are Generic and/or Functional)
                                                                                          9         9.     Indio’s claims relating to Indio’s claimed marks, and Indio’s other
                                                             Facsimile: (310) 394-4477




                                                                                         10   claims based thereon, are barred because Indio’s claimed marks have become the
                                                                                         11   generic name for, or used synonymously with, the general classes of products they
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12   are meant to describe (i.e., what kind of prayers, functions, or outcomes the candles
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13   or other goods are used for, regardless of the source), and therefore fail to show
                                                   SUITE 1700




                                                                                         14   distinctiveness. See e.g., Exhibits 1-5, attached hereto.
                                                                                         15
                        Telephone: (310) 451-0647




                                                                                         16                         TENTH AFFIRMATIVE DEFENSE
                                                                                         17                 (No Trademark Infringement/Likelihood of Confusion)
                                                                                         18         10.    Indio’s claims relating to Indio’s alleged trademarks, and Indio’s other
                                                                                         19   claims based thereon, fail because Defendants’ products clearly indicate the source
                                                                                         20   of the product such that the relevant purchasing public would not be confused into
                                                                                         21   thinking Defendants’ products are Indio’s. In addition, Indio’s products indicate
                                                                                         22   that they are from Indio. As such, there is no likelihood of confusion.
                                                                                         23
                                                                                         24                       ELEVENTH AFFIRMATIVE DEFENSE
                                                                                         25               (Lack of Trademark Ownership/Not Subject to Trademark)
                                                                                         26         11.    Indio’s claims relating to Indio’s alleged trademarks, and Indio’s other
                                                                                         27   claims based thereon, are barred because Indio cannot prove ownership of its
                                                                                         28   claimed marks, since most, if not all, of Indio’s claimed marks, if they are even

                                                                                                                                        11
                                                             Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 13 of 98 Page ID #:117




                                                                                          1   trademarks, have been used in commerce by other entities since prior to the time
                                                                                          2   Indio claims its first use of such marks (e.g., BREAK UP). See e.g., Exhibits 1-5,
                                                                                          3   attached hereto. In addition, Indio’s claimed marks (e.g., Oshun, Holy Death) are
                                                                                          4   names and/or images of religious figures, deities, or “orishas,” which are not
                                                                                          5   subject to trademark protection in the current context because they are descriptive,
                                                                                          6   functional, generic, and/or subject to the First Amendment such that exclusive
                                                                                          7   rights in such names should not be granted to anyone, particularly in a religious
                                                                                          8   context, as here.
                                                                                          9
                                                             Facsimile: (310) 394-4477




                                                                                         10                        TWELFTH AFFIRMATIVE DEFENSE
                                                                                         11               (Express or Implied License for Indio’s Alleged Trademarks)
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12         12.    Indio’s claims relating to Indio’s alleged trademarks, and Indio’s other
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13   claims based thereon, are barred by an express and/or implied license granted to
                                                   SUITE 1700




                                                                                         14   Defendants to use, make copies of, and/or distribute the allegedly trademarked
                                                                                         15   works, without restriction.
                        Telephone: (310) 451-0647




                                                                                         16
                                                                                         17                       THIRTEENTH AFFIRMATIVE DEFENSE
                                                                                         18                              (Fraud on the Trademark Office)
                                                                                         19         13.    As noted in the previous affirmative defenses, Indio has registered
                                                                                         20   and/or is attempting to register trademarks with the United States Patent and
                                                                                         21   Trademark Office for which Indio knows (through its owner and principal,
                                                                                         22   Bakhtiari) that it is not the originator of some, if not all, of the trademarks for which
                                                                                         23   application has been made. See, Exhibits 1-5 attached hereto. Indio, through an
                                                                                         24   attorney representative, signed a declaration with each trademark application in
                                                                                         25   question affirming that Indio has the rights to use the applied-for marks in
                                                                                         26   commerce, which others have disputed beforehand. This affirmation under penalty
                                                                                         27   of perjury is believed to be fraudulent in that Indio cannot establish, nor claim,
                                                                                         28   trademark rights in at least the trademarks it is attempting to assert in this case.

                                                                                                                                         12
                                                             Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 14 of 98 Page ID #:118




                                                                                          1   Indio’s registrations, or attempts to register marks, that it (through its owner and
                                                                                          2   principal, Bakhtiari) knows, knew, or should have known, it lacked rights over, was
                                                                                          3   a fraud on the Trademark Office, the esoteric/mystical candle industry, and the
                                                                                          4   public at the time the trademark applications were filed, and continue to be a fraud
                                                                                          5   today inasmuch as Indio is now attempting to enforce such trademarks against third
                                                                                          6   parties such as Defendants, causing interference with Defendants’ business
                                                                                          7   operations, causing Defendants to incur substantial attorneys’ fees and costs, and
                                                                                          8   regarding which Defendants must take Indio’s improper attempts at enforcement
                                                                                          9   seriously in that the trademarks are being registered, are at least applied for, with a
                                                             Facsimile: (310) 394-4477




                                                                                         10   U.S. government agency. Furthermore, Indio is attempting to claim as its own
                                                                                         11   unique source identifiers imagery and emblems that are religious in nature (which
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12   Indio neglects to inform the Trademark Office of) and that do not function as
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13   source identifiers for Indio. A Rule 11 motion served, but not filed with the Court,
                                                   SUITE 1700




                                                                                         14   in a prior case in this Court (Indio Products v. Camao, Inc., Case No. 2:16-cv-
                                                                                         15   07668-AB-E) contains additional details as to the deficiencies in Indio’s trademark
                        Telephone: (310) 451-0647




                                                                                         16   claims.
                                                                                         17
                                                                                         18                     FOURTEENTH AFFIRMATIVE DEFENSE
                                                                                         19                                   (Trademark Misuse)
                                                                                         20         14.    Indio’s claims relating to Indio’s alleged trademarks, and Indio’s other
                                                                                         21   claims based thereon, are barred because some, if not all, of Indio’s alleged
                                                                                         22   trademarks are unenforceable – namely, Indio is seeking to claim trademark
                                                                                         23   protection beyond what the law permits in order to attempt to secure control of
                                                                                         24   areas outside the scope of whatever trademarks it believes it has as a means of
                                                                                         25   gaining an unfair competitive advantage over Defendants (and others). In addition,
                                                                                         26   it is also a misuse of a trademark when one seeks to enforce a trademark that the
                                                                                         27   alleged owner of the trademark knows (through its owner and principal, Bakhtiari)
                                                                                         28

                                                                                                                                        13
                                                             Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 15 of 98 Page ID #:119




                                                                                          1   that it does not own, which is precisely what Indio is doing in this case with some,
                                                                                          2   if not all, of its asserted trademarks. See, Exhibits 1-5, attached hereto.
                                                                                          3
                                                                                          4                       FIFTEENTH AFFIRMATIVE DEFENSE
                                                                                          5                 (Aesthetic Functionality as to Plaintiff’s Asserted Marks)
                                                                                          6         15.    Indio’s claims relating to its Holy Death, Elegua/Esu, Oshun/Osun,
                                                                                          7   and Break Up trademarks are barred, and Indio’s other claims based thereon,
                                                                                          8   because they constitute aesthetically functional product designs that serve
                                                                                          9   significant non-trademark functions (including religious purposes), lack secondary
                                                             Facsimile: (310) 394-4477




                                                                                         10   meaning, such that granting trademark protection in such a non-trademark element
                                                                                         11   will improperly stifle legitimate competition.      In this case, given that Indio’s
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12   alleged trademarks are based on Santa Muerta (or Muerte), a female deity of
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13   Mexican folk religion, the image functions to identify the female deity and what she
                                                   SUITE 1700




                                                                                         14   represents, religious emblems in the case of Oshun/Osun, and a drawing that
                                                                                         15   illustrates the function and purpose of the Break Up products, none of which
                        Telephone: (310) 451-0647




                                                                                         16   function as a source identifier/trademark.
                                                                                         17
                                                                                         18                       SIXTEENTH AFFIRMATIVE DEFENSE
                                                                                         19                               (Merely Ornamental Designs)
                                                                                         20         16.    Indio’s asserted trademarks are merely ornamental designs that do not
                                                                                         21   function as indicias of source or origin, and do not constitute trademarks.
                                                                                         22
                                                                                         23                     SEVENTEENTH AFFIRMATIVE DEFENSE
                                                                                         24                                  (Speculative Damages)
                                                                                         25         17.    To the extent Indio has suffered any damages, which is denied, any
                                                                                         26   such damages are speculative and uncertain.
                                                                                         27   ///
                                                                                         28   ///

                                                                                                                                        14
                                                             Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 16 of 98 Page ID #:120




                                                                                          1                      EIGHTEENTH AFFIRMATIVE DEFENSE
                                                                                          2                               (Failure to Mitigate Damages)
                                                                                          3         18.    Indio failed to mitigate or minimize damages, if there were any, in that
                                                                                          4   Indio failed to properly maintain, or otherwise conduct its activities, and otherwise
                                                                                          5   failed to take adequate measures to minimize Indio’s purported harm, if any.
                                                                                          6
                                                                                          7                      NINETEENTH AFFIRMATIVE DEFENSE
                                                                                          8                                           (Laches)
                                                                                          9         19.    Indio’s claims are barred by the doctrine of laches. Indio claims to
                                                             Facsimile: (310) 394-4477




                                                                                         10   have been using its allegedly copyrighted Artwork and allegedly trademarked
                                                                                         11   names for many years (in some cases since approximately 1992) without any efforts
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12   to protect its alleged rights against others in the industry for approximately twenty
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13   (20) years. On information and belief, Defendants believes that it is generally
                                                   SUITE 1700




                                                                                         14   understood through the hoodoo/Santeria, esoteric/mystical candles (and related
                                                                                         15   products) industry that the names and designs on such products were in the public
                        Telephone: (310) 451-0647




                                                                                         16   domain and free for anyone to use. Furthermore, Indio, including its principal,
                                                                                         17   Bakhtiari, has had actual knowledge of sales of the accused products in this case for
                                                                                         18   many years, and has done nothing about it. Accordingly, to the extent Indio might
                                                                                         19   be determined to own, or have owned, any such rights, which is denied, Indio is
                                                                                         20   barred by the doctrine of laches from any recovery against Defendants or others
                                                                                         21   until it specifically placed Defendants or others on notice of its alleged rights.
                                                                                         22
                                                                                         23                       TWENTIETH AFFIRMATIVE DEFENSE
                                                                                         24                                           (Waiver)
                                                                                         25         20.    Indio’s claims are barred by waiver. Indio claims to have been using
                                                                                         26   its allegedly copyrighted Artwork and allegedly trademarked names for many years
                                                                                         27   without any efforts to protect its alleged rights against others in the industry for
                                                                                         28   approximately twenty (20) years. On information and belief, Defendants believe

                                                                                                                                         15
                                                             Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 17 of 98 Page ID #:121




                                                                                          1   that it is generally understood through the hoodoo/Santeria, esoteric/mystical
                                                                                          2   candles (and related products) industry that the names and designs on such products
                                                                                          3   were and are in the public domain and free for anyone to use. Accordingly, to the
                                                                                          4   extent Indio might be determined to own, or have owned, any such rights, which is
                                                                                          5   denied, Indio should be deemed to have waived whatever rights it allegedly had in
                                                                                          6   any such Artwork or names for many years of knowing non-enforcement.
                                                                                          7   Furthermore, Indio, including its principal, Bakhtiari, has had actual knowledge of
                                                                                          8   sales of the accused products in this case for many years, and has done nothing
                                                                                          9   about it.
                                                             Facsimile: (310) 394-4477




                                                                                         10
                                                                                         11                    TWENTY-FIRST AFFIRMATIVE DEFENSE
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12                              (Estoppel/Equitable Estoppel)
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13          21.   Indio’s claims are barred by estoppel and/or equitable estoppel. Indio
                                                   SUITE 1700




                                                                                         14   claims to have been using its allegedly copyrighted Artwork and allegedly
                                                                                         15   trademarked names for many years (since approximately 1992) without any efforts
                        Telephone: (310) 451-0647




                                                                                         16   to protect its alleged rights against others in the industry for approximately twenty
                                                                                         17   (20) years. On information and belief, Defendants believes that it is generally
                                                                                         18   understood through the hoodoo/Santeria, esoteric/mystical candles (and related
                                                                                         19   products) industry that the names and designs on such products were in the public
                                                                                         20   domain and free for anyone to use. Accordingly, to the extent Indio might be
                                                                                         21   determined to own, or have owned, any such rights, which is denied, Indio should
                                                                                         22   be stopped, equitably or otherwise, from asserting whatever rights it allegedly had
                                                                                         23   in any such Artwork or names for many years of knowing non-enforcement and the
                                                                                         24   concomitant reliance of the industry on Indio’s non-enforcement. Furthermore,
                                                                                         25   Indio, including its principal, Bakhtiari, has had actual knowledge of sales of the
                                                                                         26   accused products in this case for many years, and has done nothing about it.
                                                                                         27   ///
                                                                                         28   ///

                                                                                                                                       16
                                                             Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 18 of 98 Page ID #:122




                                                                                          1                   TWENTY-SECOND AFFIRMATIVE DEFENSE
                                                                                          2                                     (Acquiescence)
                                                                                          3         22.    Indio’s claims are barred by acquiescence. Indio claims to have been
                                                                                          4   using its allegedly copyrighted Artwork and allegedly trademarked names for many
                                                                                          5   years (since approximately 1992) without any efforts to protect its alleged rights
                                                                                          6   against others in the industry for approximately twenty (20) years. On information
                                                                                          7   and belief, Defendants believes that it is generally understood through the
                                                                                          8   hoodoo/Santeria, esoteric/mystical candles (and related products) industry that the
                                                                                          9   names and designs on such products were in the public domain and free for anyone
                                                             Facsimile: (310) 394-4477




                                                                                         10   to use. Accordingly, to the extent Indio might be determined to own, or have
                                                                                         11   owned, any such rights, which is denied, Indio has acquiesced to others’ use of any
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12   such Artwork or names based on Indio’s many years of turning a blind eye to such
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13   use by others and without any enforcement efforts.
                                                   SUITE 1700




                                                                                         14
                                                                                         15                    TWENTY-THIRD AFFIRMATIVE DEFENSE
                        Telephone: (310) 451-0647




                                                                                         16               (No Statutory Damages or Attorneys’ Fees – 17 U.S.C. § 412)
                                                                                         17         23.    17 U.S.C. § 412 bars Indio from obtaining statutory damages or
                                                                                         18   attorneys’ fees for the alleged copyright infringement.
                                                                                         19
                                                                                         20                   TWENTY-FOURTH AFFIRMATIVE DEFENSE
                                                                                         21                                   (Lack of Causation)
                                                                                         22         24.    To the extent any infringements or unfair competition occurred, which
                                                                                         23   Defendants deny, Indio is not entitled to recover any damages due to lack of
                                                                                         24   causation. Because there are numerous other entities in the market, Indio cannot
                                                                                         25   show that “but for” Defendants’ presence in the market, Indio would have made the
                                                                                         26   allegedly lost sales.
                                                                                         27   ///
                                                                                         28   ///

                                                                                                                                       17
                                                             Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 19 of 98 Page ID #:123




                                                                                          1                    TWENTY-FIFTH AFFIRMATIVE DEFENSE
                                                                                          2                                   (No Willful Infringement)
                                                                                          3         25.    Defendants at all times acted in good faith, has not infringed the
                                                                                          4   copyrights or trademarks marks at issue, has not willfully infringed the copyrights
                                                                                          5   or trademarks at issue, and has not engaged in any type of unfair competition or
                                                                                          6   willfully unfair competition.
                                                                                          7
                                                                                          8                    TWENTY-SIXTH AFFIRMATIVE DEFENSE
                                                                                          9                                    (Fair Use - Copyright)
                                                             Facsimile: (310) 394-4477




                                                                                         10         26.    Based on the all of the foregoing affirmative defenses and denials of
                                                                                         11   the allegations in the Complaint, the contents of which are incorporated herein by
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12   reference, Defendants have, at all times, made a fair use of the Artwork for which
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13   copyright protection is claimed.
                                                   SUITE 1700




                                                                                         14
                                                                                         15                  TWENTY-SEVENTH AFFIRMATIVE DEFENSE
                        Telephone: (310) 451-0647




                                                                                         16                                    (Fair Use - Trademark)
                                                                                         17         27.    Based on all of the foregoing affirmative defenses and denials of the
                                                                                         18   allegations in the Complaint, the contents of which are incorporated herein by
                                                                                         19   reference, Defendants have, at all times, made a fair use of the marks for which
                                                                                         20   trademark protection is claimed.
                                                                                         21
                                                                                         22                   TWENTY-EIGHTH AFFIRMATIVE DEFENSE
                                                                                         23                                       (Unclean Hands)
                                                                                         24         28.    Based on the all of the foregoing affirmative defenses and denials of
                                                                                         25   the allegations in the Complaint, the contents of which are incorporated herein by
                                                                                         26   reference, Indio is barred from any and all recovery related to its claims in this case
                                                                                         27   because of its unclean hands. In addition, Indio has previously been made aware of
                                                                                         28   these and other infirmities with its alleged copyrights and trademarks, yet

                                                                                                                                         18
                                                             Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 20 of 98 Page ID #:124




                                                                                          1   disregards those issues, including those related to lack of ownership and chain-of-
                                                                                          2   title problems (e.g., that the current Plaintiff, Indio, is not the same entity as a prior
                                                                                          3   Indio Products, Inc.), and with knowledge and intent, has proceeded with this action
                                                                                          4   despite these deficiencies in its case. In addition, with awareness of these issues, on
                                                                                          5   information and belief, Defendants allege that Indio did not perform a prefiling
                                                                                          6   investigation as to Defendants’ fair use of the asserted copyrights and trademarks.
                                                                                          7   Furthermore, Indio’s principal, Bakhtiari, was greatly assisted in his start in the
                                                                                          8   esoteric/mystical products industry by a family member of Aldemar Rodriguez; yet,
                                                                                          9   Bakhtiari now comes and sues a member of the very family that helped him start in
                                                             Facsimile: (310) 394-4477




                                                                                         10   the industry, basing the lawsuit on knowingly frivolous assertions of copyrights and
                                                                                         11   trademarks that Indio does not own, that Indio cannot enforce, and/or that
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12   Defendants do not infringe.
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13
                                                   SUITE 1700




                                                                                         14                    TWENTY-NINTH AFFIRMATIVE DEFENSE
                                                                                         15                   (Intent to Injure Competition/Restraint of Free Trade)
                        Telephone: (310) 451-0647




                                                                                         16          29.   Based on the all of the foregoing affirmative defenses and denials of
                                                                                         17   the allegations in the Complaint, the contents of which are incorporated herein by
                                                                                         18   reference, Indio has used, and continues to use, whatever copyright rights it may
                                                                                         19   have, the existence of which are specifically denied, with the intent of restraining
                                                                                         20   trade and injuring competition, such that Indio’s alleged copyright rights are
                                                                                         21   unenforceable in this action (if not in general). Indio is attempting to enforce
                                                                                         22   copyrights over Artwork it did not create, and for which it has no transfer of
                                                                                         23   ownership rights, against others in the industry, including Defendants, to injure
                                                                                         24   competition and restrain trade, both of which are illegitimate purposes and/or
                                                                                         25   results.
                                                                                         26          30.   Based on the all of the foregoing affirmative defenses and denials of
                                                                                         27   the allegations in the Complaint, the contents of which are incorporated herein by
                                                                                         28   reference, Indio has also used, and continues to use, whatever trademark rights it

                                                                                                                                         19
                                                             Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 21 of 98 Page ID #:125




                                                                                          1   may have, the existence of which are specifically denied (in light of the
                                                                                          2   descriptiveness, genericness, and lack of ownership of such alleged trademarks by
                                                                                          3   Indio), with the intent of restraining trade and of injuring competition, such that
                                                                                          4   Indio’s alleged trademark rights are unenforceable in this action (if not in general).
                                                                                          5   The alleged marks that Indio claims to own, and claims that are infringed, are
                                                                                          6   descriptive or generic for the products in question.      In addition, such product
                                                                                          7   descriptors for which Indio claims trademark rights have been in existence and used
                                                                                          8   by others in the industry for years for the purpose of denoting or describing
                                                                                          9   particular candles and/or other related products (and/or the purpose or function of
                                                             Facsimile: (310) 394-4477




                                                                                         10   them), regardless of the source of the candles. Therefore, in attempting to assert
                                                                                         11   trademark rights in over names that have been used for decades by others in a
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12   descriptive or generic sense that serves no source identifying purpose, Indio is
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13   attempting to unfairly hinder competition and restrain free trade through an
                                                   SUITE 1700




                                                                                         14   improper and anti-competitive use of the trademark laws.
                                                                                         15
                        Telephone: (310) 451-0647




                                                                                         16                       THIRTIETH AFFIRMATIVE DEFENSE
                                                                                         17                                   (Valid Competition)
                                                                                         18         31.    Based on the all of the foregoing affirmative defenses and denials of
                                                                                         19   the allegations in the Complaint, the contents of which are incorporated herein by
                                                                                         20   reference, some or all of Indio’s claims for relief in the Complaint are barred
                                                                                         21   because the conduct alleged by Indio was privileged to the extent that Defendants
                                                                                         22   may be considered a competitor of Indio and the actions alleged concern matters
                                                                                         23   within the scope of such privilege.
                                                                                         24
                                                                                         25                                  COUNTERCLAIMS
                                                                                         26         Defendants/Counterclaimants, by and through its undersigned counsel,
                                                                                         27   hereby counterclaim against Plaintiff/Counter-Defendant Indio, and Counter-
                                                                                         28   Defendant Bakhtiari, and alleges as follows:

                                                                                                                                       20
                                                             Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 22 of 98 Page ID #:126




                                                                                          1                                          The Parties
                                                                                          2         1.      Defendant/Counterclaimant, C S P Yemaya International, Inc. is a
                                                                                          3   California corporation having its principal place of business in Los Angeles,
                                                                                          4   California.
                                                                                          5         2.      Defendant/Counterclaimant, Aldemar Rodriguez, is an individual
                                                                                          6   residing in this judicial district. Defendants/Counterclaimants may be referred to
                                                                                          7   herein simply as “Defendants.”
                                                                                          8         3.      Upon information and belief, Plaintiff/Counter-Defendant Indio
                                                                                          9   Products, Inc. (“Counter-Defendant” or “Indio”) is a California corporation with its
                                                             Facsimile: (310) 394-4477




                                                                                         10   principal place of business in this judicial district.
                                                                                         11         4.      Upon information and belief, Counter-Defendant Bakhtiari is a
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12   resident of this judicial district, the sole or majority owner of Indio, who so
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13   dominates and controls Indio with respect to all of its business activities and legal
                                                   SUITE 1700




                                                                                         14   decision-making, and does so without observing corporate formalities, such that
                                                                                         15   Indio has no separate will of its own, and is a mere instrumentality of Bakhtiari.
                        Telephone: (310) 451-0647




                                                                                         16   Together, Indio and Bakhtiari may be referred to herein as “Counter-Defendants.”
                                                                                         17         5.      The true names and capacities, whether individual, corporate or
                                                                                         18   otherwise of Counter-Defendants Does 1-9 inclusive, are unknown to Defendants,
                                                                                         19   who therefore sues them by such fictitious names. Defendants will seek leave to
                                                                                         20   amend this complaint to allege their true names and capacities when they have been
                                                                                         21   ascertained. Defendants are informed and believe and thereon allege that each of
                                                                                         22   the fictitiously named Counter-Defendants are responsible in some manner for the
                                                                                         23   occurrences herein alleged and that Defendants’ harm as herein alleged were
                                                                                         24   proximately caused by those Counter-Defendants.           Each reference in these
                                                                                         25   Counterclaims to Counter-Defendants, or to a specifically named Counter-
                                                                                         26   Defendant, refers also to all Counter-Defendants sued under fictitious names.
                                                                                         27   ///
                                                                                         28   ///

                                                                                                                                          21
                                                             Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 23 of 98 Page ID #:127




                                                                                          1                                 Jurisdiction And Venue
                                                                                          2         6.     The subject matter jurisdiction of this Court is based on 28 U.S.C. §§
                                                                                          3   1331, 1338(a), and 1367 as these counterclaims seek declaratory judgments relating
                                                                                          4   to non-infringement of trademarks and copyrights as well as no unfair competition
                                                                                          5   and/or business practices under both state and federal laws.
                                                                                          6         7.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a), as a
                                                                                          7   substantial part of the events giving rise to the claim occurred in this judicial
                                                                                          8   district. Venue is also proper pursuant to 28 U.S.C. § 1391(c), since Indio is
                                                                                          9   subject to the personal jurisdiction of this Court on the grounds that it has a
                                                             Facsimile: (310) 394-4477




                                                                                         10   principal place of business in this judicial district and since Indio is subject to the
                                                                                         11   personal jurisdiction of this Court on the grounds that they have elected to bring
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12   suit in this Court against Defendants in the above-referenced related action.
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13
                                                   SUITE 1700




                                                                                         14                                   Factual Background
                                                                                         15         8.     Indio and CSP, which are allegedly controlled by Bakhtiari and
                        Telephone: (310) 451-0647




                                                                                         16   Rodriguez, respectively, are companies that sell, inter alia, esoteric/mystical prayer
                                                                                         17   candles and other related goods.
                                                                                         18         9.     Indio alleges that it is the owner of the following: the “Break Up”
                                                                                         19   design mark (common law and U.S. Reg. No. 5,615,693), the “Oshun” design mark
                                                                                         20   (common law and U.S. Reg. No. 5,615,697), and the “Holy Death” image mark
                                                                                         21   (common law and U.S. Reg. No. 4,342,068) as set forth in Indio’s Complaint
                                                                                         22   (hereinafter “the Subject Marks”).
                                                                                         23         10.    Indio also claims to be the owner of copyright registrations, including
                                                                                         24   those registered under the following names: “Holy Death Image,” “DUME/Black
                                                                                         25   List/Lista Negra, “All Purpose,” “Yemaya/Yemojya,” “Elegua/Esu,” “Ogun,”
                                                                                         26   “Oshun/Osun,” “Orunla/Orunmilla,” “Break Up/Separar,” and “Casino/Lucky
                                                                                         27   Gambler,” as set forth in Indio’s Complaint (hereinafter “the Subject Artwork”).
                                                                                         28         11.    Indio has alleged that certain of Defendants’ esoteric/mystical candles

                                                                                                                                        22
                                                             Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 24 of 98 Page ID #:128




                                                                                          1   and related items infringe Indio’s alleged copyright federal law and/or create a
                                                                                          2   likelihood of confusion as to source or origin concerning, the Subject Marks, thus
                                                                                          3   creating an actual controversy between the parties pursuant to 28 U.S.C. §§ 2201-
                                                                                          4   2202.
                                                                                          5           12.   Indio has also alleged that certain Defendants’ esoteric/mystical
                                                                                          6   candles and related items infringe, under state and federal laws, the Subject
                                                                                          7   Artwork, thus creating an actual controversy between the parties pursuant to 28
                                                                                          8   U.S.C. §§ 2201-2202.
                                                                                          9           13.   Indio has also alleged that Defendants’ marketing and advertising
                                                             Facsimile: (310) 394-4477




                                                                                         10   practices for its esoteric/mystical candles and related items constitute unfair
                                                                                         11   competition and/or business practices under state and federal laws.
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12           14.   Indio has also alleged that Defendant Rodriguez and Defendant CSP
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13   are one and the same, and that CSP is a mere instrumentality of Rodriguez.
                                                   SUITE 1700




                                                                                         14   Defendants/Counterclaimants have alleged that Bakhtiari and Indio are one and the
                                                                                         15   same, and that Indio is a mere instrumentality of Bakhtiari.
                        Telephone: (310) 451-0647




                                                                                         16           15.   Defendants deny that any parts of the Subject Marks are inherently
                                                                                         17   distinctive, have secondary meaning, or are capable of designating a source. The
                                                                                         18   trademarks in question are descriptive, generic, and/or subject to a fair use, among
                                                                                         19   other things, as noted above. See e.g., Exhibits 1-5, attached hereto.
                                                                                         20           16.   Defendants deny that, to the extent that any parts of the Subject
                                                                                         21   Artwork are copyrightable, that Indio owns the copyrights and/or that Defendant
                                                                                         22   CSP’s candles and related items infringe the Subject Artwork.
                                                                                         23           17.   Defendants further deny that its actions alleged by Indio constitute
                                                                                         24   unfair competition or unfair business practices, but rather, that Defendants have the
                                                                                         25   right and privilege to market and sell its products free of Indio’s anti-competitive
                                                                                         26   purposes and actions.
                                                                                         27           18.   Defendants still further deny that CSP is a mere instrumentality or alter
                                                                                         28   ego of Rodriguez.

                                                                                                                                        23
                                                             Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 25 of 98 Page ID #:129




                                                                                          1         19.     Counter-Defendants at all times mentioned herein, were fully aware of
                                                                                          2   the existence of the accused products throughout the industry, via Defendants
                                                                                          3   and/or third parties, but Counter-Defendants unreasonably delayed in taking action
                                                                                          4   with respect to such and business practices, causing harm and prejudice to
                                                                                          5   Defendants and others in the industry.
                                                                                          6         20.     Counter-Defendants’ actions (and delay in taking action) are also
                                                                                          7   inappropriate because any and all of their purported claims at issue are barred by
                                                                                          8   waiver, estoppel, laches, and/or acquiescence.
                                                                                          9         21.     To resolve the legal and factual questions raised by Indio and to afford
                                                             Facsimile: (310) 394-4477




                                                                                         10   relief from the uncertainty which has precipitated, Defendants are entitled to an
                                                                                         11   order stating its rights under 28 U.S.C. §§ 2201-2202, that the accused products do
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12   not infringe the Subject Marks under 15 U.S.C. §§ 1114, or under any applicable
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13   state laws, that the accused products do not infringe the Subject Artwork under 17
                                                   SUITE 1700




                                                                                         14   U.S.C. §§ 501, 504, or under any applicable state laws, and that Defendants’
                                                                                         15   actions do not constitute unfair competition and/or business practices under
                        Telephone: (310) 451-0647




                                                                                         16   applicable state or federal statutes.
                                                                                         17         22.     Indio’s actions and its allegations that Defendants are infringing its
                                                                                         18   trademarks (as well as other related allegations) irreparably harms and injures
                                                                                         19   Defendants, and will continue to do so until an order stating their rights is issued by
                                                                                         20   this Court.
                                                                                         21
                                                                                         22                                           COUNT I
                                                                                         23                  DECLARATORY JUDGMENT OF TRADEMARK
                                                                                         24                 NON-INFRINGEMENT UNDER THE LANHAM ACT
                                                                                         25                        (Against Indio Products, Inc. and Bakhtiari)
                                                                                         26         23.     Defendants repeat and reassert their responses to Paragraphs 1-75 of
                                                                                         27   the Complaint, Paragraphs 1-31 of their Affirmative Defenses, and Paragraphs 1-22
                                                                                         28   of their Counterclaims, as though fully set forth herein.

                                                                                                                                        24
                                                             Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 26 of 98 Page ID #:130




                                                                                          1         24.     In its Complaint, Indio accused Defendants of infringing the Subject
                                                                                          2   Marks, creating an actual controversy within the jurisdiction of this Court pursuant
                                                                                          3   to 28 U.S.C. §§ 2201 and 2202.
                                                                                          4         25.     Defendants categorically deny the allegations that they have used the
                                                                                          5   Subject Marks in an infringing manner at any time relevant to this dispute, and thus
                                                                                          6   assert that Indio is not entitled to a judgment of trademark infringement against
                                                                                          7   Defendants.
                                                                                          8         26.     Indio’s assertions (under the direction and control of, and as the mere
                                                                                          9   instrumentality of, Bakhtiari) that Defendants infringe the Subject Marks
                                                             Facsimile: (310) 394-4477




                                                                                         10   irreparably harm and injure Defendants, and will continue to do so unless prevented
                                                                                         11   by this Court. To resolve the legal and factual questions raised by Indio and to
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12   afford relief from the uncertainty that has precipitated, Defendants are entitled to a
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13   declaratory judgment stating that Defendants do not infringe the Subject Marks.
                                                   SUITE 1700




                                                                                         14
                                                                                         15                                        COUNT II
                        Telephone: (310) 451-0647




                                                                                         16                  DECLARATORY JUDGMENT OF COPYRIGHT
                                                                                         17               NON-INFRINGEMENT UNDER THE COPYRIGHT ACT
                                                                                         18                        (Against Indio Products, Inc. and Bakhtiari)
                                                                                         19         27.     Defendants repeat and reassert their responses to Paragraphs 1-75 of
                                                                                         20   the Complaint, Paragraphs 1-31 of their Affirmative Defenses, and Paragraphs 1-26
                                                                                         21   of their Counterclaims, as though fully set forth herein.
                                                                                         22         28.     In its Complaint, Indio accused Defendants of infringing copyrights in
                                                                                         23   the Subject Artwork, creating an actual controversy within the jurisdiction of this
                                                                                         24   Court pursuant to 28 U.S.C. §§ 2201 and 2202.
                                                                                         25         29.     Defendants categorically deny the allegations that they have used the
                                                                                         26   Subject Artwork in an infringing manner at any time relevant to this dispute, and
                                                                                         27   thus assert that Indio is not entitled to a judgment of copyright infringement against
                                                                                         28   Defendants.

                                                                                                                                        25
                                                             Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 27 of 98 Page ID #:131




                                                                                          1         30.    Indio’s assertions (under the direction and control of, and as the mere
                                                                                          2   instrumentality of, Bakhtiari) that Defendants infringe the copyrights in the Subject
                                                                                          3   Artwork irreparably harm and injure Defendants, and will continue to do so unless
                                                                                          4   prevented by this Court. To resolve the legal and factual questions raised by Indio
                                                                                          5   and to afford relief from the uncertainty that has precipitated, Defendants are
                                                                                          6   entitled to a declaratory judgment stating that Defendants do not infringe the
                                                                                          7   copyrights in the Subject Artwork.
                                                                                          8
                                                                                          9                                        COUNT III
                                                             Facsimile: (310) 394-4477




                                                                                         10    DECLARATORY JUDGMENT OF NO UNFAIR COMPETITION UNDER
                                                                                         11                                  THE LANHAM ACT
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12                       (Against Indio Products, Inc. and Bakhtiari)
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13         31.    Defendants repeat and reassert their responses to Paragraphs 1-75 of
                                                   SUITE 1700




                                                                                         14   the Complaint, Paragraphs 1-31 of their Affirmative Defenses, and Paragraphs 1-30
                                                                                         15   of their Counterclaims, as though fully set forth herein.
                        Telephone: (310) 451-0647




                                                                                         16         32.    Indio’s allegations that Defendants’ products, designations, and
                                                                                         17   business practices constitute unfair competition irreparably harms and injures
                                                                                         18   Defendants, and will continue to do so until enjoined by this Court.
                                                                                         19         33.    Defendants categorically deny the allegations that they have engaged
                                                                                         20   in any unfair competition at any time relevant to this dispute, and thus assert that
                                                                                         21   Indio is not entitled to a judgment of unfair competition against Defendants.
                                                                                         22         34.    To resolve the legal and factual questions raised by Indio and to afford
                                                                                         23   relief from the uncertainty which has precipitated, Defendants are entitled to an
                                                                                         24   order declaring their rights under 28 U.S.C. §§ 2201-2202, that Defendants’ goods
                                                                                         25   and designations, and its associated business practices, do not constitute unfair,
                                                                                         26   unlawful, or fraudulent practices under the Lanham Act.
                                                                                         27         35.    Indio’s allegations (under the direction and control of, and as the mere
                                                                                         28   instrumentality of, Bakhtiari) that Defendants’ products, designations, and business

                                                                                                                                        26
                                                             Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 28 of 98 Page ID #:132




                                                                                          1   practices constitute unfair competition irreparably harms and injures Defendants,
                                                                                          2   and will continue to do so until an order declaring their rights is issued by this
                                                                                          3   Court.
                                                                                          4
                                                                                          5                                         COUNT IV
                                                                                          6     DECLARATORY JUDGMENT OF NO VIOLATION OF CALIFORNIA
                                                                                          7                      BUSINESS & PROFESSIONS CODE § 17200
                                                                                          8                         (Against Indio Products, Inc. and Bakhtiari)
                                                                                          9            36.   Defendants repeat and reassert their responses to Paragraphs 1-75 of
                                                             Facsimile: (310) 394-4477




                                                                                         10   the Complaint, Paragraphs 1-31 of their Affirmative Defenses, and Paragraphs 1-35
                                                                                         11   of their Counterclaims, as though fully set forth herein.
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12            37.   Indio’s allegations (under the direction and control of, and as the mere
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13   instrumentality of, Bakhtiari) that Defendants’ products, designations, and business
                                                   SUITE 1700




                                                                                         14   practices constitute unfair, unlawful, or fraudulent business practices irreparably
                                                                                         15   harms and injures Defendants, and will continue to do so until enjoined by this
                        Telephone: (310) 451-0647




                                                                                         16   Court.
                                                                                         17            38.   Defendants categorically deny the allegations that they have engaged
                                                                                         18   in any unfair, unlawful, or fraudulent business practices at any time relevant to this
                                                                                         19   dispute, and thus assert that Indio is not entitled to a judgment that Defendants have
                                                                                         20   violated California Business & Professions Code § 17200.
                                                                                         21            39.   To resolve the legal and factual questions raised by Indio and to afford
                                                                                         22   relief from the uncertainty which has precipitated, Defendants are entitled to an
                                                                                         23   order declaring their rights under 28 U.S.C. §§ 2201-2202, that Defendants’ goods
                                                                                         24   and designations, and its associated business practices, do not constitute unfair,
                                                                                         25   unlawful, or fraudulent practices under California Business and Professions Code
                                                                                         26   §17200 et seq.
                                                                                         27            40.   Indio’s allegations (under the direction and control of, and as the mere
                                                                                         28   instrumentality of, Bakhtiari) that Defendants’ products, designations, and business

                                                                                                                                         27
                                                             Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 29 of 98 Page ID #:133




                                                                                          1   practices constitute unfair, unlawful, or fraudulent business practices irreparably
                                                                                          2   harms and injures Defendants, and will continue to do so until an order declaring
                                                                                          3   their rights is issued by this Court.
                                                                                          4
                                                                                          5                                           COUNT V
                                                                                          6     DECLARATORY JUDGMENT OF NO CALIFORNIA COMMON LAW
                                                                                          7                            TRADEMARK INFRINGEMENT
                                                                                          8                        (Against Indio Products, Inc. and Bakhtiari)
                                                                                          9         41.     Defendants repeat and reassert their responses to Paragraphs 1-75 of
                                                             Facsimile: (310) 394-4477




                                                                                         10   the Complaint, Paragraphs 1-31 of their Affirmative Defenses, and Paragraphs 1-40
                                                                                         11   of their Counterclaims, as though fully set forth herein.
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12         42.     Indio (under the direction and control of, and as the mere
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13   instrumentality of, Bakhtiari) has alleged that Defendants’ products and
                                                   SUITE 1700




                                                                                         14   promotional activities infringe the Subject Marks under California common law,
                                                                                         15   creating an actual controversy pursuant to 28 U.S.C. §§ 2201-2202.
                        Telephone: (310) 451-0647




                                                                                         16         43.     Defendants categorically deny the allegations that it has used the
                                                                                         17   Subject Marks in an infringing manner at any time relevant to this dispute, and thus
                                                                                         18   asserts that Indio is not entitled to a judgment of trademark infringement against
                                                                                         19   Defendants.
                                                                                         20         44.     To resolve the legal and factual questions raised by Indio and to afford
                                                                                         21   relief from the uncertainty which has precipitated, Defendants is entitled to an order
                                                                                         22   declaring its rights under 28 U.S.C. §§ 2201-2202, that Defendants’ goods, labeling
                                                                                         23   of its goods, and its associated business practices do not constitute common law
                                                                                         24   infringement of the Subject Marks.
                                                                                         25         45.     Indio’s allegations (under the direction and control of, and as the mere
                                                                                         26   instrumentality of, Bakhtiari) that Defendants have infringed the Subject Marks
                                                                                         27   under state common law irreparably harms and injures Defendants, and will
                                                                                         28   continue to do so until an order declaring their rights is issued by this Court.

                                                                                                                                         28
                                                             Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 30 of 98 Page ID #:134




                                                                                          1                                        COUNT VI
                                                                                          2    DECLARATORY JUDGMENT OF NO UNFAIR COMPETITION UNDER
                                                                                          3                            CALIFORNIA COMMON LAW
                                                                                          4                               (Against Indio Products, Inc.)
                                                                                          5         46.    Defendants repeat and reassert their responses to Paragraphs 1-75 of
                                                                                          6   the Complaint, Paragraphs 1-31 of their Affirmative Defenses, and Paragraphs 1-45
                                                                                          7   of their Counterclaims, as though fully set forth herein.
                                                                                          8         47.    Indio’s allegations (under the direction and control of, and as the mere
                                                                                          9   instrumentality of, Bakhtiari) that Defendants’ products, designations, and business
                                                             Facsimile: (310) 394-4477




                                                                                         10   practices constitute unfair, unlawful, or fraudulent business practices and/or unfair
                                                                                         11   competition under California common law irreparably harms and injures
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12   Defendants, and will continue to do so until enjoined by this Court.
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13         48.    Defendants categorically deny the allegations that they have engaged
                                                   SUITE 1700




                                                                                         14   in any unfairly competitive activities at any time relevant to this dispute, and thus
                                                                                         15   assert that Indio is not entitled to a judgment of common law unfair competition
                        Telephone: (310) 451-0647




                                                                                         16   against Defendants.
                                                                                         17         49.    To resolve the legal and factual questions raised by Indio and to afford
                                                                                         18   relief from the uncertainty which has precipitated, Defendants are entitled to an
                                                                                         19   order declaring its rights under 28 U.S.C. §§ 2201-2202, that Defendants’ goods
                                                                                         20   and designations, and its associated business practices, do not constitute unfair,
                                                                                         21   unlawful, or fraudulent practices under California common law.
                                                                                         22         50.    Indio’s allegations (under the direction and control of, and as the mere
                                                                                         23   instrumentality of, Bakhtiari) that Defendants’ products, designations, and business
                                                                                         24   practices constitute unfair, unlawful, or fraudulent business practices and/or unfair
                                                                                         25   competition under California common law irreparably harms and injures
                                                                                         26   Defendants, and will continue to do so until an order declaring their rights is issued
                                                                                         27   by this Court.
                                                                                         28

                                                                                                                                        29
                                                             Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 31 of 98 Page ID #:135




                                                                                          1                                          COUNT VI
                                                                                          2      DECLARATORY JUDGMENT OF NO ALTER EGO LIABILITY FOR
                                                                                          3                                          RODRIGUEZ
                                                                                          4                         (Against Indio Products, Inc. and Bakhtiari)
                                                                                          5          51.    Defendants repeat and reassert their responses to Paragraphs 1-75 of
                                                                                          6   the Complaint, Paragraphs 1-31 of their Affirmative Defenses, and Paragraphs 1-50
                                                                                          7   of their Counterclaims, as though fully set forth herein.
                                                                                          8          52.    Indio’s allegations (under the direction and control of, and as the mere
                                                                                          9   instrumentality of, Bakhtiari) that Defendant CSP is a mere instrumentality, or alter
                                                             Facsimile: (310) 394-4477




                                                                                         10   ego, of Rodriguez such that Rodriguez, in his individual capacity, may be liable for
                                                                                         11   the acts of Defendant CSP, if there is any liability at all, is false, inaccurate, and
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12   irreparably harms and injures Defendants, and will continue to do so until enjoined
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13   by this Court.
                                                   SUITE 1700




                                                                                         14          53.    Defendants categorically deny the allegations that Defendant CSP is a
                                                                                         15   mere instrumentality, or alter ego, of Rodriguez, or has been as much at any time
                        Telephone: (310) 451-0647




                                                                                         16   relevant to this dispute, such that Rodriguez, in his individual capacity, may be
                                                                                         17   liable for the acts of Defendant CSP, if there is any liability at all, and thus assert
                                                                                         18   that Indio is not entitled to a judgment against Rodriguez at all for any of the acts
                                                                                         19   alleged in the Complaint.
                                                                                         20          54.    To resolve the legal and factual questions raised by Indio and to afford
                                                                                         21   relief from the uncertainty which has precipitated, Defendants are entitled to an
                                                                                         22   order declaring its rights under 28 U.S.C. §§ 2201-2202, that Rodriguez, in his
                                                                                         23   individual capacity, is not liable for the acts of Defendant CSP, if there is any
                                                                                         24   liability found at all in this case.
                                                                                         25          55.    Indio’s allegations (under the direction and control of, and as the mere
                                                                                         26   instrumentality of, Bakhtiari) that Defendant CSP is a mere instrumentality, or alter
                                                                                         27   ego, of Rodriguez such that Rodriguez, in his individual capacity, may be liable for
                                                                                         28   the acts of Defendant CSP, if there is any liability at all, irreparably harms and

                                                                                                                                        30
                                                             Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 32 of 98 Page ID #:136




                                                                                          1   injures Defendants, and will continue to do so until an order declaring their rights is
                                                                                          2   issued by this Court.
                                                                                          3
                                                                                          4                                       COUNT VII
                                                                                          5    DECLARATORY JUDGMENT OF TRADEMARK INVALIDITY AND/OR
                                                                                          6                                UNENFORCEABILITY
                                                                                          7                       (Against Indio Products, Inc. and Bakhtiari)
                                                                                          8         56.    Defendants repeat and reassert their responses to Paragraphs 1-75 of
                                                                                          9   the Complaint, Paragraphs 1-31 of their Affirmative Defenses, and Paragraphs 1-55
                                                             Facsimile: (310) 394-4477




                                                                                         10   of their Counterclaims, as though fully set forth herein.
                                                                                         11         57.    In its Complaint, Indio (under the direction and control of, and as the
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12   mere instrumentality of, Bakhtiari) accused Defendants of infringing the Subject
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13   Marks, whether registered or at common law, creating an actual controversy within
                                                   SUITE 1700




                                                                                         14   the jurisdiction of this Court pursuant to 28 U.S.C. §§ 2201 and 2202.
                                                                                         15         58.    Defendants not only have categorically denied the allegations that they
                        Telephone: (310) 451-0647




                                                                                         16   have used the Subject Marks in an infringing manner at any time relevant to this
                                                                                         17   dispute, but also, for the reasons set forth above, assert that the Subject Marks are
                                                                                         18   invalid and/or unenforceable such that liability cannot be based any of the Subject
                                                                                         19   Marks, whether registered or at common law.
                                                                                         20         59.    Indio’s assertions (under the direction and control of, and as the mere
                                                                                         21   instrumentality of, Bakhtiari) that Defendants infringe the Subject Marks
                                                                                         22   irreparably harm and injure Defendants, and will continue to do so unless prevented
                                                                                         23   by this Court. To resolve the legal and factual questions raised by Indio and to
                                                                                         24   afford relief from the uncertainty that has precipitated, Defendants are entitled to a
                                                                                         25   declaratory judgment stating that the Subject Marks, whether registered or at
                                                                                         26   common law, are invalid and/or unenforceable.
                                                                                         27   ///
                                                                                         28   ///

                                                                                                                                        31
                                                             Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 33 of 98 Page ID #:137




                                                                                          1                                       COUNT VIII
                                                                                          2    DECLARATORY JUDGMENT OF COPYRIGHT INVALIDITY AND/OR
                                                                                          3                                UNENFORCEABILITY
                                                                                          4                       (Against Indio Products, Inc. and Bakhtiari)
                                                                                          5         60.    Defendants repeat and reassert their responses to Paragraphs 1-75 of
                                                                                          6   the Complaint, Paragraphs 1-31 of their Affirmative Defenses, and Paragraphs 1-59
                                                                                          7   of their Counterclaims, as though fully set forth herein.
                                                                                          8         61.    In its Complaint, Indio (under the direction and control of, and as the
                                                                                          9   mere instrumentality of, Bakhtiari) accused Defendants of infringing copyrights in
                                                             Facsimile: (310) 394-4477




                                                                                         10   the Subject Artwork, creating an actual controversy within the jurisdiction of this
                                                                                         11   Court pursuant to 28 U.S.C. §§ 2201 and 2202.
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12         62.    Defendants not only have categorically denied the allegations that they
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13   have used the Subject Artwork in an infringing manner at any time relevant to this
                                                   SUITE 1700




                                                                                         14   dispute, but also, for the reasons set forth above, assert that the copyrights in the
                                                                                         15   Subject Artwork are invalid and/or unenforceable such that liability cannot be based
                        Telephone: (310) 451-0647




                                                                                         16   any of the copyrights in the Subject Artwork.
                                                                                         17         63.    Indio’s assertions (under the direction and control of, and as the mere
                                                                                         18   instrumentality of, Bakhtiari) that Defendants infringe the copyrights in the Subject
                                                                                         19   Artwork irreparably harm and injure Defendants, and will continue to do so unless
                                                                                         20   prevented by this Court. To resolve the legal and factual questions raised by Indio
                                                                                         21   and to afford relief from the uncertainty that has precipitated, Defendants are
                                                                                         22   entitled to a declaratory judgment stating that the copyrights in the Subject Artwork
                                                                                         23   are invalid and/or unenforceable.
                                                                                         24
                                                                                         25                                PRAYER FOR RELIEF
                                                                                         26         WHEREFORE, Defendants/Counterclaimants respectfully request that this
                                                                                         27   Court enter a judgment in its favor and against Indio and Bakhtiari as follows:
                                                                                         28         (a)    Striking Indio’s Complaint;

                                                                                                                                         32
                                                             Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 34 of 98 Page ID #:138




                                                                                          1         (b)    Dismissing the Complaint with prejudice in its entirety, with Indio to
                                                                                          2   take nothing thereby;
                                                                                          3         (c)    Declaring that Defendants/Counterclaimants do not infringe the
                                                                                          4   asserted Marks under federal, state, and/or common law;
                                                                                          5         (d)    Declaring that Defendants/Counterclaimants do not infringe the
                                                                                          6   asserted Copyrights;
                                                                                          7         (e)    Declaring that Defendants/Counterclaimants have not engaged in any
                                                                                          8   unlawful, unfair, or fraudulent business practices or unfairly competitive activities
                                                                                          9   under federal, state, and/or common law;
                                                             Facsimile: (310) 394-4477




                                                                                         10         (f)    Declaring that all of Indio’s asserted Marks and Copyrights are invalid
                                                                                         11   and/or unenforceable;
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12         (g)    Declaring that even if Defendant CSP is found liable in some measure,
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13   that Defendant Rodriguez bears no liability based on alter ego or the like;
                                                   SUITE 1700




                                                                                         14         (h)    Finding that Defendants/Counterclaimants are entitled to recover their
                                                                                         15   attorneys’ fees, costs, and expenses against Counter-Defendants, jointly and
                        Telephone: (310) 451-0647




                                                                                         16   severally, under the Copyright Act;
                                                                                         17         (i)    Finding that this is an exceptional case under the Lanham Act and
                                                                                         18   awarding Defendants/Counterclaimants their attorneys’ fees, costs, and expenses
                                                                                         19   incurred herein, payable jointly and severally by Counter-Defendants;
                                                                                         20         (j)    Denying Indio any of the relief it has requested; and,
                                                                                         21   ///
                                                                                         22   ///
                                                                                         23   ///
                                                                                         24
                                                                                         25
                                                                                         26
                                                                                         27
                                                                                         28

                                                                                                                                         33
                                                             Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 35 of 98 Page ID #:139




                                                                                          1              (k)         Awarding Defendants/Counterclaimants such other and further relief
                                                                                          2   as this Court may deem just and proper.
                                                                                          3
                                                                                          4                                                                                      Respectfully submitted,

                                                                                          5                                                                                      CISLO & THOMAS LLP
                                                                                          6
                                                                                              Dated: April 30, 2019                                                              /s/Mark D. Nielsen        O
                                                                                          7                                                                                      Mark D. Nielsen
                                                                                          8                                                                                      Daniel M. Cislo
                                                                                          9
                                                             Facsimile: (310) 394-4477




                                                                                                                                                                                 Attorneys for Defendants, C S P
                                                                                         10                                                                                      YEMAYA INTERNATIONAL, INC.
                                                                                                                                                                                 and ALDEMAR RODRIGUEZ
                                                                                         11
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                              \\Srv-db\tmdocs\19-38393\Defendants' Answer to Complaint, Affirmative Defenses, and Counterclaims.docx
                                                                                         12
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13
                                                   SUITE 1700




                                                                                         14
                                                                                         15
                        Telephone: (310) 451-0647




                                                                                         16
                                                                                         17
                                                                                         18
                                                                                         19
                                                                                         20
                                                                                         21
                                                                                         22
                                                                                         23
                                                                                         24
                                                                                         25
                                                                                         26
                                                                                         27
                                                                                         28

                                                                                                                                                                          34
                                                             Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 36 of 98 Page ID #:140




                                                                                          1                             DEMAND FOR JURY TRIAL
                                                                                          2         Defendants hereby request a trial by jury on all the triable issues raised in this
                                                                                          3   Answer, Affirmative Defenses, and Counterclaim and in the Complaint.
                                                                                          4
                                                                                          5                                                  Respectfully submitted,

                                                                                          6                                                  CISLO & THOMAS LLP
                                                                                          7
                                                                                              Dated: April 30, 2019                          /s/Mark D. Nielsen            O
                                                                                          8                                                  Mark D. Nielsen
                                                                                          9                                                  Daniel M. Cislo
                                                             Facsimile: (310) 394-4477




                                                                                         10                                                  Attorneys for Defendants, C S P
                                                                                         11                                                  YEMAYA INTERNATIONAL, INC.
CISLO & THOMAS LLP




                                                                                                                                             and ALDEMAR RODRIGUEZ
                                          Los Angeles, California 90025




                                                                                         12
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13
                                                   SUITE 1700




                                                                                         14
                                                                                         15
                        Telephone: (310) 451-0647




                                                                                         16
                                                                                         17
                                                                                         18
                                                                                         19
                                                                                         20
                                                                                         21
                                                                                         22
                                                                                         23
                                                                                         24
                                                                                         25
                                                                                         26
                                                                                         27
                                                                                         28

                                                                                                                                        35
Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 37 of 98 Page ID #:141




                               Exhibit 1
Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 38 of 98 Page ID #:142
Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 39 of 98 Page ID #:143
Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 40 of 98 Page ID #:144
Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 41 of 98 Page ID #:145
Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 42 of 98 Page ID #:146
Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 43 of 98 Page ID #:147
Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 44 of 98 Page ID #:148
Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 45 of 98 Page ID #:149
Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 46 of 98 Page ID #:150




                               Exhibit 2
Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 47 of 98 Page ID #:151
Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 48 of 98 Page ID #:152
Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 49 of 98 Page ID #:153




                               Exhibit 3
                               Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 50 of 98 Page ID #:154
                                                       \




                                        PAP                                   JIM

         rl
              ll
                                              CATALOG
              •
              J



     (

                       J
                           .



                                             1e            ·a e                 winter'
         j
         I
         '
         !
      l'
         !
         /.
     I

     I
     II            .
     I
.    I
     j
     I.
    ,I
     I

     i



    i! 7~r:
     I
     l
     I
     ''
    '
    (
    '
    !
     '
    I
Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 51 of 98 Page ID #:155
       STORE LOCATION                               MAILING ADDRESS

    PAPA JIM AND CO                                PAPA JIM AND CO
    5630 S FLORES
                                                   PO BOX 14128
    SAN ANTONIO, TX 78214
                    PHONE   512 922 8277

     NO CREDIT       COD, OR CASH AND CASHIER CHECK


     WE LIKE TO SHIP UPS (united parcel service (the one's in the brown trucks
        UPS, we need a street address and phone number
     WE SHIP LARGE ORDERS OF CANDLE (in glass) by truck)

     or we can ship by THE POST OFFICE

     WHOLESALE   you pay all shipping fees                                          .
     YOUR ORDER MUST BE $50.00 or more and 3 of each item.

     IF YOU PICK UP AT THE STORE YOU MUST, BE HERE IN THE STORE NO LATER
     THEN 4:30 PM and SATURDAYS you can pick up your order, be it must
     be called in to us on Friday before noon .....

     OUR WAREHOUSE PiRSONEL   GO HOME AT 5: 00 PM

     FOR THE SAME DAY SHIPMENT, YOUR ORDERS HAS TO BE IN BEFORE
     NOON ..... .

     IF YOU NEED SOMETHING AND .IT IS NOT IN THE CATALOG, JUST ASK FOR
     WE M]GHT BE ABLE TO GET IT FOR YOU ..... .

     WE RESERVE THE RIGHT TO REFUSE TO SELL WHOLESALE, it is
     up to us, just because you have a tax number, it doesn't require
     us to give you wholesale prices ..

     WE DO NOT TAKE RETURNS OR EXCHANGES, WHEN YOU BUY IT, IT IS YOURS
     you marked it down and get rid of it, just like we do in our
     retail section.

     WE EXPECT WHOLESALERS TO KNOW WHAT THEY ARE DOING AND NOT TO COME
     TO US FOR AN EDUCATION.

     NO PERSONAL CHECKS       PRICES SUBJECT TO CHANGE WITHOUT NOTICE
                              or misprint prices in the catalog

     ALL CLAIMS MUST BE FILED WITH THE CARRIER OR THE POST OFFICE



     WE LIKE TO DO BUSINESS WITH PEOPLE      WHO   ARE FAIR, WE TRY TO BE
          Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 52 of 98 Page ID #:156




             THESE CANDLES ARE SPECIAL MADE      ,   AND PERSONALLY
           "-MADE BY PAPA JIM IN A SPECIAL 36 HOUR BLESSING
                                                                      -P.dJJ AJJ((L
                                                                              ,~
             THE PAPA JIM ALEGADO CANDLES ARE KNOWN TO BE THE MOST POWERFUL CANDLES
             IN THE HISTORY OF MAGIC AND THE OCCULT.   (TO MAKE THESE CANDLES MORE
             POWERFUL YOU CAN USE A PAPA JIM OIL OF YOU CHOICE, BUT MUST BE A
             PAPA JIM OIL.)  THESE CANDLES COME FIXED WITH FRAGRANCE OIL AS THEY BURN
             IT LEAVES A PLEASING AROMA FOR THE SAINTS.   PAPA JIM RECOMMENDS THAT
             THREE ALEGADO CANDLES ARE BURNED CONSECUTIVELY (ONE RIGHT AFTER THE
             6THER)  FOR THOSE PEOPLE WHO HAVE MORE TROUBLESOME SITUATIONS AND NEED
             THAT EXTRA POWER THAT COMES FROM BURNING THREE ALEGADOS ONE RIGHT AFTER
    it'
             THE OTHER
             iAS VELAS ALEGADOS HAN SIDO DISCUTIDAS POR CIENTOS Y CIENTOS DE ANOS,
             ESTAS VELAS HAN SIDO PREPARADAS Y SIGUEN SIENDO PREPARADAS CO.N ACEITES
             GRASAS PARAFINAS Y PERFUMES ESCOJIDOS Y PREPARADOS EXPECIALMENTE PARA
             RESOLVER TODA CLASE DE PROBLEMAS ESPRITUALES.   LOS PROBLEMAS PRESENTES
             PASADOS Y DEL FURUTO ENCOMIENDELOS A LAS VELA ALEGADO Y SERAN RESULTOS
             ESPIRITUALMENTE.   ESTAS VELAS LAS CONSIQUE EN LA MA¥0R PARTE DE LAS TIEND
             DE COMIDA, BOTONICAS_, ASI COMO EN DIFERENTE TIENDAS DE DIFERENTES
             CLASES .• LAS VELAS ALEGADOS SON PARA DIFERENTES PROBLEMAS, DIFERENTES
             COLORES Y DIFERENTES AROMMAS.

             ORDEi BY NUMBER $10.00 EA
             ALEGADO #1 ATTRACTION: LOVE, MONEY, LUCK (ATRACCION :AMOR, DINERO, SUERTE)
             ALEGADO #2 MONEY: MONEY PROBLEMS (DINERO: PROBLEMAS DE DINERO)
             ALEGADO /13 BUSINES'S: PROTECTOR OF BUSINESS (NEGOCIO: PROTECTOR DE· NEGOCIO)
             ALEGADO /14 COURT & LAW: LAW MATTER (CORTE Y LEY : ASUNTO DE LEY)
             ALEGADO 115 JOB SECURITY: TO KEEP A JOB (TRABAJO SEGURO: DETENER TRABAJO)
             ALEGADO 116 PERSONAL: TO BE SUCCESSFUL (ALEJA PERSONAS: .. QUITAR PROBLEMAS)
             ALEGADO #7 GAMBLERS: GOOD LUCK IN GAMBLING (JUGADORES: SUERTE EN EL JUEGO)
             ALEGADO 118 STOP GOSSIP:SILENT MOUTHS (TAPA BOCAS :CALLAR CHISMES)
             ALEGADO /19 WISHES: DESIRES (DESEOS COCEDIDO: PARA DESEOS)
             ALEGADO /110 JINX REMOVING : STOPS INTENTION ( CORT A FLUID OS :QUITA INTENCIONES)
             ALEGADO till LOVERS: TO FIND A LOVER (AMANTES: AYAR UN AMANTE)
             ALEGADO #12 HEALING: CURE SICKNESS (PARA LOS ENFERMOS: fARA CURA)
             ALEGADO // 13 BETTING & LOTTERY: GAMBLING (APOSTANDO Y LOTTERIA: PARA JUGADORES)
           , AL.EGADO /114 PROTECTION: PROTECTION FROM EVIL (PROTECCION: PROTECCION DE MAL)
    -~-
             ALEGADO //15 PEACEFUL HOME: PEACE IN THE FAMILY (HOGAR DE PAZ)
             ALEGADO #J6 COURT CASE: TO HELP IN COURT (CAUSA DE CORTE: AYUDA EN CORTE)
             ALEGADO #17 ~R~AK UP: SEPERATION (SEPARAR: PERSONAS O MALEFICIOS)
  . ii       ALEGADO #18 SUCCESS" SUCCESS IN YOUR DESIRE (EXITO: EXITO EN LO QUE USTED DESEA'
             ALEGADO # 19 CONTROLLING: TO CONTROL ANY SI TU AT I ON (CONTROLANDO: PARA CONTROLAR)
             ALEGADO 1120 DOMINATION : TO DOMINATE ANY SITUATION (DOMINACION: PARA.'DOMINAR)
             ALEGADO #21 DUME: TO HEX (DOOM : PARA ECHAR MALEFICIOS)
             ALEGADO //22 SNAKE : TO BUST AWAY SPELLS (VIBORA: QUERBAR TODOS MALEFICIOS)
             ALEGADO #23 BLPCK BUSTER:TO BREAK SPELLS (DEVASTADOR: QUEBRA CONJUROS)
             ALEGADO #24 SEVEN AFRICAN POWERS : ALL PURPOSE( SIETE POTENCIAS : PARA TODO)
             ALEGADO #25 DOUBLE FAST LUCK: USED FOR LUCK IN A HURRY (SUERTE RAPIDA)
             THE PAPA JIM ALEGADO CANDLES ARE ALL DOUBLE ACTION FJXED, WITH
             TREMENDOUS POWER.  THEY COME FIXED WITH SPECIAL OIL, AND BLESSED PAPA JIM
             WHEN THEY ARE LITE, A BURST OF POWERFUL AROMA IS LEFT FOR THE SAINTS




f·····
I
                    y64       cltrJ    orzo.e. r2 :3A                 jf• FA
! .
                                                                        55¢53ea
                                                                               ....   ·- .... ·--·------·····•··•·.-·.. ····-··· .. , .......   ·······-······:   ....."
                                                                                                                                                                       .,_   ·- ·:)
               Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page     of 98 Page ID #:157. ·.····.                                                                    '"
                                        PAPA JIM OIL'S                  $5.50 dz of one kind      ;\
                                                                                                                                                     0

                     2000. ACACIA'
                     2001. AC-DC
                     2002. ADAM & EVE (ADAN Y EVA)
                                                                  2051. BLACK NARCISSUS(NARCIS0 NEGRO)
                                                                   2052: BLACK PANTHER (PANTERA NEGRO)
                                                                   2053. BLESSING (BENDICION)
                                                                                                                                                                                 I
                    ·2Q03. AFRICA JU JU (JU JU AFRICAN0)           2054. BLOCK BUSTER (BOMBA DE DEMOLACION)
                     2004. AFRICAN VOODOO (VUDU AFRICAN0)          2055. BLUEBERRY (ARANDANO)
                     2005. AL-ANIMA SOLA (LONELY SOUL)             2056. BLUE. SONATA (SONATA AZUL)
                     2006. ALGIERS FAST LUCK (SUERTE RAPID0)       2057. BOSS FIX ( AREGLAR EL HEFE)
                     2007. ALL PURPOSE (PARA T0D0)                 2058. BOTTOM #20 (ABAJO NUMERO VIENTE)
                     2008. ALL SAINTS (T0D0S SANTOS)               2059_. BOUQUET ( RAMO)
                     2009. ALL SPICE (ESPICIA)                     2060. BREAK UP(BLK) SEPARARSE
                     2010. ALMOND (ALMENDRA)                       2061. BREAK UP(RED) SEPARARSE
                     2011. ALTER (ALTERAR)                         2062. BRUNOS CURSE .(MALDICION DE BRUNO)
                     2012. AMARRA HOMBRE (SECURE YOUR MAN)         2063. BUDDHA (BUDA.) .                    j

                     2013. AMBER (AMBAR)                           2064. BULL'S (TORO.)
                     2014. AMBERGRIS (AMBAR GRIS)                  2065. BUSSHA
                     2015. AMBROSIA                                2066.
                     2016. ANGEL DELIGHT (DELELTE DE ANGEL)        2067. CACTUS (NOPAL)
                     2017. ANGER - ( COLERA)                       2068. CALIPH'S BELOVED:(AMADOCALIFAREO)
                     2018. ANIMAL (ANIMAL)                         2069. CANCER
                     2019. ANISE (ANIS)                            2070. CAPRICORN (CAPRICORNIO)
                     2020. ANOINTING (UNTAR)                       2071. CARIDAD COBRE
                     2021. APHRODISIA (AFRIDISIACO)                207. CARNATION (CLAVEL)
                     2022. APPLE FRAGRANCE (FRAGANCIA DE           2073. CAST OFF EVIL (SOLTAR LO ,MALO)
                           MA.NZANA                                2074. CEDAR (CEDROl               .
                     2023. APRICOT FRAGRANCE (FRAGANCIA DE         2075. CEDAR OF LEBANON'(CEDRO DE LIBANO)
                           ALBARICOQUE)                            b076. CHAMELEON (CAMALEON)
                     2024. AQUARIUS (ACUARIO)                    ~2077. CHANGO MACHO
I   .. - - .         2025. ARABIAN NIGHTS (NOCHES ARABIA)          2078. CHERRY (CEREZO)
    !l          1/• 202 6. ARIES .                                 2079. CHINESE LUCK (SUERTE DE CHINO)
       ·--....,, 2027. ATTRACTION (ATRACGION)                      2080. CHUPARROSA (ijUMMINGBIRD)
                     2028. AUTUMN (OTUNO)                          2081. CHYPREE
                     2029. AVOCADO (AGUACATE)                      2082.. CINNAMON (CANELA)
                     2030. AZALEA FRAGRANCE(FRAGANCIA DE           2083. CI~RONELLA (CITRONELA)
                           AZALEA)                                .2084. CLEO MAY
                     2031. BABEL                                   2085. CLEOPATRA
                    2032. BALSAMO (BALSAM)                         2086. CLOSE YOUR PATH (CERAR TU CAMINO)
                    2033. BANANNA (PLATANO)                        2087. CLOVE BUD (CLAVO)
                    2034. BATS BLOOD (SANGRE DE MARCIE-     .i     2088. CLOVER (TREBOL)
                           LAGO)                                   2089. CLUB· . (PALO)
                    2035. BAUM DE COMMANDER ( FUERTE COM-          2090. COCONUT (COCO)
                           ANDANTE)                                2091. COFFEE (CAFE)
                    2036. BAY BERRY (BAYA DE LAUREL)               2092. COME TO ME (VENA MI)
                    2037. BENEFICIAL (BENEFICIO)                   2093. COME WITH ME (VEN CON MIGO)
                    2038. BEND OVER (INCLINARSE)                   2094. COMMANDING (DOMINARTE)
                    2039. BERGAMOT (BERGAMOTO)                     2095. COMPELLING (APREMIANTE)
                    2040. BERRY OF FISH (BAYA DE PES-              2096. CONCENTRATION (CONCENTRACIO~)
                           CADO)                                   2097. CONFUSION
                    2041. BETTER BUSINESS (MEJOR NEGOCIO)          2098. •!CONGO     .
                    2042. BEWITHCHI:NG ( FASC INA'li!'Tlf)         2099. CONJURE (CONJURAR)
                    2043. BIBLE BOUQUET (RAMO DE BIBLA)            2100~- CONQUERING GLORY (CONQUISTAR GLORIA)         j
                    2044. BI.N_GO                                  210L CONQUEROR (CONQUIS;I'ADOR)                 - :!
                    2045. BIRCH (ABEDUL)                           2102. CONSECRATING POWER ;(FUERZA C0NSAGRADO.)                                                            :·';i
                    2046. BLACK ARTS (ARTE NEGRO)                  2103. CONTROLLING' (CONTROLANDO)            ·• . ·i
      .·        \. 204 7. BLACK BERRY (ZARZAMORA)                  2104 • COUNTERACTING .- (CONTRARRESTAR) .         ·I
    '._)\ 2048. BLACK CAT (GATO NEGRO)                             2105. COURAGE (VALOR)                              ',
                    2049. BLACK DEVIL (DIABLO NEGRO)               2106. COURT CASE (CAUSA DE CORTE)                   '
                    2050. BLACK MUS {MUS NEGRO)                    2107. CROSS OF CARAVACA (CRUZ DE CARAVACA)
                                             PAPA JIM 29i.: ! Filed                     .55<.E/'\
                                                              : 'S 04/30/19 Page 54 of 98
                  Case 2:19-cv-01018-VAP-AGR Document                                       Page ID #:158
                                                                                        $5.50 dozen
                  2108.  CROSSING ( CRUZANDO)                        2163.   FRENCH LOVE (AMOR f'R!\KCES)


.~                2109.  CROWN OF SUCESS (CORONA DE EXITO)           2164. FRIENDSHIP (i\~HSTAD )
                  2110.  CRUCIBLE OF COURAGE (CRISOL DE VALOR)       2165. GALANGAL (DE GALINGALE)
.
'        )
             I    2111.  CRUCIFIXION (CRUCIFIXION)                   2166. GAMBLERS (JUGADORES)
                  2112.  DAMNATION (CONDENACION)                     2167. GARDENIA (GARDENIA)
                  2113.  SPECIAL MAGIC (DE DENDE)                    2168. GEMINI (GEMINIS)
                  2114.  DESIRE (DESEAR) .                           2169. GET A JOB (AYAR TRABAJO)
                  2115.  TRIUMPH ( DE TRIUNFO)                       2170. GET AWAY (ALEJA TE)
                  2116.  DEVIL (DIABLO)                              2171. GLORY (GLORIA)
                  2117.  DEVIL SHOESTRING (SCENTA~•DE DIABLO)        2172. GLOW ATTRACTION ( ATRACCION BRILLANTE)
                  2118.  DEVIL TRAP ( TRAMPA DE DIABLO)              2173. GO AWAY (VETE DE AQUI)
                  2119.  DIVINE (DIVINO)               .             2174. GODDESS (DIOSA)
                  2120.  DIVINE SAVIOR (DIVINO SALVADOR)             2175. GOOD FINANCE (BUENAS FINANZAS)
                  2121.  DIXIE LOVE ( AMOR DIXIE)                    2176. GOOD FORTUNE(BUENA FORTUNA)
                  2122.  DO AS I SAY (HARAS MI~VOLtrNTAD)            2177. GOODNESS (BONDAD)
                  2123.  DOMINATION (DOMINADOR)          .           2178. GOONA GOONA (GOLONA GOLONA)
                  2124.  DOUBLE ACTION (DOBLE EFECTO)                2179. GRAPE (UVA)
                  2125.  DOUBLE CROSS (TRACION)"                     2180. GUANA CUANA (GUANA GUANA)
                  2126.  DOVE'S BLOOD (SANGRE DE PALOMA)             218L GUARDIAN ANGEL (ANGEL GUARDANTE)
                  2127.  DRAGONS BLOOD (SANGRE DE DRAGON)            2182. GUINEA (GUIENEA)                •
                  2128.  DRAWING (DIBUJO)                            2183. HAIL MARY (AVE MARIA)
                  2129.  DREAM (SUENO)                               2184. HAPPINESS'(FELICIDAD)
                  2130.  DRESSING (ADEREZO)                          2185. HAPPY DREAM (FELIZ SUENO)
                  2131.  DUME ( (DUME)                               2186. HAS HANNA ( TIENE HANNA)
                  2132.  EARTH (MUNDO)                               2187. HAS NO,HANNA (NO TIENE ALHENA)
                  2133.  EASY LIFE ( VIDA FACIL)                     2188. HEALING (CURANDO)
                  2134.  ELEPHANT (ALEPHANTE)                        2189. HEATHER (BREZO)
                  2135.  ENCHANMENT (ENCANTAMIENTO)                  2190. HEBREW (HERRO)
,r-----._.        2136.  ENEMY {ENEMIGO)                             2191. HELIOTROPO (HELIOTROPO)
             I    2137.  EVE {VISPRA)                                2192 .. HELPING HAND (MANO AYUDANTE)
                  2138.  EVIL EYE (MAL DE OJO)                       2193. H & H SPELL (CONJURO DE H & H)
                  2139.  EXORCISM (EXORCISMO)                        2194. HI ALTAR ( ALTAR ALTO)
                  2140.  EXODUS· (EXODO)                             2195. HINDU DRAWING ( DINDOU DIBUJO)
                  2141.  FANTASY ( FANTASIA)                         2196. HOLD YOUR MAN (DETIENK TU HOMBRE)
                  2142.  FAST LUCK (SUERTE RAPIDA)                   2197. HOLD YOUR MONEY (DETIENE TU DINERO)
                  2143.  FAST SUCCESS (EXITO RAPIDO)                 2198. HOLY (BENDITO)
                  2144.  FIERY COMMAND (ARDIENTE ORDEN)              2199. HOLY SPIRITS BATH (BANO DE BENDITO-
                  2145.  FIERY WALL OF PROTECTION (ARDIENTE                                      SANTOS)
                         PADRE DE PROTECCION)                        2200. HONEY ( MIEL)
                  2146. FIRE OF LOVE (tLUMBRE DE AMOR)               2201. HONEYSUCKLIE (MAJ?RESELVA)
                  2147. FIVE CIRCLE (CINCO CIRCULOS)                 2202. HORN OF PLENTY (CUERNO DE ABUNDANCIA)
                  2148. FLAMES OF DESIRE ( LLAMA DE DESEAR)          2203. HOT FOOT (PUE CALENTE)
                  2149. FLAMING POWER( LAMEANTE PODER)         I     2204. HUMMINGBIRD (CHUPARROSA)
                  2150. FLYING DEVIL ( DIABLO VOLANDO)               2205. HYANCINTH (JACINTO)
                  2151. FOLLOW ME ( SEGE ME)                         2206. I CAN DO MORE THAN YOU CAN ( YO PUEDO
                  2152. 'FOLLOW ME BOY (SIGEME HOMBRE)                       MAS QUE TU PUEDES)
                  2153. FORGET HER (OLVIDATE DE ELLA)                2207. I CAN YOU CAN'T (YO PUEDO TU-NO
                  2154. FORGET HIM (OLVIDATE DE EL)                                           PUEDES)
                  2155. FORGET HIM NOT ( NO LO OLVIDES)              2208. INDIAN GUIDE ( GUIA DE INDIO) .
                  2156. FORGET ME NOT (NO ME OLVIDES)                2209. INDIAN SPIRIT (ESPIRITU DE INDIO)
                  2157. FORTUNE TELLER (ADIVINO)                     2210. INDIAN TABACCO (TABACO DE INDIO)
                  2158. 'FOUR THIEVES VINEGAR( VINAGREE DE           2211. INFLAMMATORY CONFUSION( INCENDIARIO)
                          QUATRO '.RATE~OS)                          2212. INFLUENCE ( INFLUENCIA)
    ,-c-~.        2159. FRANGIPANI (FRANCHIPANIERO)                  2213. INTRANQUILLO (RESTLESS)
(        )        2160. FRANKINCENSE (INCIENSO OLIBANO)              2214. INVISIBLE ( INVISIBLE)
 "
'I           /·

         .
                  2161. FRENCH (FRANCES)                             2215. INVOCATION (INVOCACION)
                  2162. FREN,GtI.CE:EO:(J: (CRILLO DE FRANCES)       2216. IRIS ( I~IS)
Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 55 of 98 Page ID #:159
                           UlLS
                                                        5.50 a doz
       we can make    the color and   frangence you want

           lRREST.ABLE (IRRESESTIBLE)
                                                 2267. LOVE ME (QUIEREMK)
 2217.                                           2268.
           IS IS ( ISIS)                                    LOVERS (AMANTRS)
 2218.                                           2269.      LUCKY BINGO GOLD
  2219.    JACINTHE (JACINTO)
                                                 2270.      LUCKY BINGO GREEN
..2220.    JAMAICA (JAMAICA)
                                                 2271.      LUCKY. DICE (SUERTE DE DADOS)
  2221.    JAPANESE (JAPONES)                    2 2·7 2.
  2222.    JASMIN& (JAZMIN)                                 LUCKY DOG (SUERTE. DE PERRO)
                                                 2273.      LUCKY HANQ (MANO DE ,SUERTE)
  2223.     JASPER (JASPE)
                                                 2274.      LUCKY HORSERACE (SUER-TE DE
  2224.     JEALOUSY (CELOSAMENTE)
                                                            CORRIDA DE CABALLOS)
  2225.    JEZBLE (JAZABEL)
                                                2275.       LUCKY LODESTONE( SUERTl DE
  2226.     JINX (MAL DE OJO)                                                             I
                                                            PIEDRA IMAN
  2227.     JINX CROSSING ( CRUZANDO LO
                                                2276.       LUCKY LOTTERY (SUERTE DE
           MALO)                                            LOTERIA)
 2228.      JINX KILLER ( MATE LO MALO)
                                                2277.       LUCKY MASTER (SUERTE DE
 2229.      JINX REMOVING ( REMUEVE LO
                                                            MAESTRO)
           MALO)
                                                2278.       LUCKY MOJO
 22io.      JOB ( TRABAJO)
                                                2279.       LUCKY MONTH (MES DE SUERTE)
 2231:..    JOB BREAKER (QUEBRA TRABAJO)        2280.       LUCKY NINE .(SUERTE NUEVE)
 2232.      JOCiEY CLUB"( CLUB DE JINETE)
 2233.      JOHN THE BABTIST(JUAN EL BAUTISTA) 2281.        LUCKY PLANET (PLANETA DE  I

                                                            SUERTE)
 2234 .     JOHN THE CONQUEROR( JUAN EL
                                                2282.       LUCKY PLAY (SUERTE DE JUGAR)
           .CONQUISTADOR)
                                                2283.       LUCKY PROFIT ( PROVECHQ DE
 2235.      JOY ( ALEGRIA)
                                                            SUERTE)
 2236.      JUNGLE(SELVA)
            JUNGLE QUEEN (REYNA DELA            2284.       LUCKY SEVEN (SIETE DE ,SJJERTE)
 2237.
                                                2285.       LUCKY THIRTEEN (TRECE DE•
            SELVA)
                                                            SUERTE)
 2238.      JUPITOR ( JUPITOR)             ~ _ 2286.        LUCIFER (LUCIFERO)
 2 23'9.    JUST JUDGE(JUSTO JUEZ)       '      2287        LUV LUV LUV
 2240-.     KEEP AWAi ENEMIES (CONTRA ENEMIGOS)2288:        MACHO (MANLY)
 2241.      KEiP AWAY HATE (CONTRA ODIO)        2289.       MAD (ENOHADO)
 2242.      KEEP AWAY SPIRITS(CONTRA ES-        2290.       MAGIC (MAGIA)
              PIRITOS)                          2291.       MAGNE.T'(IMAN)
 2243.      KEEP AWAY TROUBLES ( CONTRA ,       229Z.       MAGNOLIA
            PROBLE~AS)                          2293.       MAKE YOUR WISH (HAGA SU
 2244.      KHUS KRUS ( KRUS KRUS)
            K'ING ( KEY)                                    DESEO)
 2245.                                          2294.       MANDRAKE (MANDRAGORA)
 2246.      KING SOLOMON (REY SOLOMON)
                                                2295,       MAN PGWER(PODER DE HOMBRE)
 2247.      KLUDDE . (KLUDDE)                   2296.       MAN TRAP (TRAMP·A DE HOMBRE)
 2 24_8.    KYPHI (KYPHI)
                                                2297.       MARRiAGE (MATRIMONIAL)
 2249.      LADY LUCK (SUERTE DE SENORA)                    MARS, (MARTE)
                                                2298.
 2250.      LA SANTISIMA (BACRED)             ·2299.        MASTER (MAESTRO)
 2251.      LA SANTISIMA MUERTE(SACRED DEATH)
                                                2300.       MASTER GAMBLING (MAESTRO
 2252.      LAVENDER ( ALHUCEMA)
                                                            JUGADORE)
 2253.      LAW STAY AWAY (QUEDARSE LEJOS
                                                2301.       MECCK (MECA)
            DE LA LEY)                          2302.       MEDICO BRUJO (WITCH DOCTOR)
 2254.      LEMON ( LIMON)                      2303.       MEDITATI'ON (MEDITACION)
 2255.      LEO ( LEON)                         2304.       MEMORY DROP (GOTA Di MEM0Rl4)
 22.5 6.    LIBRA ( LIBRA)
                                                2305.       MERCURY (MERCURIO)
 2257.      LIFE ( V!DA)                        2306.       MEXICAN LUCK (SUERTE MEXICANQl
 2258.      LILIAC ( LILA)                                  MID.NIGHT RITUAL (RITUAL DE
                                                2307.
 2259.       LILY (LIRIO)                                   MEDIA NOCHE)
 2260.       LIME (LIMA) .                    _ 2308.       MIMOSA
 2261.       LODESTONE (PIEDRA IMAN)            2309.       MISTLETOE (MUERDAGO)
 2262.       LOTUS (LOTO)                       2310.       MOJO ( GOOD LUCK)
 2263.       LOVE (AMOR)                        2311.       MONEY (DINERO)
 2264.       LOVE BREAKER (QUEBRAR AMOR)        2312.       MONEY DRAWING (ATRAYENTE DE
 2265.       LOVE DRAWING (ATRAYENTE                        DINERO)
             DE AMOR )                          2313.       MONEY MIST (NIEBLA DE DINERO) ·
 2266.       LOVE DROP'S(GOTAS DE AMOR)         2314.       MOON (LUNA)
Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 56 of 98 Page ID #:160
                  ESENCIAS perfumes in½ oz bottles .50 ea
            ( labeled in spanish or english please request which one)

 1. AMANSA GUAPO               28. CUARTO VIENTOS             56. GUARDA CASA
     TAMED MAN                     FOUR WINDS                      GUARD YOUR HOME
 2. ARRASA CON TODO            29. CANELA                     57. GARDENIA
     TO DO AWAY WITH               CINNAMON                   58. HARAS MI VOLUNTAD
 3. ATRAYENTE                  30. CARINOSA                        DO AS I SAY
     APPEALING                     LOVING                     59. INDIO
 4. AZUCENA                    31. CONGO                           INDIAN
     WHITE LILY                32. DE AMOR                    60. ILANG ILANG
 5. ABRE CAMINO                    LOVE                            YLANG YLANG
     ROAD OPENER               33. DE LA MADAMA               61. GRAN PODER
 6. ABRE PASO                      THE MADAME                      DIVINE SAVIOR
     APEN STEP                 34. DE DINERO                  62. J~AN CONQUISTADOR
 7. AGUANTALO AQUI                 MONEY                           JOHN THE CONQUEROR
     SUSTAIN HIM               35. DEL TRABAJO                63. JAZMIN
 &. ANGELES GUARDIANES             JOB                             JASMINE
     GUARDIAN ANGELS           36. DESENVOLVIMIENTO           64. LLAMATIVE
 9. ANAMU                          UNCROSSING                      TO BE CALLED ON
     PLANT TO DISPELL EVIL     37. DOMINANTE                  65. MANO SANTA
10. ALBAHACA                       DOMINATION                      HOLY HAND
     BASIL                     38~ DE LUZ                     66. MEJORANA
11. ATRACTIVA                      LIGHT·                          MARJORAM
     ATTRACTIVE                39. DE FLORES                  67. MENTA
12. AMOR VENCEDOR                  FLOWERS                         PEPPERMINT
     WINNER OF LOVE            40. DEL EXITO                  68. MUSK
13. BUENA SUERTE                   SUCCESS                         ALMIZGLE
     GOOD LUCK                 41. DEL PROGRESSO              69. MA~O PODEROSA
14. ERAZO FUERTE                   PROGRESS                        HELPING HAND
     STRONG ARM                42. DETENTE EN EL AIRE         70. NO ME ABANDONES
15. BUSCAME                        TO LEAVE UNDECIDED              DON'T ABANDON ME
     LOOK FOR ME               43. DAMA DE LA NOCHE           71. NO ME· OLVIDES
16. CONTRA TRABAJO                 LADY OF THE NIGHT               DON'T FORGET ME
     AGAINST WORK              44. DULCE                      72. OLVIDAME
17. CONTRA ENEMIGO                 SWEET                           FORGET ME
     AGAINST ENEMY             45. DE ODIO                    7 3. ORO
18. CONTRA ENVIDIA                 HATE                            GOLD
     AGAINST ENVY              46. DESESPERO                  74. ORO Y PLATA
19. CONTRA EL MAL                  DESPAIR                         GOLD & SILVER
     AGAINST EVIL              47. DESPOJO                    75. OCHUN
20. CORTA FLUIDO                   DESPELL EVIL                    CARIDAD DEL COBRE
     JINX REMOVING             48. EXITO EN EL NEGOCIO        76. PAZ DEL HOGAR
21. CORTA PENSAMIENTO              SUCCESS IN BUSINESS             PEACE IN THE HOME
     AGAINST THOUGHTS          49. ESPIRITU VENCEDOR          77. PAZ ETERNA
22. CARIDAD                        CONQUERING ANGEL                ETERNAL PEACE
     CHARITY                   50. FORTUNA                    78. PAZ Y JUSTICIA
23. CARINOSO                       FORTUNE                         JUSTICE & PEACE
     LOVING                    51. FUERZA Y AGARRE            79. PENSAMIENTO LIGERO
24. CONTRA ARRESTAR                STRENGTH & INFLUENCE            LOOSE THOUGHTS
     COUNTERACT                52. FUERZA Y SUGESTION         80. PATCHOULI
25. CONTRA VENGANZA                STRENGTH & SUGESTION            PATCHOULY
     AGAINST VENGEANCE         53. GERANIO                    81. PLATA
26. CONTRA INFLUENCIA              GERANIUM                        SILVER
    'AGAINST INFLUENCE         54. GERASOL                    82. PROSPERIDAD
27. CONTRA ODIO                55. GUARDA CUERPO                   PROSPERITY
                                   GUARD YOUR BODY
                                                                ;:/ :.( t·'.,':   -~   /t"f
     AGAINST HATE




                                                                                              /,
                                                                                              I
 Case 2:19-cv-01018-VAP-AGRPAPA
                             Document 29 Filed 04/30/19 Page 57 of 98
                                 JIM POWDER'S                      40¢ Page
                                                                       ea   ID #:161
              ALL POWDERS MADE IN WHIT~ OTHER COLORS UPON REQUEST    $3 . 60 dz of one kind
 5601. ADAM & EVE (ADAN & EVA)                  5652.   CUPID (CUPIDO)
 5602. AGAISNT HARM (CONTRA                     5653.   DAMNATION (DAMNACION)
          MALEFICIOS)                           5654.   DEL NINO FIDENCIO
 5603. AGAISNT LIGATURE ASTRAL (CONTRA          5655.   DEVILS GUTS (TRIPAS DE DIABLO)
          LIGADURA ASTRAL)                      5656.   DEVIL SHOESTRING {SCENTA DE
 5604. AGAISNT WHITE AND BLACK MAGIC                    DIABLO)
        (CONTRA MAGIA NEGRA Y BLANCA)             5657. DIVINE PROVIDENCE (DIVINA PROVIDENCIA)
 5605. AJO MACHO                                  5658. DO AS I SAY (HAZ'COMO TE DIGO)
 5606. ALGIERS (ARGEL)                            5659. DO AS I WISH (HARAS MI VOLUNTAD)
 5607. ALTER (ALTERAR)                            5660. DOMINATING (DOMINAR)
 5608. AMERICAN VOODOO (VUDU AMER I CANO)         5661. DOUBLE CROSS (TRAICION)
 5609. ANCIENT WISDOM (PRUDENCIA ANTIGUO)         5662. DRAW ACROSS (ESCRIBIR UNA CRUZ)
 5610. A NEW LIFE (DE LA NUEVA VIDA)              5663. DRAWING .(REVENIDO)
 5611. ANGEL FROM PARADISE (ANGEL DE              5664. DUME (FATALIDAD)
         PARAISO)                                 5665. EASY LIFE (VIDA FACIL)
 5612. AQUARIUS (ACUARIO)                         5666. EGG SHELL (CASCARA DE HUEVO)
 5613. ARIES                                      5667. FAST LUCK (SUERTE RAPIDA)
 5614. AS YOU PLEASE (COMO USTED QUERER)          5668. FIERY WALL OF PROTECTION (ARDIENTE
 5615. ATTRACTION (ATRACCION)                          PARED DE PROTECCION)
 5616. ATTRACTION FOR LOVE (ATRACCION DE          5669. FIRE OF LOVE (LLUMBRE DE AMOR)
         AMOR)                                    5670. FLAMES OF PASSION (LLAMA DE PASSION)
 5617. ATTRACTION FOR MONEY (ATRACCION            5671. FOR A MAN TO LOVE YOU (CARINOSO)
         DE DINERO)                               5672. FOR LOVE (PARA AMOR)
 5618. BAT'S BLOOD (SANGRE DE MURCIELAGO)         5673. FOUR ACES (CUARTO ASES)
 5619. BEND OVER (INCLINARSE)                     5674. FOUR WINDS (CUARTO VIENTOS)
 5620. BETTER BUSINESS (MEJOR NEGOCIO)            5675. FRENCH LOVE (AMOR FRANCES)
 5621. BIBLE (BIBLA)                              5676. GAMBLING (JUEGO)
5622. BLACK (NEGRO)                               5677. GEMINI (GEMINIS)
5623. BLACK ART (ARTE NEGRO)                      5678. GENUINE POWDER THE GREAT MAGIC CIRCLE
5624. BLACK CAT (HEXING) (GATO NEGRO)                   OF SATURDAYS (DEL GRAN CIRCULO MAGICO
5625. B~ACK CAT (FOR LOVE)(GATO NEGRO                   DE LOS SABADOS)
         PARA AMOR)                               5679. GERMAN (ALEMAN)
5626. BLACK CHICKEN (GALLINA NEGRA)               5680. GET A JOB (OBTENER TRABAJO)
5627. BLACK DEVIL .(DIABLO NEGRO)                 5681. GET AWAY (RETIRO)
5628. BLACK MUS (MUS NEGRO)                       5682. GODDESS OF LOVE (DIOSA DE AMOR)
                                                                                1


5629. BLESSING (BENDICTON)                        5683. GOLD AND SILVER (ORO Y PLATA)
5630 .. BLOCK BUSTER (BOMBA DE DEMOLACION)        5684. GOOD FORTUNE ;(FORTUNA BUENA)
5631. BOSS FIX (ARREGLAR EL HEFE)                 5685. GOOD LUCK (BUENA SUERTE)
5632, BREAK UP (SEPARARSE)                        5686. GOOFER DUST (POLVO DE MUERTO)
5633. BRIDES VEL (VELA DE NOVIA)                  5687. GRAVEYARD DUST (POLVO DE CEMENTARIO)
5634. CANCER                                      5688. GRI.S GRIS
5635. CAPRICORN (CAPRICORNIO)                     5689. GUARDIAN ANGEL (ANGEL. DE LA GUARDA)
5636. CHANGO MACHO                                5690. HATE (ODIO)
5637. CHUPARROSA (HUMMINGBIRD)                    5691. HEALING (CURANDO)
5638. CLEOMAY                                     5692. HEART OF SWALLOW (CORAZON DE
5639. CLEOPATRA                                         GOLONDRINA)
5640. COME TO ME (VEN A MI)                       5693. HELPING HAND (MANO PODEROSA)
5641. COMMANDING (DOMINANTE)                      5694. HIGH ALTER (ALTERAR ALTO)
5642. COMPEL.LING (APREMIANTE)                    5695. HIGH JOHN THE OCN.QUEROR (JUAN EL
5643. CONFUSION                                         CONQUISTADOR)
5644. CONGO                                       5696. HORN OF PLENTY (CUERNO DE ABUNDANCIA)
5645. CONQUERING (CONQUISTAR)                   . 5697. HOT FOOT (PIES CALLENTE)
5646. CONTROLLING (CONTROLANDO)                   5698. HUMILIATING HUNCHBACK (JOROBADO
5647. CONVICT (CONVICTO)                                HUMILLANTE)
5648'~ COUNTERACTING (CONTRARRESTAR)              5699. I CAN MORE THAN YOU CAN (YO PUEDO MAS
5649. COURT CASE (CAUSA DE CORTE)                       QUE TU)
5650. CROSSING (CRUZANDO)                         5700. I COMMAND MY MAN (YO DOMINO A MI HOMBRE
5651. CROSS OF CARAVACA (CRUZ DE CARAVACA)

                THE POWDERS ARE MADE IN 3x5 PLASTICS IDEAL FOR PEGBOARD
                                        -   ---    ---   --   ------------------
                                                                     .40¢ ca
                            PAPA JIM POWDER'S
Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 58 of$3.60
                                                                  98 Page IDone
                                                                      dz of #:162
                                                                                kind'
              ALL POWDERS MADE IN WHITE OTHER COLORS UPON REQUEST

 5701. I DOMINATE MY WOMAN (YO DOMINO             5753.       PISCES (PISCIS)
        A MI MUJER)                               5754.       POWER (FODER)
 5702. INFLAMMATORY CONFUSION (INCENDIARIO        5755.       PROSPERITY (PROSPERIDAD)
        CONFUSION)                                5756.       PROTECTIO~ (PROTECCION)
 5703.IRRESISTABLE                                5757.       PROTECTION FROM ENVY (PROTECCION DE
 5704. JAMAICAN BUSH (ARBUSTO DE JAMAICANO)                   ENVIDIA)
 5705. JEALOUSY (CELOS)                           5758.       PROTECTION FROM HARM (PROTECCION DE DANO)
 5706. JINX (MAL DE OJO)                          5759.       PROTECTION OF MONEY (PROTECCION DE
 5707. JINX REMOVING (CORTA FLUIDO)                           DINERO)
 5708. JOB BREAKER (QUEBRA TRABAJO)               5760.       PSYCHIC POWERS. (PODERES PSIQUICO)
 5709. JUPITOR                                    5761.       QUEEN OF SHEBA (REYNA DE SABA)
 5710. JURY WINNING (GANANDO LOS JURADOS)         5762.       QUEEN OF THE NIGHT (REYNA DE LA NOCHE).
 5711. JUST JUDGE (JUSTO JUEZ)                    5763.       QUICK JOB (TRABAJO RAPIDO)
 5712. KEEP AWAY ENEMIES (CONTRA ENEMIGOS)        5764.       QUICK LUCK IN BINGO (SUERTE RAPIDA
 5713. KEEP AWAY HATE (CONTRA ODIO)                           EN BINGO)
 5714. KEEP AWAY SPIRITS (CONTRA ESPIRITUS)       5765.       RECONCILIATION (RECONCILIACION)
 5715. KING MIDAS (REY MIDAS)                     5766.       RED DRAGON (DRAGON ROJO)
 5716. KING SOLOMON (REY SALOMON)                 5767.       REMOVING (REMOVER)
 5717. LADY LUCK (SUERTE DE DAMA)                 5768.       RETURN TO ME (REGRESA A MI)
 5718. LAW STAY AWAY (QUEDARSE LEJOS LEY)         5769.       REVERSIBLE
 5719 • LEO ,(LEON)                               5770.       REY CAMALEON
 5720. LIBRA                                      5771.       RUN DEVIL RUN (CORRE DIABLO CORRE)
 5721. LODESTONE (PIEDRA IMAN)                    5772;       SACRED HEART OF JESUS (SAGRADO CORAZON
 5722. LOVE (AMOR)                                            DE JESUS)
 5723. LOVEABLE 13 ( 13 CARINO SO)                5773.       SACRED SAINT SIBILLA (SAGRADA SABILA)
 5724. LOVE BREAKER (QUEBRAR AMOR)                5774.       SAGITTARIUS (SAGITARIO)
 5725. LOVE FIRE (LLUMBRE DE AMOR)                5775.       SAINT ALEX (SAN ALEJO)
 5726. LOVERS (AMANTES)                           5776.       SAINT ANTHONY (SAN ANTONIO)
 5727. LUCKY BINGO (SUERTE DE BINGO)              5777.       SAINT CIPRIANO (SAN CIPRIANO)
 5728. LUCKY HAND (MANO DE SUERTE)                5778.       SAINT IGNACIO DE LOYOLA
 5729. LUCKY PLANET (PLANETA DE SUERTE)           5779.       SAINT JOSEPH (SAN JOSE)
 5730. MADAME X ( HUJER X)                        5780.       SAINT JUDE (SAN JUDAS)
 5731. MAGIC (MAGICO ABORRECIDO FOR TODOS)        5781.       SAINT LAZARUS (SAN LAZARO)
 5732. MAGIC OF LOVE (SORTELEGIO DE AMOR)         5782.       SAINT MART»A (SANTA MARTA)
 5733. MAGIC POWDER NEVER FORGET ME AND           5783.       SAINT MARTIN CABALLERO
        LOVE ME FOREVER (QUIEREME Y NUNCA         5784.       SAINT MICHAEL (SAN MIGUEL)
        ME OLVIDES)            -                  5785.       SAINT RAYMOND {SAN RAMON)
 5734. MAGNET (IMAN)                              5786.       SANDBURR (VERBA MORA)
 5735. MARVELOUS (MARAVILLOSO)                    5787.       SANTO JUICIO
 5736. MATRIMONY (MATRIMONIAL)                    5788.       SATAN BE GONE (VETE DIABLO)
 5737. MONEY DRAWING (ATRAYENTE DE DINERO)        5789.       SCORPIO (ESCORPION)
 5738. MOVE IN (MOVERSE)                          5790.       SEAL OF VENUS (EL SELLO l)E VENUS)
 5739. MOVE OUT (MOVERSE PARAFUERA)               5791.       SECRET OF LOVE (SECRETA DE AMOR)
 5740. MOVING (MOVIENDO)                          5792.       SEPERATION (SEPARACION)
 5741. MYSTIC POWERS (PODERES MISTICOS)           5793.       SEVEN AFRICAN POWERS (SIETE POTENCIAS •
 5742. NECROMANCY (NECROMANClA)                               AFR I CANAS)
 5743. NEW ORLEANS                                5794.       SEVEN MEN (SIETE MACHOS)
 5744. :NUMBER NINE (NUMERONUEVE)                 5795.       SEVEN POWERS (SIETE PODERES)
 5745. OF THE HORSESHOE (DE LA HERRADURA)         5796.       SKULL FOR LOVE (CALAVERA PARA AMOR)
 5746. ORIENTAL                                   5797.       SOAP OF PLAYERS (JABON DE JUGADORES)
 5747. ORIENTAL PERFUME (AROMA ORIENTAL)          5798.       SPIRITUAL (ESPIRITUAL)
 5748. ORRIS (FLORENCIA)                          5799.       STAR FOR HAPPINESS IN YOUR HOME (ESTRELLA
 5749. PANCHO VILLA                                           PARA FELICIDAD EN SU HOGAR)
 5750. PARTING (DE PARTIDA)                       5800.       STAY AT HOME (QUEDARSE EN CASA)
 5751. PEAGE (PAZ}_                               5801.       STAY AWAY (QUED~8E, +'.,~J,J?l<S),
 5752. PEi&EftrC'HOME (PAZ EN EL HOGAR)           5802.       STOP GOSSIP (TA1P:W :SOCAS;'-
                                                  5803.       SUCCESS (TRIUNFO)
            Case 2:19-cv-01018-VAP-AGR Document
                                         PAPA JIM29POWDERS
                                                     Filed 04/30/19 Page 59 of 98 Page ID #:163
                                                                                $3.60 dz of one kind

              5804. SUCCESS AND GOOD FORTUNE AT              5849.    THINK OF ME (PENSA EN MI)
                      YOUR BUSINESS (EXITO EN SUS            5850 .
                    . NEGOCIO)                               5851.    SAINT CLARA
              5805. SUPERNATURAL (SOBRENATURAL)              5852.    BUDA
              5806. TAMING (AMANSAMIENTO)                    5853.    DESTRIERRO
              5807. TAURUS (TAURO)                           5854.    STUDENT ·(ESTUDIANTE)
              5808. TEASING LOVERS
              5809. THE BROOM (LA·ESCOBA).
              5810. THE BROOM FOR PROTECTION (LA
                      ESCOBA PARA PROTECCION)                           SACHET POWDER
              5811. THE COYOTE                                          $2.00 a lb
              5812. THE DRAGON (DEL DRAGON)
              5813. THE FROG (DEL SAPO)                          c_g,LORS
              5814. THE JUDEING SCYTHE (LA GUADANA               WHITE
                      JUZGADORA)                                 RED
              5815. THE POWERFUL HAND (LA MANO                   GREEN
                      PODEROSA)                     I            YELLOW
              5816. THE SEVEN POWERS (SIETE PODERES)             PINK
              5817. THOUSAND FLOWERS (MIL FLORES)                BLUE
              5818. TIGER GOOD LUCK IN GAMBLING ,                PURPLE.
                     (TIGRE DE BUENA SUERTE)                     ORANGE
              581.9. TO FORGET (DEL OLVIDO)                      BROWN
              5820. TO GET RID OF (SAL PA FUERA)'                BLACK
              5821. TRUSTWORTHY HUSBAND ·(ESPOSO                 GRAY
                      COMPLIDOR)
              5822. UNCROSSINrr: (DESCRUZANDO)
              5823. UNHEXING (QUETANDO MALEfICIO)
              5824. VAN VAN
        ;
              5825. VENUS
              5826. VENUS COME TO ME (VENUS DE.VEN A'MI)
              5827. VESTA
              5828. VICTORY OVER EVIL (TRIUNFO SOBRE
                      MAL)
              5829. VIRGEN DE GUADALUPE
              5830. VIRGO
              5831. VOLADORE
              5832. VOODOO (VUDU)
              5833. WALL BREAKER (QUEBRA PARED)
              5834. ,WAR. (GUERRA) .
              5835. WEALTHY WAY (MODO RICO)
              5836. WHITE MUS (MUS BLANCA)
              5837. WISHING (DESEOS)
              5838. WITCH AGAINST. WITCHCRAFT (DELA
                      BRUJA CONTRA MALEFICIOS)
              5839. ZORRA
              5840. PYRAMID (PIRAMIDE)
              5841. UNICORN (UNICORNIO)
              5842. THREE SKUl.,LS (SA~TISIMA MUERTE)
              5843. NINO DE ATOCHA
              5844. STEADY WORK .(TRABAJO ESTABLE)
              5845. I HAVE YOU rIED.AND NAILED (TE
                      TENGO AMARRADO.Y CLAVETEADO)
.---·         5846. ROAD OPENER (ABRE CAMINO)
              5847. TEMPATION OF LOVE (TENTACION,
                      DE AMOR)
              5848. ,cGOONA .GOQNA
                               ,C:i. ·-
                    ¥:'':;-;_,j: ,;_.·..~.;,,~: :/
          INCENSE LABLED
        Case 2:19-cv-01018-VAP-AGR
          IN SPANISH  & ENGLISH
                                   PAPA
                                    Document 29 Filed 04/30/19 Page 60 of 40c;:EA
                                        JIM INCENSE                       98 Page ID #:164
                                                                         $3.60 a dz of one kind

         5000.    ABT INA                        5047. COMPELLING (APREMIANTE)
         5001.    ADAM & EVE (ADAN & EVA)        5048. CONCENTRATING (CONCENTRACION)
         5002.    AJO MACHO                      5049. CONFUSION
         5003.    ALGIERS FAST LUCK              5050. CONGO
                  (SUERTE RAPIDA CON ARGEL)      5051. CONQUERING GLORY (CONQUISTAR
         5004.    ALTER (ALTERAR)                        GLORIA)
         5005.    ANGEL                          5052. CONQUEROR (CONQUISTADOR)
         5006.    AQUARIUS (ACUARIO)             5053. CONTROLLING (CONTROLANDO)
         5007.    ARAB-KA SOU DAGOR              5054. COURT CASE (CAUSA DE CORTE)
         5008.    ARIES                          5055. CRAZY ABOUT MY LOVE (LOCO DE
         5009.    ASTARTE                                MI AMOR)
         5010.    AS YOU PLEASE (COMO TU         5056. CROSSING'(CRUZANDO)
                  QUERRES)                       5057~ CROSS OF CARAVACA (CRUZ DE
         5011.    ATTRACTION (ATRACCION)                 CARA VACA)
         5012.    BANISHING (DESTERAR)           5058. CROWN OF SUCCESS (CORONA DE
         5013.    BAT'S BLOOD (SANGRE DE                 TRUINFO)             '
                  MURCIELAGO)                    5059. CRUCIBLE OF COURAGE (CRISOL DE
         5014.    BAT'S EYE (OJO DE                      VALOR)
                  MURCIELAGO)                    5060. DAMNATION (CONDENACION)
         5015.    BAT'S HEART (CORAZON DE        5061~ DEVIL MASTER (DIVINO DIABLO)
                  MURCIELAGO)                    5062. DIVINE SAVIOR -( SALVADOR DI VINO)
         5016.    BEND OVER (INCLINARSE)         5063. DO AS I SAY (HARAS MI VOLUNTAD)
         5017.    BENI1ICIAL DREAM (SUENO       ·5064. DOMINATION (DOMINACION)
                  BENIFICIO)                     5065. DOUBLE CROSS (TRAICION)
         5018.    BETTER BUSINESS (MEJOR         5066. DOUBLE FAST LUCK (DOBLE SUERTE
                  NEGOCIO)                               RAPIDA)
         5019.    BIBJ;,E (BIBLA)                5067 . DOVE"S BLOOD (SANGRE DE PALOMA)
I
    /
        . 5020.   BINGO                          5068. DOVE'S HEART (CORAZON DE PALOMA)
         5021.    BLACK (NEGRO)                  5069. DRAGON'S BLOOD (SA~GRE DE DRAGON)
         5022.    BLACK ART (ARTE NEGRO)         5070. DRAW BACK (DESVENTAJA)
         5023.    BLACK CAT (GATO NEGRO)        ·5071. DREAM (SUENO)
         5024.    BLESSED MARY (BENDITA MARIA). 5072. DRESSING (ADEREZO)
         5025.    BLOCK BUSTER (BOMBA DE         5073. DUME
                  DEMOLACION)                    5074. EGYPTIAN (EGIPCIO)
         5026.    BOSS FIX (AREGLAR EL HEFE)     5075. FAST r_UCK (SUERTE RAPIDA)
         5027.    BREAK UP (SEPARARSE)           5076. FAST ~CCESS. (TRUI~FO RAPIDO)
         5028.    BROWN (CAFE)                   5077. FIERY COMMAND (ARDIENTE ORDEN)
         5029.    BUCKEYE (CASTANO DE INDIAS)    5078. FIERY WALL OF PROTECTION '(PA.DER
         5030.    BUDDHA (BUDA)                          ARDIENTE DE PROTECCION)
         5031.    CANCER                         5079. FIRE OF LOVE (LLUMBRE DE AMOR)
         5032.    CANDLE (VELA)                  5080. FIRE OF PASSION (LLUMBRE DE
         5033.    CAPRICORN (CAPRICORNIO)                PASION)
         5034.    CAST OFF EVIL (REMOVER         5081. FLAMING POWER (LLAMEANTE FODER)
                  DANO)                          5082. FOLLOW ME (SEGE MI)
         5035.    CAT'S BLOOD (SANGRE DE GATO)   5083. FORTUNE TELLER (ADIVINO)
         5036.    CAT'S EYE (OJO DE GATO)        5084. FOUR WINDS (QUARTO VIErTOS)
         5037.    CEREMONIAL                     5085. FRANKINtENSE (O(IBANO)
         5038.    CHANGO MACHO                   5086. FRENCH LOVE (iMOR FRANCES)
         5039.    CHERRY (CEREZO)                5087. GAMBLERS (JUGADORES)
         5040.    CHINESE (CHINO)                5088. GEMINI (GEMINIS)
         5041.    CHUPARROSA (HUMMINGBIRD)       5089. GLOW OF ATTRACTION (ATTRACCION
         5042.    CHURCH (IGLESIA)                      ·BRILLANTE)
,~.      5043.    CLEO MAY                       5090. GO AWAY (IRSE)
         5044.    CLEOPATRA                      5091. GOLD (ORO)
         5045.    COME'TO ME (VEN A MI)          5092. GOLDEN ORIENT (ORIENTE AUERO)
         5046.    COMMANDING (DOMINARTE).        5093. GOLDEN SOVERIEGH (SUPiEMO AUERO)
  INCENSE
Case      LABLED IN
     2:19-cv-01018-VAP-AGR Document 29 INCENSE                      40¢ Page
                                         Filed 04/30/19 Page 61 of 98    ea ID #:165
  SPANISH & ENGLISH         PAPA JIM                                   $3.60 a dz of one k-t..Ml ·
                                                                                       )vtP"".
 5094. GOOD FINANCE (FINANZAS                   513 8.     LODESTONE . (PIEDRA IM.AW)
        BUENOS)                               . 513 9..    LONELY SOUL (AN IMA ·soLA)
 5095. GOOD LUCK MYSTIC (BUENA                  5140~      LOVE (A~OR).      . .  .
        SUERTE MISTICO)                         5141.      LOVE BREAKER (QUEBRAR AMO~)
 5096. GOOD LUCK SPIRITUAL (BUENA             . 5142.      LOVE _DRAWING (ATRAYENTE DE
        SUERTE ESPIRITUAL)                                 AMOR)
 5097. GOONA GOONA                             5143.       LOVE ME (QUIEREME)
 5098. GRAY (PLOMIZO)                          5144.       LUCKY BINGO
 5099. GREEN MONEY (DINERO VERDE)              5145.       LUCK.Y DREAM (SUENO DE SJJERTE)
 5100. GUARDIAN ANGEL (ANGEL DE LA             5146.       LUCKY HAND (MANO PE SUERT-E)
        GUARDA)                                5147.       LUCKY LOTTERY (LOTTERIA D\E
 5101. HAPPY HOME (HOGAR FELIZ)                            SUERTE)
 5102. HAS NO HANNA                            5148.       LUCKY MASTER (MAESTRO DE. SUERTE)
 5103. HEALING (CURANDO)                       5149.       LUCKY MOJO (~OJO DE SUEifE)       .
 5104. HELPING HAND (MANO PODEROSA)            5150.       LUCKY PLANET (PLANETA D~-
 5105. HERB OIL (ACIETE DE YERBA)                          SUERTK )
 5106. HIGH ALTER (ALTERAR SUPREMO)            5151.       LUCKY PLAY {JUEGO DE SUERTE)
 5107. HOLY (BENDITO)                          5152.       LUCKY SEV,EN (SIETE DE SUERTE)
 5108. HOLY TRINITY (SANTISIMA                 5153.       ~AdNET (IMAN)
        TRINIDAD)                              5154.       MAKE YOUR WISH (ASE TU DESEO)
 5109. HOLT FOOR (PUES CALINTES)               5155.       MEDITATION (MEDITACION)      .
 5110. HOUSE BLESSING (BENDICION               5156.       MONEY DRAWING (ATRAYENTE DE
        AL HOGAR)                                          DINERO)
 5111. I CAN MORE THAN YOU CAN (YO             5157.       MOVING IN (TOMAR POSESION)·
      . PUEDO MAS QUE TU)                      5158.       MOVING OUT (IRSE)
 5112~ I CAN YOU CAN'T ( YO PUEDO              5159.       MYRRH (MIRRA)
        TU NO)                                 5160.       MYSTIC (RITUALS MISTICO)
 5113. INDIAN SPIRIT (ESPIRITU DE              5161.       MYSTIC CUBE (CUBO MYiTICO)·
        INDIO)                                 5162.       NINO DE ATOCHE
 5114. INFLAMMATORY CONFUSION (IN~             5163.       NINO FIDENCIO
        FLAMATORIO CONFUSION)                  5164.       ORIENTAL
 5115. JASMINE (JAZMIN)                        5165.       ORRIS ROOT (FLORENCIA) . ,
 5116. JINX BLACK (MAL INCIENSO                5166.       OUR LADY OF GUADALUPE ·(NUESTRA
        NEGRO)                                             SENORA DE GUADALUPE)
 5111. JINX KILLER (MATA LO MAL)               5167.       OUR LADY OF PERPETUAL HELP
 5118. JINX REMOVING (CORTA FLUIDO)                       (NUESTRA SENORA DE PER~ETUO
 5119. JOB (TRABAJO)                                       SOCCORRO)
 5120. JOHN THE CONQUEROR (JUAN EL             5168.       PANCH9 VILLA
        CONQUISTADOR)                          5169.       PARTING (PARTIENDO)
 5121. JUAN MINERO                             5170.       PATCHOULi (PATCiU~l)
 5122. JUPITOR                                 5171.       PEACE (PAZ)
 5123. JUST JUDGE (JUSTO JUEZ)                 5172.       PEACEFUL HOME (PAZ EN HOGAR)
 5124. JYOTI                                   5173.       PINEAPPLE (PINA)
 5125. KEEP AWAY ENEMIES (CONTRA               5174.       PISCES
        ENEMIGOS)                              5175.       POWER (PODER)
 5126. KEEP AWAY EVIL (CONTRA MALDAD)          5176.       PROSPERITY (PROSPERIDAD)
 5127. KEEP AWAY HATE (CONTRA ODIO)            5177.       PROTECTION (PR6TECCION)
 5128. KINDLY SPIRIT (ESPIRITU                 517 8.      PROTECTION FROM ENV'Y°. (PROTECCION
        COMPASIVO)                                         DE ENVIDIA)
 5129. KING SOLOMON (REY SALOMON)              5179.       PROTECTION iROM HARM (PROTECCION
 5130. KYPHI                                               DE DANO)
 5131. LADY LUCK (DAMA DE SUERTE)              5180.       QUICK MONEY (DINERO RAYIDO)
 5132. LA MILAGROSA                            5181.       RAMA DREAM
 5133. LAVENDAR (ALHUCEMA)                     5182.       RED DRAGON (DRAGON ROJ&)
 5134. LAW STAY AWAY (CONTRA LA LEY)           5183.       REVERSIBLE
 5135. LAXMI DROOP                             5184.       REY CHAMALEON
 5136. LEO (LEON)                              5185.       ROAD OPENER (ABRE CAMINO)
 5137. LIBRA                                   5286.       ROSE OF CRUCIFIXION
                        INCENSE
               Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 62 of 98 Page ID #:166

                5187. RUN DEVIL RUN (CORRE DIABLO
                         CORRE)
                5188. SACRED HEART OF JESUS (SAGRADO
                       . CORAZON DE JESUS)
                 5189. SAGITTARIUS (SAGITARIO)
                                                              FRAGRANCE INCENSE IN BULK
                 5190. SAINT ALEX (SAN ALEJO
                                                              $2.00 ·PER POUND
                5191. SAINT ANTHONY (SAN ANTONIO)
                 5192. SAINT BARBARA                          10 lbs OR MORE PER ONE COLOR $1.00 A POUND
                5193. SAINT CIPRIANO
                5194. SAINT EXPEDITUS                        COLORS        FRAG}½NCE
                5195. SAINT FRANCES (SAN FRANSISCO)          BLACK         WISTERIA
                 Sl 96. SAINT IGNACIO DE LOYOLA              BLUE          JASMINE
                 5197. SAINT JOSEPH (SAN JOSE)               BROWN         SANDALWOOD
                5198. SAINT JUDE (SAN JUDAS)                 GOLD          PEACH
                5199. SAINT LAZARO                           GREEN         PINE
                5200. SAINT MARTHA                           NATURAL       TULIP'
                                                             ORANGE        LILAC':
                5201. SAINT MARTIN (SAN MARTIN
                         CABALLERO)                          PURPLE        LILAC'.
                5202. SAINT MARTIN DE PORRES                 PINK          MAGNOLIA
                5203. SAINT RAYMOND (SAN RAMON)              RED           ROSE '
                5204. SANDALWOOD (SANDAL) .                  WHITE         VANILLA
                 5205. SATISIMA MUERTE                       YELLOW        ORCHID
            ·.· 5206. SATAN BE GONE (VETE DIABLO) .         COLORED UNSCENTED PO)iIDERED INCENSE
                5207. SCORPIO (ESCORPION)                   2.00 PER POUND         ;
                 5208. SEVEN AFRICAN POWERS (SIETE          lOlbs OR MORE PER ON~ COLOR $1.00 A POUND
                         POTENCIAS AFRICANIAS)
                5209. SEVEN MEN (SIETE MACHOS)               COLORS
                 5210. SPECIAL FAST LUCK (ESPECIAL SUERTE    BLACK
-------.,                RAPIDA),                            BLUE
                 5211. SPELL BREAKER. (QUEBRA CONJUROS)      BROWN
                 5212. STAY AT HOME (HOGARENO)               GOLD
                 5213. STEADY WORK (TRABAJO 'coNSERVAR)      GREEN
                 5214. SUCCESS (TRIUNFO)            .        NATURAL
                 5~15. SWALLOW'S BLOOD (SANGRE DE            ORANGE
                         GOLONDRINA)             .           PURPLE
                5216. SWALLOW'S EYE (OJO DE GOLONDRINA)      PINK
                 5217. SWALLOW' S HEART (CbRAZON DE .        RED
                         GOLONDRINA)                         WHITE
                 5218. TAURUS (TAURO)                        YELLOW
                 5219. THREE _SKULLS (SAGRADA MUERTE)
                5220. UNGROS.SING (DESCRUZANDO)              THESE ARE OTHER INCENSE WE CARRY THAT
                 5221. VAN VAN                               ARE BURNT ON CHARCOAL
                 5222. VENUS.
                ·5223. VIRGEN DE. CARMEN                     GLORIA INCENSE F-8 1 lb ......... 10.00
                 5224. VIRGEN DE COBRE                       GLORIA POWDER INCENSE 1 lb ..••.. 10.00
                 5225. VIREGEN DE SAN JUAN                   THREE KINGS INCENSE 1 lb .•..... 10 .00
                5226. VIRGO                                  THREE KINGS INCENSE IN A BOX
                5227. VOODOO (VUDU)                          36 PACKAGES TO A BOX
                 5228. WEALTHY WAY (MODO RICO)               .85¢ A PACK OR       A BOX
                5229. WISHING (MO.JO)
                5230. WIT.CH (BRUJA)                         THREE KINGS CHARCOAL 20.ROLLS TO A BOX
                 5231. WOLVES BLOOD (SANGRE DE LOBO)         .60¢ea or 11.00 A BOX
                 5232. WOLVES EYE (OJO DE LOBO)
                 5233. WOLVES .HEART (CORAZON DE LOBO)       BRASS ALLADIN LAMP TYPE INCENSE BURNER
                 5234. ELLEGUA                               4" - $L30 ea
                 523·5. ST MICHEAL (SAN MIGUEL)              6" - $2.60 ea
                                                            10" - $9.75 ea

                                                            BRASS HANGING INCENSE-BURNERS
                                                            4" -$1.65
                                                            6" -$2.60
            Case 2:19-cv-01018-VAP-AGR
            SPECIAL BLEND INCENSE        Document 29 Filed 04/30/19 Page 63 of 98 Page ID #:167
            THESE MUST BE BURNT ON CHARCOAL                  SAHUMERIOS
                                                             ,L10 ¢ ea

            SAHUMERIO COMPUES:TO 1oz 75¢                     3.60 a 'dz OF ONE   KIND
            BY THE POUND $8.00
            SPECIAL GOOD LUCK INCENSE 1oz 75¢                ESTORAQUE
            BY THE POUND $6. (}0                             ESTORAQUE NEGRO
            SPECIAL LOVE/ATTRACTION 1oz 75¢                  SAN CIPRIANO
            BY THE POUND $8.00                               CORTA MALDAD(AGAINST HARM)
                                                             SANTA MARTA
            THESE ARE RESIN INCENSE                          CONTRA ENVIDIAS'( AGAINST ENVY)
            MYRRH & FRANKINC&NSE POWDER loz'·60¢             SAN MIGUEL (SAINT MICHAEL)
            BY THE POUND $6.00                               SAN IGNACIO DE LOYOLA
            MYRRH GUM POWDER lOz 60¢                         GUADALUPANO
            BY THE POUND $7.30                               NINO ATOCHA
            MYRRH GUM CUT 1oz 60¢                            REY SALOMON(KING SOLOMON)
            BY THE POUND $5.80                               DEL RETIRO (GET AWAY)
            COPAL WHITE 1oz 60¢                              ORO Y PLATA (GOLD & SILVER)
            BY THE POUND $4. 00                              HERRADURA (HORSESHOE)
            COP AL YELLOW 1oz 60¢                            DEL GATO NEGRO NO ME OLVIDES
           BY THE POUND $4.00                                SAN ANTONIO (SAINT ANTHONY)
           SANDALWOOD POWDER BROWN 1oz 60¢         •,
                                                             MANO PODEROSO (HELPING HAND)
           BY THE POUND $7.00                                ABRE CAMINO (ROAD OPENER)
           SANDALWOOD POWDER RED 1oz 60¢                     FLOR DE SANDALO (SANDALWOOD)
           BY THE POUND $5.5Q                                CHUPARROSA (HUMMINGBIRD)
           FRANKINCENSE POWDER 1oz 60¢                       SABILA SAGRADA (ALOE VERA)
           BY THE POUND $5.0Q                                CALLAR CHISMES (STOP GOSSIP)
           FRANKINCENSE SIFTING 1oz 60¢                      SAN JUDAS (SAINT JUDE)
           BY THE POUND $5.60                                PANCHO VILLA
           FRANKINCENSE TEARS 1oz 60¢                       .SAN ALEJO (SAINT ALEX)
           BY THE POUND $5. 35.                              SAHUMERIO MARAVILLOSO
           BRIMSTONE (SULFAR) 1oz 60¢                        PEDRITO JARAMILLO
           BY THE POUND $4.00                                BUENA SUERTE (GOOD LUCK)
                                                             SIETE POTENCIAS (7 AFRICAN POWERS)
                                                             4 VIENTOS (FOUR ·WINDS)
                                                             NINO. FIDENCIO      ..
                INCENSE   IN LARGE ENVELOPES                 DIVINA PROVIDENCIA (HOLY t'RINITY)
                 1    ' '
                2~oz $1.00 _ea

           7 INDIAN TOBACCO
           HIGH JOHN THE CbNQUEROR
           COCOANUT
           7 AFRICAN MONEY FRUIT
           JINX REMOVING
           EL CURENDERO (MEDICINE MAN)
           CHANGO MACHO
           LA MADAMA (FORTUNE TELLER)
           BUDDAH                .
           ELEGUA
           MONEY HOUSE BLESSING
           7 AFRICAN POWER - $1.50



,,,---..
                                ,
                            Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 64 of 98 Page ID #:168
                                                        SPANISH WATERS         $1.00 PER 8oz BOTTLE


         ly---..__              7000. AGAINST HARM (CONTRA DANOS)              7039. POWER AND FORTUNE (FUERZA
                                7001. BLACK CAT DON'T FORGET ME,                      Y FORTUNA)
                                       LOVE ME (NO ME OLVIDES Y                7040. PROTECTION OF MONEY
\                                      QUIEREME SIEMPRE)                            (PROTECTOR DE DINERO)
                                7002. CARIDAD DE C0BRE                         7041. PROTECTION FROM ENVY
                                7003. COME TO ME (VEN CO-N MIG0)                    (CONTRA ENVIDIA)
                                7004. C0NQUEROR,(VENCED0R)                     7042. RED DRAGON (DRAGON ROJO)
                                7001. CONTROLLING (C0NTR0LAND0)                7043. RETURN TO ME (REGRESA
                                7006. COURT CASE (ASUNiO DE LEY)                      A MI)
                                7007. CROSS DE CARAVACA                        7044. ROAD OPENER (ABRE CAMINO)
                                7008. DON PEDRIT0 JARAMILLO                    7045. ROSES (ROSAS)
                                7009. DOUBLE FAST LUCK (DOBLE                  7046. SAINT ALEX (SAN ALEJO)
                                       SUERTE RAPIDA)                          7047. SAINT CHRISTOPHER (SAN
                                7010. FOUR POWERS (QUARTO VIENTOS)                     CRISTOBAL)
                                7011. GET AWAY (RETIR0)                        7048. SAINT CIPRIANO                •
                                7012. GOLD & SILVER (ORO Y PLATA)              7049. SAINT IGNACIO DE LOYOLA
                                7013. GOOD LUCK & PROTECTION                   7050. SAINT JUDE (SAN JUDAS)
                                      (BUENA SUERTE Y PR0TECCI0N)              7051. SAINT MARTHA (SANTA MARTA)
                                7014. GOOD LUCK IN GAMBLING &'·                7052. SAINT MARTIN CABALLERO
                                       LOTTERY (BUENA SUERTE EN                7053. SAINT MICHAEL (SAN MIGUEL)
                                       JUEGO Y L0TERIA)                        7054. SAINT RAYMOND (SAN RAMON)
                                7015. GUARDIAN ANGEL (ANGEL·GUARDA)            705~. SANDALWOOD (SANDAL0)
                                7016. HAPPINESS & PEACE IN THE HOME            7056. SEVEN AFRICAN POWERS
                                      (FELICIDAD Y PAZ EN EL H0GAR)                  ( S IETE P0TENC IAS AFR I CANAS) '
                                7017. HELPING HAND (MANO P0DER0SA)             7057. STOP GOSSIP AND CUT TONGUES
                                7018. HOLY SPIRIT (ESPIRITU SANTO)                   (TAPA B0CAS Y CORTA LENGUAS)
      . rt"'\
        oi.          I
                                7019. HOLY TRINITY (SANTISIMA                  7058. THREE BUDDHAS (TRES BUDAS)
                                       TRINIDAD)                               7059. THREE SKULLS (SANTISIMA
                                7020. HORN OF PLENTY (CUERNQ D~                        MUERTE)    .
                                       ABUNDANCIA)                             7060. VENUS
                                7021. HORSESHOE HERRADURA DEL                  7061. WORK AND BUSINESS (TRABAJ0,
                                       TRABAJO                                         Y NEG0CI_0)
                                7022. HUMILIATING HUNCHBACK (J0R0BAD0)         7062. SAINT CLARA
                                7023. HUMMINGBIRD (CHUPARR0SA)
                                7024. I CAN MORE THAN YOU CAN (YO
                                       PUEDO MAS QUE TU)                          PAPA JIM WATERS         .75¢ea
                                7025. I COMMAND YOU OBEY (YO DOMINO
                                       TU 0BEDECES)                               DAMNATION WATER
                                7026. I HAVE YOU TIED AND NAILED (TE              GLORY WATER
                                       TENG0 AMMARRADO Y CLAVETAD0)               MAR'S WATER
                                7027. JINX REMOVING (ARRAZA CON T0D0)             NOTRE DAME WATER
                                7028. JUAN MINERO                                 PEACE WATER
                                7029. JOHN THE CONQUEROR (JUAN EL                 WAR WATER
                                        CONQUISTADOR)                             FOUR THIEVES VINEGAR
                                7030. JUST JUDGE (JUSTO JUEZ)
                                7031. KEEP AWAY EVIL (ALEJA
                                       DEMONIOS)
                                                                                 SANGRIA ESPIRITUAL      $1.50
                                7032. LODESTONE (IMAN)
                                7033. LOVE (AMOR)                                THIS IS A SPECIAL MIXTURE
                                7034. LOVELY (CARINOS0)                          USED TO CLEANSE ONE'S HOME
                                7035. AJ0 MACHO
                                7036. MAKE ME WIN (ASME GANAR)
                                70~7. MONEY COME TO ME (DINER0
                                        VEN A MI
                                7038. NINO FIDENCI0



 j
... ·--~-AM-••-   ", ,- •
Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 65 of 98 Page ID #:169
                             FLOORWASHES
 8oz bottle                                         v~ry good) real liquid soap
 $ 1. 00 ea

 1)   ADAM & EVE (ADAN Y EVA)                           51)      SAINT CIPRIANO
 2)   AJO MACHO                                         52)      SAINT JUDE ( SAN JUDAS)
 3)   ALGIERS (ARGEL)                                   53)      SAINT LAZARUS (SAN LAZARO)
 4)   ALL PURPOSE (PARA TOD)                            54)      SAINT MARTIN CABALLERO
 5)   ATTRACTION (ATRACCION)                            55)      SAINT MARTIN DE PORRES
 6)   BETTER BUSINESS (MEJOR NEGOCIO)                   56)      SAINT MICHAEL (SAN MIGUEL)
 7)   BREAK UP (SEPARARSE)                              5 7)     SEVEN AF.RICAN POWERS
 8)   CHANGO MACHO (SANTA BARBARA)                              (SIETE POTENCIAS AFRICANAS)
 9)   CHINESE BLUE (CHINO AZUL)                         58)      STEADY WORK ( TRABAJO
10)   CHINESE GREEN (CHINO VERDE)                                ESTABLE)
11)   CHINESE RED (CHINO ROJO)                          59)      STOP EVIL/PROTECTION
12)   CHINESE YELLO (CHINO AMARILLO)                           (CONTRA MAL/PROTiCCION)
13)   COME TO ME (VEN A MI)                             60)      SUCCESS (EXITO)
14)   CONTROLLING (CONTROLANDO)                         61)      UNCROSSING (DESCRUZANDO)
15)   COURT CASE (CAUSA DE CORTE)                       62)      VAN VAN - NEW ORLEANS
16)   CROSS DE CARAVACA                                 63)      VIRGEN DEL COBRE
17)   DO AS I SAY (HARAS MI VOLUNTAD)                   64)      9 AFRICAN ~OWERS {9
18)   DAMNATION (CONDENACION)                                    POTENCIAS AFRICANAS)
19)   DOMINATION (DOMINACION)
20)   DRAGON BLOOD (SANGRE DE DRAGO)
21)   EVIL REMOViNG (REMOVIENDO MAL)
22)   FAST LUCK (SUERTE RAPIDA)                         THIS IS OUR BEST. SELLER
23)   GAMBLERS (JUGADORES)                              ONCE YOUR CUSTOMERS START
24)   GET AWAY (RETIRO)                                 TO USE TlfIS FLOORWASH THEY
25)   HEALING (CURANDO)                                 WILL BE BACK FOR MORE.
26)   HELPING HAND (MANO PODEROSA)                      THIS IS A VERY GOOD PROFIT
27)    HIGH JOHN THE CONQUEROR (JUAN EL CONQUISTADOR)   ITEM
28)   HOLD MONEY (DETENER DINERO)
29)   HOLY FLOOR (PIESO BENDITO)
30)   JINX REMOVING (CORTA FLUIDO)                      BY THE GALLON $10~00
31)   JOB (TRABAJO)                                     THIS IS REAL GOOD
32)   JUST JUDGE (JUSTO JUEZ)                           LIQUID SOAP
33)   KEEP AWAY ENEMIES (CONTRA ENEMIGOS)
34)   KEEP AWAY HATE (CONTRA ODIO)
35)   LADY LUCK (DAMA DE SUERTE)
36)   LOVE ME (QUIERME)
37)   LOVERS ATTRACTION (ATRACCION DE AMANTES)
38)   LOUISIANA lUCKY SCRUB
39)   LUCKY 13 (TRESE DE SUERTE)
40)   LUCKY LOTTERY (LOTERIA DE SUERTE)
41)   MONEY DRAWING (ATRAYENTE DE,DINERO)
42)   MOVE OUT (SAL PA FUERA)
43)   PAPA JIM SPECIAL PURPOSE (ALGO ESPECIAL)
44)   PATCHOULY (PATCHOULI)
45)   PEACEFUL HOME (PAZ EN HOGAR)
46)   PROTECTION FROM ENVY (PROTECCION DE ENVIDIA)
47)   PROTECTION FROM HARM (PROTECCION DE DANO)
48)   PROTECTION FROM EVIL (PROTECCION DE MAL)
49)   RUN DEVIL RUN (CORRE DIABLO CORRE)
50)   SAINT ALEX (SAN ALEJOl
    Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 66 of 98 Page ID #:170
    NIDIA PERFUME
    PATCHOULI W/ROOT IN BLUE BOX  $1.50 ea $lh.OO dz
    IRRESISTIBLE                  $1.50 ea $1~.oo dz
    LUCKY ELEPHANT                $1.50 ea $15.00 dz

    NibIA COLOGNES
    PATCHOULI LOGION W/ROOT IN BLUE BOX $1.50 ea $16.00 dz
    CUS CUS            $1.50 ea $15.00 dz
    JOCKEY CLUB        $1.50 ea $15. 00 dz
    FOLLOW ME
        .
                       $1.50
                       .
                             ea $15,.00
                                  .
                                        dz
    -       --------------·------------------------------------------------------------------------
    KOLONIA 1800 CON VETIVER 4oz        $2.25 ea
    POMPEIA LARGE 3 3/4 oz              $3.50 ea
    POMPEIA SMALL 3/4oz                 $1. 75 ea

.   FLORIDA WATER 7 ½ oz     $18.00 a box (12 to a box)
    FLORIDA WATER COLOGNE 7½oz $19.00 a·box 912 to a·box)
    ROSE COLOGNE 4oz $1.25 ea $14,00 a doz
    ORANGE BLOSSOM COLOGNE    $1.25 ea $14.00 a doz
                                             '
    HI JOHN CONQUEROR W/ROOT $1. 10 ea     $9 .00 a doz
    LODESTONE W/STONE    $1.10 ea      $9.00 a doz

                                                 .1,. ..




                              PAPA JIM BATH SALTS                            4oz jar
                                                                             .85¢ each


    BS-100      ADAM AND EVE - FOR BRINGING A LOVER TO YOU, OR TO KEEP A LOVER
    BS-101      COME TO ME - TO BRING GOOU'THINGS TO YOU LIKE MONEY, OR LOVE
    BS-102      CONDITION - USED TO HELP YOU IN ANY TYPE OF GOOD LUCK CONDITION NEEDED
    BS-103      DRAGoN•s BLOOD - PROTECTIVE BATH, ATTRACTS PEACE OF MIND AND LOVE
    BS-104      FAST LUCK - TO BRING FAST LUCK TO YOU IN ANY SITUATION
    BS-105      GAMBLERS - SHOULD BE USED BY ALL TYPES OF GAMBLERS
    BS-106      HEALING - WHEN PEOPLE ARE SICK, SHOULD BE COMBINED WITH_CLEANSING
    BS-107      HIGH JOHN THE CONQUEROR- BRINGS UNBELIEVEABLE AMOUNT OF GOOD LUCK
    BS-108      HOT FOOT - CAUSES TEMPORARY SUFF~RING TO AN ENEMY, USED TO SPRINKLE AN ENEMY
    BS-109      JINX REMOVING - TO REMOVE ANYTHING ANY ONE HAS DONE TO YOU
    Bs-uo·      LOVER'S - TO BRING TWO LOVERS TOGETHER, OR TO GET A .NEW LOVER
    BS-lll      MONEY DRAWING - TO HELP BRING MONEY TO YOU
    BS-ll2      PEACEFUL HOME - TO BRING PEACE TO YOUR HOUSE OR FAMILY
    BS-ll3      MONEY HOUSE BLESSING - USE TO BRING BLESSING OF MONEY TO YOUR HOME
    BS-ll4      SUCCESS - MIX WITH OTHER BATHSALTS TO BRING SUCCESS TO A SPELL
    BS-llS      UNCROSSING - TO GET ONE OUT _OF A CROSSED OR HEXED CONDITION
    BS-ll6      VAN VAN- TO PURIFY SOMETHING OR FOR CLEANSING
    BS-ll7      STEADY WORK - TO KEEP A JOB, OR MAKE A JOB STEADY
    BS-ll8      PROTECTION - PROTECTION FROM ALL KINDS OF EVIL, ENVY, OR SPELLS
    BS-ll9      ALL SAINTS~ SHOULD BE USED BY WORKERS AND HEALERS EVERYDAY TO CLEANSE
    BS-120     .ALL PURPOSE - USED FOR ANYTHING WHEN ONE HAS MANY DIFFERENT NEEDS
    BS-121      GOLD AND SILVER:.. FOR GAMBLING, BINGO ,·OR MONEY, BUSINESS
    BS-122      CHANGO MACHO - FOR CHANGE OF LUCK, OR TO MAKE GOOD THINGS HAPPEN
    BS-123 ·    CLEANSING (RUE) - THIS IS FOR REMOVING HEXES OR SPELLS CONTAINS RUDA
    BS-124      CROSSING - SPRINKLE IN THE YARD OF AN ENEMY TO CAUSE THEM WRONG
    BS-125      SEVEN AFRICAN POWERS - USED FOR ALL THINGS VERY POWERFUL
    BS-126      7 HOLY SPIRITS:.. A VERY GOOD CLEANSING BATH
    BS-127      CONTROLLING - USED TO CONTROL A PERSON OR SOMETHING
    BS-128      JOB - USED WHEN SEEKING EMPLOYMENT
Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 67 of 98 Page ID #:171
                                        .       .                clJ;vlJ)~-s
                                                                                                                <J ac:(.J.r                          .
           ______________________________/ ?- - -7-;,1:--,/l                    .c ,,q 0   I!'=   --1:----------1:------------f-------·
                                                                  I                                 I                          I         I
             7 22 SEVEN AFRICAN POWERS                            I       7 COLORS                  I       15. 9 2            I         I
           -------------------------- -------------1:--------------1:----------1:------------1:-------·
                                                    I               I           I             I
             7 23 BREAK UP                                        I       RED                       : 13. 38                   I         I
           ----------- ----------~----------------1:--------------1:----------1:------------1:--------
                                     .               I               I          I       "'    I
             723 BREAK UP                            I BLACK         l 13 .38 I              I
           ---------------------------------------1:--
                       .          i,                  I  -----------r---------r-----------1:-------·
                                                                     I          I             I
             724 THREE SKULLS                        l RED           I 13. 38 l               l
            ------ .-------------------------------r-------------1:----------1:-
                                       .             I               I          I ----------1:-------·
                                                                                              I
              7 24 THI{EE SKULLS                                  I       BLACK                     I       13. 38             l       .I
           --------------------------------------· 1:----------
                                                       '
                                                                    ---1:----------1:------------1:--------
                                                                        I           I             I    •
             7 25 MONEY DRAWING .                      l GREEN/ GOLD I 13. 7 9 I                  I
           ----------------------------. ·. ----------1:--------------1:----------1:------------1:--------
                                                       I                I           I             I

              726 SAN RAMON                                       l       RED                       I
           ---------------------------------------1:- ------------1:----------1:---------~--1:----·---
                                                                                                            13.38              l         I       •
                                                                  '                                 I                          I         I
              727 SAN IGNACIO DE LOYOLA           I WHITE
           --------2 ----------------------------1:------------  l 13.38 ·l                 l
                                                                -1:----------1:------------1:--------
                                                  '              I           I              I
             728 SAINT FRANCIS .        '-        l BROWN        I 13.38 l                  I
           ~-------------------------.-----------1:--------------1:----------1:---
                                                     1              I          I   --------f--------
                                                                                        ,   I
                                                     I              I          I            I
             729 HELPING HAND                        I GREEN        I 13.38    I.      -    I
           ---------------------------------------1:--------------1:----------f------------f--------
                                        .            I              I          I            I
                                                                  I                                 I                          I         I
           __ 7 2 9 HEL;tING HAND           -----------------L
                                                     ..      I
                                                               7 _COLORS ---L-15. 9 2 --L-----------L-------
                                                                            I           I           I
                                                                  I                                 I                          I         I
           __l)_Q._~QJ;1
                 .
                        __t~llll_::i;.1Q_lJ\_~1~1-½..&Q _______ LJLl!.lI]
                                                                I
                                                                         _____
                                                                    . L-11..=J_~--L-----------L-------
                                                                                                    I                          I         I
                                                             '    I                                 I                          I         I
           __l)_L_§~JJL1_~J_G_ll~E1_________________ L.F--~~------- -L-11..=3-~--L-----------L-------
                                                                  '                                 I                          I         I
                                                                  I                                 I                          I         I
              132 JUST JUDGE                        _    '        I       RED                       I       13.38              I         I
           -- ----------------------~------------f--------------f----------f------------f--------
                                                   1              I         I            I
                                                '                 I                                 I                          I         I
           __ l]_~_lQ§_~_lg»_G_~-------------------LRl!.l!~- ---- L-11-=)-~--L-----------L-------
                                                                  I               ..                I                          I         I
                                                                  I                                 I             ··           I       . I
           __ l)_3__N.!J;12_Jrn_A1Qf.1IJ\.________________ L.9_Q_I.:'.~----.. ---L-11..=J_~--L-----------L------~
                                                                  I                                 I                          I         I
                                                                  I                                 I                          I         I
           ... 1]_4...:.~s.IJLt_.J.!J.PJ~. ----------L---------L.9_li~§}I_______ L_!.J..:)_ll_ __ L___________ L_____ ..:_
                                                                  I                                 I                          I         I
                   .                                              I                                 I                          I         I

    .---
           __l.34,_SA.JJi.~_JUDE..____________________ ijJ'JiITE
                                                                  'I                       .
                                                                                               L-----------L-------
                                                                                       ---- L_13.38 __
                                                                                                    I                          I         I
                                                                   I                                I                  -       I         I
           __ lJ...'i._S.A.l.N...!._M.AR..!.HA-. _________________ L..G.E..EEN_______ L_lJ~.J-~--L-----------L------~
                                                                      I                             I                          I         I
                                                                      I                             I                          I         I
           --1..3..6....llD.L.Y..-~lU..N.I.~Y------------------L.Y.E.LLD..W..
                                                                   I
                                                                              _____ L_LJ~..1.B.--L-----------L-------
                                                                                    I         I             I    -
                                                                      I                                 I                          I     I
           --l-l-2.-LD~Y-..s.o.I.lL-------------------L.RE.U---------L~1J_.J..8..~-L-----------L-------
                                                                      I                                 I                          I     I
                                                                      I                                 I                          I     I           '
           --l...J.a.-UJ;~bl-.D..&..-CI1..A.D.A.Lll.J?..E.. _________ L..w.a.LT-E-------L-13-..3.8.--L-----------L---.:__ _
                                                                      I                                 I                          I     I
                                                                      I                                 I                          I     I
           --l..4.0..-£E.A.C..E.Ell.I.......lLOM.E...----------------L..JU..UE../..w.!LI.T.E...L-L3-J..9.. __ L----------~L-------
                                              .                           I                    I     .        I           I
                  4       .                                               I                    I              I           I
           -- 7_ 1 _SAINT_ JOSE PH
                                  .
                                    -----------------L.:i.E.LL.OW..-----L-13-..3.8.--L-----------L-------
                                                                      I                                 I                  .       I         I
              742 SAN MARiIN PORRES                       I
           --------------------------------------f-..w.!LLT£            I
                                                                _______ .__13_..3.8.. __ ._II ___________
                                                                                                 .        I
                                                                                                          1:--------
                                                          1              I                             .. I
             743 SAN MAR~IN CABALLERO
           -----------                                I . ________ .l. _13_..3.8.. __ ._I ___________1:--------
                       . ------------------------1:-..RJill                                          I
                    .                                 I             I                  I             I

           --H4,/;INT        _BARBARA----~              --------t.R.!ill---------r
                                                                      I                                 I
                                                                                                            1   ~~ia~          r, ______1_______
                                                                                                                                   I         I



           __ l.£...fi..._S.AJ..NJ:._AL..EX. ___________________ ""~lU.NK________ ~_l3~.:3Ji.-'.""~-----------~------7
    Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 68 of 98 Page ID #:172
                                                                        Cl) !'!·0/cs
               ._                                            JDflV                  /2-10/J---e/JS--e                                                              -
              -----------------------------f---------r-------------r---------r-----------r----- ----
                                                                                    1                      I                      I                           I
                 747 VIRGEN DE COBRE             I YELLOW      l 13.38 l             l ,
          ---------------------------------------r-------------r---------r-----------r---------
                                                                                    1                      I                      I                           I
                 748 GUARDIAN ANGEL                                                 I    WHITE             I    13 .38            I                           I
              ------------ --------------------------r-------------r---------r-----------r--------- I
                                     -                                              I                      I                      I                •          I

              -- 7 4 9 _SACRED_ HEART -----------------L RED ---------L-1 3 • 3 8 --L-------·---L-- --- _---I
                                             .                                  .   I                      I                      I                           I                     .

              -- 7 4 9 _SACRED_ HEART -----------------L WHITE _____ J_l 3. 3 8 --L-------- --L--..: _____ _
                                                                                    I                      I                      I                           I
                                 ·                                                  I                      I                      I                           I
                 750 VIRGEN DE SAN JUAN                                             I    WHITE             1    13.38             I                          · 1       ·
              --------------------------------------· i-------------i---------r-----------i---------
                                                                                    '                      I                      I                           I



              -~~: _:::L~_:::~:-~~~=~~~~~=~~~~~ :_~:: :;~~~~~~:: :::~l~~~~~~~~=~~~~~=~-~i
              __.]..'Ll__WJIB.Y_.D.RA.HI.fili.. ___________ . ----~
                                                                                    I                      I
                                                                                         7 _COLOR ____ ~_ l 5 • 9 2
                                                                                                                    . .           I
                                                                                                                              --~-----------t----------
                                                                                                                                                              I


                                                                    ·               1I                     II                     II       ·                  II                        I
          __ .J..5.i_J.INX._E..EMQ.~I.fili.._~--------------~-l_QQJ,_Q.R ____ ~_11~_iQ __ ~-----------L---------~
                                                                            .
                                                                                    I
                                                                                    I
                                                                                                           I
                                                                                                           I
                                                                                                                                  I
                                                                                                                                  I
                                                                                                                                                       •,
                                                                                                                                                       ·
                                                                                                                                                              I
                                                                                                                                                              I
                                                                                                                                                                                        I
          __.1...s..~_B..I.GJi_JDJI.N._cD.miuE:B.illi. _________ ~iuRr.1...e. _____ i_1J~_1.a __ i-------~---L----------


                    :_
                                                     .   _                          I'                     I                      I                           I                         I


          ~~~: :::::::::~~~~~~~~~~~~t::~~~~~t~~:~~~t~~~~~~~~~t~~~~=~~-1             I
                                                                                    I
                                                                                                           I
                                                                                                           I
                                                                                                                                  I
                                                                                                                                  I
                                                                                                                                                              I
                                                                                                                                                              I
                                                                                                                                                                                -

          __ 2...fi..L_s.A.IE_T~L.II.C.Y--------------------L...B.L.UR..-------L-1J........1.a __ i ___________ i _________
                                                                                    I                      I                      I                           I
                                                                                    I                      I
                                                                                                                   1      ·
          __ 2Ji.2._lilllL.llE.Y..IL._R.D..N.. ________________ i...B.L.A.c.K.. ___ ~--L-l.J.......l8. __ i-----------L----------
                                                                                                                                  I                           I                 -.


                                                                                                                                                                                        I
                    .                .
                                     j
                                                                                    II                     II                     II                          II

          __ 1..n..l_   _A.J..u...11™---------------------LLUB PJ. E _____ i_1_ 3 • 3- s __ L-----------L-------- .j
                                                                                    I                      I                      I            .              I                     .
                                                                                    I           . -.       I                      I                         . I
          __ 2.1i..~-BL.il..C...K_.fillS.TE.B.. _________________ i...Ji.LA~.K/_RED__ i_13~-L~--L-----------L---------
                                                                                    I                      I                      I                           I
                                                                                    I                      I    .                 I                           I
          -~1:.ti..i._1A.R._&IA.Y.....A.~A.Y..-------------'---L..RH.IJ..E.. ______ i_1J~_1a __ L-----------L---------
                                                                                                                           I
                                                             I'                   II
                                                                                      .......1a__iI ___________ L----------
                                                                                                  I             II
          __1..nJi._c.D.llB..T_.t.A.s.E.____________________ i...B.L.uR.. _______ i_1J
                                                              •               .   I               I             I          I


"
         ·~~:::~:~-===~~~~~~t::=~~~-~~t~~~~t~::~~~=~~t~~~~~~~~-1
                                         ·
                                                                                    I
                                                                                    I
                                                                                                           I
                                                                                                           I
          --~-6-2--J~----------------------------L..:e..rN.K../..G.RE.E.N..L-1..3.......1.a__ i ______ _: ____ L----------
                                                                                                                                  I
                                                                                                                                  I
                                                                                                                                                   ·          I
                                                                                                                                                              I



             769 BETTER BUSINESS
                                                               '
                                                               l               I
                                                                               l              I
                                                                                              I                I
                                                                                                               l  .       I
          ---------------------------------------r~UR~-L-~-----r-l.3,........3..a __ r-----------r----------
                         .                                                          II                     II                     II   .                      II                        I
          -- 7 7    o-nUME -                         -------------- - -----------   L
                                                                                    I
                                                                                      B-t.A-CK-- .----L-1.3-.,.3.a--t-----------i--------1
                                                                                                  ·   I   -      I            I
          .     111 REVERS IBLE                                                     r
          ---------------------------------------1 B-LA-CK-{R£.ll--r-l3.... L9--r-----------r----------
                                                                                                       -   1                  -   1                           :                         ·
                             .                   .                                  I                      I                      I                           I                         I
                772 CHANGO MACHO                                                    l    3COLORS           l    14. 20            I                           I            _·

          ·--~1-;-~~-;:~;-;~;:-----------------r;,~~~-/-;,;;;;-E-;;r;~---;;-r--------r--------~
           ~:~-:-!!~j]~~~;: :=: : :=: : _:+!~~~----~--T:~-~;~-r---------+--------J
          -------------------------------------------------·------------------------------------
Case 2:19-cv-01018-VAP-AGR Document          C)             Ole~
                               f) 29 Filed 04/30/19 Page 69 of 98 Page ID #:173
                                                      /\I
             ·7         DAV    /;2- 'vo f1 cA--S e                     ·
  ------------------/------------------ -r -- ---------r---------r-----------f------------~--
                                                            1                                 I                    I                                             I               I
    776 SUCCESS          .                l PINK         I 13.38 I              I           I
  -----·--------------------- ------------r------------  r----- ---r-----------~-----------~--
                                                            ,                                 I                    I                                             I               I
    778 ATTRACTION                        I GREEN/PINK l 13. 79 I               I           I
  ---- ----------------------------------1--------------t----------r------·----~-----------~--
                                                            1                                 I                    I                •                            I               I
     7 7 9 BUDA                             I              I 13. 7 9 I       .    I             I
  ---------------------------------------t--------------1----------1------------t-------------t--',
                                                                                                                                                                                         1




                                                            I                                 I                    I                                             I               I
     780 KING SOLOMON                                       l       PURPLE                    I
  ---------------------------------------t--------------t----------t--.---------t-------------1--
                                                                                                   13.38           I                                             I               I
                                           1              I          I            I            I
     781 PANCHO VILLA                                       I       BROWN                     I    13.38           I                                            ·I               I
  --------------------------------------· r-------------~-------
                                          1             I                                                          t------------r------------1--
                                                                                                                   I            I            ,. I
    782 COME TO ME ·                      I RED          I 13.38 I              I           .I
  ---------------------------------------1--------------t----------r-----------r------------1--
                                          1              I          I ,         I        .   I
                                                            I                                 I              .     I                                             I               I
    784 HORN OF PLENTY                      ., GREEN     1 13.38   1            1           "'I
  -------------------.-------------------1--------------r---------r-----------t-------------1--
                                          . I            I    .    I           .I             I
                                                            I                                 I                    I                                             I               I
  -- 7 8 5 _LODES.TONE----- -----. ---------~ RED _________ ~_l 3. 3 8 --L---------·                                                                            -L-----------..!--
                                                            1                                 I                    I                                             I               I
                                                            I                                 I                    I                                             I               I           1


  '_,7j3 Q._OJrn.L_ADY.. OF - MERCY          -----------i
                                             ··        · I
                                                           WHITE             ______ i__l 3. 3 8 --L-----------L-----------~--1
                                                                                              I                    I                            -                I               I           .
                                                            I                                 I                    I                            ·                I               I
  __.lJU._R.RD....JlRMJlli__________              ------ \_i RED ___ -----i-13. 3 8 --L---
                                                            1                 .               I                    I
                                                                                                                                ---- ---i-----------~--
                                                                                                                                        .I           I
                                                            I                                 I              .     I                                             I               I
  __ .z..a.a_~.I.RG.ElL.RE..GLA.. ____________ . ----L BLUE _ --- . -L-13 . 3 8 --t------------L-----------~--
                                                            1                             .   I                    I                                             I               I
                                                            I                                 I                    I                                             I               I
  __ .z..8.!1._B EI I BQ_...LJi.E.I_.AJU.Y) ____________ i-1~.:~_Q _________ L_!]._!_3_~..;..:t--.,.---------i------------l--
                                                            1                         ·   ·   I                    I                                            "I               I
                                                            I                                 I              .     I                                             I               I
  __ .l.BlLS.A.I.N.'.LRE.L..E.N ------------------L.RH
                                                    1
                                                       IT E ------L-l
                                                                  I
                                                                      3J 3 8 --L-----.
                                                                               I .
                                                                                        _
                                                                                       . ,
                                                                                                                                                    ---L-------------'--
                                                                                                                                                       I             I
                                                            I                                 I                    I                                             I               I
  __ J..9.J__cAM.A.L.ED.N.. ______________________ L.REu _________ L_IJ.3a
                                                            '                                 I
                                                                                                                  -L-- --------L- -----------'--
                                                                                                                   I                        .                    I       .       I
  __ 7 9 2 _PAY BA cK ______________________                L7
                                                            I
                                                                       c; 0 .r,_0 R s___      L_1 s • 9 2 __L_________ ··L_______ __J_.
                                                                                              I         .    .     I        .   .                       .        I               I
                                                            I                                 I                    I                                        '    I               I
  __ J..9..3..-LA..~.U.DAMA.-4E..o.R.LllN.E..-LEL.L.ER}_L-------------L-13~..J:,[ __ L--~--------L-------------'--
                                                            '                                 I                    I                    .                        I               I
                                                            I                                 I                    I                                             I               I
  __ J..9.A._MD.N.R.~ • .H.011&E-..BL..E.ss.I.N.G. ________ i...BLu.E... _______ i._1J~..1.a __
                                                            '                                 I
                                                                                                                   L.,.----------L----~------~--
                                                                                                                   I                                             I               I
                                                            I                                 I                    I                                             I               I
  __ J.9..5..-E.I..1..&C.UL-----------------------L.MH1I.E..
                                                    '
                                                             ______
                                                                .
                                                                    L_1J~..1.a
                                                                    I
                                                                               __ L----.,.------L-----------~--
                                                                                  I             I            I
                                                            I                                 I                    I                                             I               I
  __ J..9...6.._c.D.N.G.0.--------------------------L-------------L-lJ.-l.a
                          .                          I                  I
                                                                                        __ L-----------L-----------..:--
                                                                                           I               I                I
                                                     I                  I                  I               I                I
  __J..9-1..._a~-s~..I.I?..~X-------------------L.Jilli1.T..R._.,. ____ i__1J......J..a __ i. ___________ .:. ___________ ..: __
        "                 '                          I           .      I                  I               I               •                                                                     I

     798 EGYPTIAN GLORY                              I                  :                  I               I
  ----····-------- .-------------------- ·----·17 __ Cfil...O_RS---r-15..-9..2.--f---- ·--- ---f-------------t--·
                                                                                                                           l
                        .                                   I                                 I                    I                                             I               I               .
     799 TAPA BOCA                                          I                                 I     .              I                                             I               ~               ,
  ------------------- -------------------r--R-E~--
                            .                               I
                                                            I
                                                                             ------f--1.3,..3.&--f-------
                                                                             ,       I
                                                                                              I
                                                                                                I
                                                                                                                   I    .
                                                                                                                                            ----t-------------1--·
                                                                                                                                                 I             I
                                                                                                                                                                 I               I
  -- 8 00 - ANCHOR -------------------
                                         .        .
                                                       ----1I       B-I.:Y-E--------L-.l.3-y.3.!L--1--- - ·.
                                                                                              I                    I
                                                                                                                                        '-----1-------------l--·
                                                                                                                                              I              I
            5·-7""              ~       <                   I           /                     I              ,v    I                                             I           .   I
                                        [j-.S. ---------L- 73 <.l -e.- ----L-L..1. 34-L- .-----. ---L------------l--·'
                                                                                                                                                                                                 1




  -- 8 0 1 ____ L__ - c- ' 0 LI t/ I                                                                    1

                                                       ·    I                                 I·                   I                                             I               I
        ·                                                   I                                 I                    I                                             I               I
       0
  -- 8 2 _SAINT_ CLARA              ----------- ------L--W-IU-l'-E-------L ..J..J,..,,-3.&--L----- -----L-----------..:--·
                                                            I                                 I                    I                                             I               I
                                                            I                                 I                    I                                             I               I

  --~.9-~-~l- ~~~I------------------------L-------------L~Jc0...-0.o -i-----------L----------~..:---
                            .                               I                                 I                    I                                             I               I
                                                            I                     '           I                    I                                             I               I
  -- 8 0 4 - BLACK - TOBACCO
                  :\
                                      ----------------1-------------L-3.6...JlQ
                                                        I              I
                                                                                -L-----------L-----------..:--·
                                                                                 I,,.;,       I             I   .
                  ,                                             I                             I                    I ,, :                           •            I               I
                   ',                                           I                             I     "       QQ     I             I             I   ,
  ---3-0-~-.,g.A..'Y-,E,]i;,R~'Y--Ii'..J~----------'-------:----------------3..u:.-;                             --------------..----------------·i                                  .       j
                                                                                                                                                                                                 1
         Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 70 of 98 Page ID #:174

                              y ,y~iJ __C__)(i_9N_Dle_S
             ----------------------. ________ ! ;;L. ----ri> _.fr: e-1)..s._ e..- ----+------------+------ ·-----~
                                                                         I                      I          I                     I              I

             # l_ ATTRACT IO N(A TRAC CI ONJ
               _
                                                           _________     L
                                                                         I
                                                                              36 •00    ------L---------L-----------L___________ J.
                                                                                                I          I                     I              lj

             fl. 2_ MONE Y(_D I NE RO         L-------------------L 3 6 • 0 0 ------L---------L-----------L-----------J'I
                                                                         I                      I          I            •        I
             # 3_    BUS INES S   _J NE GO CI O.l_ _______ . ------LI 34 6 • 0 0        ------L---------L-----------L-----------J
                                                                                                I          I                     I        '     I

             114_ COURT & _LAW _(CORTE_ Y LEY2 ______                    L3 6. 00 ------L--------J-----------L------------J
                                                                         I    .                 I          I                     I    ·         I
     •
     I
             f/5 JOB SE,CURITY .(TRABAJO SEGURO): 36.00             I         I            ·I
             ------------------- ------------------· +--------------+----------r-----------+------------~I
                                                                         I                      I          I                     I        '     I
     •
     "
             /H_ P~RSONAL                             L36. 00 -------L--- l" ____ J___________L___________JI
                                  '.LJ.LEJA PERSONASl ______
                                                                         I                      I          I                     I

             tll_ GAMBLERS _ _LlUGADORES) ·-----------L 36. 00 ------L---------L-----------L-----------J
                              .                                          I                      I          I                     I              I
                                                                         I                      I          I    .                I    '         I
             fHL..s.I.QJ?_li.Q.S.SJ..P__ (TAP..A._B.Q..C_~S,l _______ ~_lQ.._.Q_0_______ i---------~-----------i-----------..J
                                                                         I                      I          I                     I    ·         I
                                                   ·                     I                      I          I                     I              I
             :Ji..9_Jil.S.J:I.RS.._.(.D.E.S.E.QS.)___:_ ______________ ~_1.6.:....QJ)_______ ~---------i-----------i------------..JI
                                                                         I                      I          I                ··   I                  ~
                                                       ·                 I                      I      -   I                     I              I
             tt.l..0..-1.I.JSI.L...B.EMQVLNG_....C.C.QR.I.A.._ELlJ..IJlQ.)_~.3.6.-.DJL ______
                                      '                                  I
                                                                                                ~---------i-------:.---i-----------~
                                                                                                I         I            I            I
             ft 11 LOVER~- (AMANTE S) ;,, -------------L.1.6._illl_ ______
                                                                         I
                                                                                                L---------L-----------1-----------J
                                                                                                I          I                     I              I
             f/'12 HEALING (PARA CURAR) -                 :
             ---------------------------------------t-....3.6-illL        ______ .I. _________ ._I ___________ ./. ___________ ~[
                                                          I                       I            I                I               I
             II 13 BETTING AND LOTTERY
             -------------------------    ------
                                              .           I
                                                  ______ ._....3.6,_illl_ ______ ._: _________ ._I ___________._I __________ _
                                                                         I                      I          I                     I
                                                          I
             ---------------------------------------t-....3.6-illL
             #14 PROTECTION                                        ______ ._I _________._I ___________ .I. __________ _
                                                                         I                      I          I                     I
             ft._____________________________________
                15 PEACEFUL HOME (PAZ EN HO GAR)· ._....16_.QJl
                                                      1         ______ ....I _________ ....I ___________ ....I __________ _
                                                                         I                      I          I                     I
             f/16     COURT CASE (CAUSA DE                 CORTE)        I                      I ,-       I                     I
             ---------------------------------------t--3.6_.Q..O..
                                                          1      -
                                                                   ______ t----------t------------t------------
                                                                          I          I            I
             #17 BREAK UP (SEPARARSE)                     I    .          I          l            I
             ------------------------------------t-""3-o~..O.O..------+----------+------------+------------
                                                                         '                      I          I                     I
             ftlB SUCCESS (EXITO)                         I 36. 00        I          I            I
             ---------------------------------------+--·-·-----------+---
                          '                               I           .   I   -------+------------+------------
                                                                                     I            I
             f/19 CO.NTROLLING (CONTROLANDO)              I 36.00         I _        I            I
             ---------------------------------------+--------------+----------+---- --- ---+-------------I
                                                             '           I                      I          I                     I
             #20 DOMINATION (DOMINACION)                  I 36.00         I          I            I
             ---------------------------------------+--------------+----------+------------+-------------
.,
              # 21    DUME _.(DOOM2_ _____________________               l_   3 6. 0 0 ______ L________1__________J___________                  j


              #22 _SNAKE _ _{VIBORAJ -- ______________ l_36. 00
                                                                     .   I
                                                                                        ------L---------L-----------L----------
                                                                                                I          I                     I
                                                                                                                                              ·1'

              #2 3   _BLOCK_BUSTER                 (DEVASTADOR)      ----L
                                                                         I
                                                                              3 6. 00   ------l---------L- ________ J__________ _
                                                                                                I          I                     I
              #24     SEVEN AFRICAN POWERS                               I    36. 00            I  .       I        .            I
             -----------------------------------+--------------+--- ------+------------+-------------
                                          ·    ·                         1I                     II   I     II                    II
              f/25-DOUBLE FAST LUCK                                      1    36.00             1.         1                      1
             ---------------------------------------+--------------+----------+------------t-------------
                                                      1              I         I            I            I
                                                                         I                      I          I                     I
                                                                         I                      I          I                     I
             ---------------------------------------r-------------r---------r-----------r-----------1
                          .                                      _       I                      I          I·                    I

             -- -------------- ----------- ---------r-------------r---------,-----------r-----------1
             ------------------------------------------ - ----------------------------------------:
Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 71 of 98 Page ID #:175




                               Exhibit 4
     Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 72 of 98 Page ID #:176

                                                                     1991
                                                       THE FAMOUS
                                                    PAPA JIM ·:CATALOG




·-




               .,             .... #,
      - .. -- :c1.- .,.                 _ .,                  PAPA JIM AND CO. INC.                      fit~·
                                                                                                    3112 "fJ..:j/%001,-,
           . . ...
      . : :.1, r;~c., '"
         ;, .         .
                                         ,;:·11(!
                                                                  PO BOX 14128                  c    nosr
          ..         .    ,    •           0

                                                              SAN ANTONIO, TX 78214
                                                                  1-512-922-6665
                                                    MONDAY-TUESDAY-WEDNESDAY-THURSDAY-FRIDAY
                                                                8:30am-6:00pm                  ·•
                                                                   SATURDAY                                 · · •,
                          VISA                                  9: OOam- 5 : OOpm
                                                                    SUNDAY
                                                               11:OOam-4:O0pm
                                         COD                CENTRAL DAYLIGHT TIME     COD
Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 73 of 98 Page ID #:177




                                                                                    0




                              ' I




                                                                                    0




                                                                                    0
    Case 2:19-cv-01018-VAP-AGR Document 29 Filed'. 04/30/19 Page 74 of 98 Page ID #:178
r                                                   \


          ,4·,.'



                       PiWA            Jr]M :I;$: PR<i>Ji!·Il  'l!li~ ~~;9) l?iWA: J~ CATALOG.                   'J!(l);       S~NJ/),                ~OJ)}
                       IT IS                F~L.LJI>r ~,l1tllt··l$\~ .~~lf~'.W
                                                              ~·1r~~;,J 's~M~ Q.\Jil,~:Qf1'E ~w .• <l
                       REMEMB·ER l'~~ ..J.i~ ~S· Wl@jl .@.~.)E ~~l~ ,J1E$ST0E:NJJ; Q~r ~ .
                       MA.GIC~-;~q:&BQ~'ll;(i>N, ~1,·J,i 4i WIW~ P11iA€TICJ;NC(ROOT ~,.
                       WE PRACTliCE' WFliA.'F .WE. RRrEP/.©I,j.. .
                         -   •     -             '   !        ·:   ·.   ':· . . •    '.   ' ..   .               .• "      '   . , • ;.~·-..• _,_;.,- •. ~-
                                                                                                                                                                            .                                            .                          .                 .

                      ' PAPA J1IM      HA$ iE€0ME .P... LIV~l}.lG ii~:~ND . ,. ~(\)WN: TIIRU OVT TH.E
                       WORLJD: F0R H,]S: MTR!A€U].OUS FOWER&, WHICH HAS ALLOWED HIM '.PO
                       BE ~:rv~~ V:\:$·:J[O,N~,, 4N~1 {l;Et\>i~~~ -~€RiA'I.'E PROD.lJCT~ u~Efl;       'fflE                                                                                                                                                                          iWi
                       OLD; '1;>:.!tl~~ l'H$ 9:V~~ll'J;~ :~~11:L~ ~i~tJ-; T;JP~N P$;JA_· JIM. ..
                                                         '                                                                                                                                                  .



                        PAPA           JIM
                                   Is A vE~Y' DQ,t-mr: TO: ~T¥ M/tl'l, cou1Q, ~E- A, 1r1;c~.111~r,r,, BUT ,
                        HE'S ?NOT. ijE.S;~L½.$.ij~~- P~Q.P,l\IQT& F9-~ A VERl ~EA~0N:A13.~E~~J;yE, JUST -
                    ,,. SO" HE ..~~ ~VE ~ ~~1+$1:} ~~, (i:A;R,, AND .PAY ltl~ JMt>•to:wiJ~-~ tiVI?-1;¢ WAGE.
                       P~A       it~ ·tOO,l.{$; NE' Q'.J?UEl\ ·GA,'.fA~,~G:§ Afw.; wo~,tl\$; !19W ~iij(W,'\,~ C;{W: Cl!ARGE
                       S.t)J;Jf :,;B;IGlt PR+()i~~ FO:R +ttE ·s,~~. )l·~~ ~JS'f~D, nt.-Q~t ~~':f~,~Q {\T HALF
                       THE PRICE.                                                                                                                                                             ·                 :                         .

                   ," · trit PEOftE o:v··s~··AN'.fQ~:rn < i:rn1_1; N~W            rP~ yqo~Qg),,. M~ vERY _                                                                                        c:{!:m~a~
                       FO:t® OF B@A JP,f~ 4~ -A      ff¥!~~ ijQ.(;:Wtl~ ~El ]:~ ¥~~°¥ gqp~ .Afll), fu\~ ~ELPED
                       ~ OF Q'qll CV~'.fQMlU~~      mv TIIE:qi :q.;~li!~.~~§ ~ {\t§9 w~ mwr1 MANY
                       'CA'.fALQG OVSf~:M~R~ €.lVE1' io~QQQ Mt. 9V~R              WQJtl?-!                                                                                                                          nm
                       P.Af'A          J.+M I~'.r~OUV,CJEP·rttE flOUSEQf                                                                                                          A¥MQN                              fQR Ttt~ f,EQfl,~ WflQ
                       WANTE:I) T.f{E Pl,Jl\l!J Ffil:R Q:F PRQPlJCT~ • .                                                                                                                          .                                                                            ..

                       PAPA            JJJ4                        fRA¥S FOR.YOP EAOll :p4Y~ AN':P ~QFES ¥0-U ,t\Nf> ¥.OlJ.R. FAN:fLY
                       HE41,TH~ W-~Tll~ ./\NP l¾f:Bll'IE~Hh MW '.fliANI<& Ei\Ctt                              1\NP l!JVE~X orrn
                       OF OQR CUS+OMERS FOR THEIR fl\l'RQijAGE,                                                                                                                                                                                                               .


                       BE SURE                       'AND                           RE4.n' PAPA JIM l3Q0~$

                       BOOK (PARA       ttAGICAf.. 1}ERB :BOO~                      Jr~
                       BOOK 2;P.APA JIM MAGIC.AL OIL BOOK.
                       BOOK 3.•.
                                    JIM .
                                             '.PAPASPELLS AND RECUES
                                                             • • . •·                ,      ,
                                                                                                     ~GIGAL
                                                                                                     ~   .-,,.   '· · ,.   ':••· • >         " I --     \'·   I   .·,'   ·', '.!·' ·      .   ·   I     ,       ,        :



                       BOOK 4        JIM MEDJGJNAJ.. ffellrn BOQf.{
                                                 PAPA
                       BOOK 5 ?A!,'A _JJM !IE~~ f9R :P:.J..N~S~E$
                       LOOK FOR NEW ~OOKS Iij THE ~ING FE-011 Tfl~ FAMOUS PA.Pi JiM




                             TH'~-E '. 01··1~AP1
                                       ,-   ••       >      ,. , . ... ; :· ; · CAN·-'OLE BOOK #6
                                              ,, _,. fl · ~.JIM·-_·
                                                             ,.         '-,.•                                                                                     ;~~             •"o':               -~~,.-:       ·,       ~;,-·   .,       ·1-   ·~~--·-····   <~,;.~·.,:;,;-·::.,_.···.   ;.~   -.·   ':.. _..   -~-   '..-:.:   ;   .. ··.-.·




    .,_
V        Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 75 of 98 Page ID #:179
I ,


      PAPA JIM BOTANICA AND HOUSE OF AVALON .. ORDERING PROCEDURES
       HOUSE OF AVALON
.        THE HOUSE OF AVALON IS· ACOMPANY'FORMED~BY PAPA JIM: TO MAKE OILS,
       POWDERS, INCENSE AND BATHS, FROM i.ANCIERT ,FORMULAS, AND RECIPES. , .    .
       AFTER MANY YEARS AND LONG HOUJtS OF RESEARCH, PAPA J_IM PUl' TOGETIIER'
       THE FOJlMIJLAS AND THE PRODUCTS NEEDED TO CREATE THESE FABULOUS ANJ) '" ;
       POWERFUL OILS, POWDERS, INCENSE, AND BATHS. WE WILL CREATE THESE
       BY USING THEIR ANCIENT FORMULA . ..

        THE POWDERS WILL ~E MADE.FROM'BERBS ,oR RESIN POWDERS. TBEOILS WILL          BE
       MADE FROM ESSENTIAL FRAGRANCES.- THE INCENSE WILL BE MADE FROM NATURAL
       HERBS AND RESINS.                                         .,       .                      !:t' . .


        OVER THE IIEXT YEAR YOU WILL RECIEVE 3 DIFFERENT CATALOGS, PAPA JIM CATALOG_,
       BOUSE OF AVALON, CATALOG, AND HERBS AND THIHGS'·CATALOG~      so
                                                                   THAT IS WHY 1T            ....
       IS IMPORTANT TO USE CORRECT CODE · NUMBER AND DESCRIPTION WHEN ORDERING.
        YOU CAN ORDER FROM ALL THREE CATALOGS     ON
                                                   THE SAME ORDER BLABIC., BUT PLEASE
       USE CORRECT.- CODE NUMBER AND- DESCRIPTION. ,. .      .
       HOUSE OF AVALON PHONE NUMBER 1-512-922-6665 PAPA JIM PijONE NlJ,MBER l-512-922-6665




       NO PERSONAL CJIECKS          HOW . TO .ORDER
       YOU CAif ORDER COD- WHICH MEANS YOU PAY ALL SHlPPlNG ANl>COD FEES TO THE
       POSTMAB. ( IF YOU DON'T PICK YOUR PACKAGE UP, WILL WILL, NO LORGE& SllIP
                    TOYOUCOD)                        .·.       ',     · ...

       YOU CAR PLACE YOUR OW>ERBY TE~EPHONE 1-512;_ 922~6665
       WE JIOW ACCEPT VISA, MASTER CARD, DISCOVER, AND AMERICAN EXPRESS, THERE               .
       IS A MINJ:MUH ORDER OF 15.00 ON CREDIT CARD USERS.·
       YOU CAN ORDER THRU THE MAIL, WHEN YOU ORDER PLEA~E.INCLUDE THE SHIPPING
                                                          1
       AIID BANDLltJG FEE, WHICH IS $4.00. IF YOU ORDEi FROM AL~ 3 CAT~OGS,:THEN
       YOU ONLY HAVE TO SEND ONE SHIPPING-FEE.

       IF YOU NEED SQMETHING WE DON'T HAVE LISTED IN THE CATALOG, Pi.EASE CALL,
       WE-MIGHT BE A.BLE TO GET THE ITEM FO&- YOU.

        HOUSE OF AVALON
        P.O BOX _14128
        SAIi   ANTONiO, TX 78214
        1-512- 922-6665

        PAPA JIM BOTANICA                                                                     .
        PO BOX 14128
        SAN ANTONIO, TEXAS 78214
        l-512-922-6665
      Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 76 of 98 Page ID #:180

                   SPECIAL HERBAL CANDL"l~,S
---                  *** *·* * *. *9··,,·.·•. n;:,..i·9·. ·.· eac li. ,· *.·*.. ·******
                                                                                   · ·

         order no.
             FHC-lQO       JINX REMOVING SPECIAL HERBAL CANDLE
                           BURN THIS CANDLE TO REMOVE ALL JINXS AND HEXED
                           CONI)ITIONS.
             FHC.;.101     MONEY DRAWING SPECIAL HERBAL CANDLE
                           USED TO PRAWMONEY YbUR WAY FOR LOANS,·CARS, AND
                           YOUR EVERYDAY NEEDS.
             FHC.;.i02     LOVE DRAWING SPECIAL HERBAL CANDLE
                           TO ATTRACT LOVE OR BRING A LOVER CLOSER TO YOU,
             FHC-103       COURT CASE SPECIAL HERBAL CANDLE
                           USE WHEN GOING TO COURT·TO WINtEGAi MATTERS,
                           LAWSUITS, CRIMINAL CASES, AND TRAFFIC VIOLATIONS.
             fl{C'"'"l04   GAMBLERS SPECIAL HERBAL CANDLE
                           TO WIN AT BINGO, LOTTERIES, 'RACE TRACKS, HORSE
                           RACES, DICE, CARDS, FQOT:BALL POTS, TO MAKE YOUR"-

                           ::~: :::KI:p::A~~~~: ;::~E         JINX
                           BURN WHEN YOU NEED GOOD LUCK IN LOVE, MONEY, WORK,
                           SCHOOL, BUSINESS, AND ATTRACTION,
             FHC-106       REMOVE EVIL SPECIAL HER:BAL CANDLE
                           USEp TO REMOVE WE EVIL EYE, OR IF-SOMEONE HAS PUT
                           SOMETiiING DOWN ON YOUR HOUSE, CAR, JOB, OR EVEN
                           ON YOU; TO REMOVE ALL EVIL CURSES.    .
             FHC-107       DUME SPEC!AL HERBAL CANpLE
                           TO CAUSE UARM TO AN ENEMY, FRtEND; BOSS, BOYFRIEND;
                           GIRLFRIEND, OR AN EX LOVER ..
             FHC-108       CONTROLLING OR COMMANDING SPECIA.L HERBAL CANDLE
                           TO CONTROL AND COMMAND YOUR HUSBAND, WIFE, CHILDREN;
                           MONEY, LOVE, BOSS, FRIENDS, AND ANY OTHER SITUATIONS.
             FHC.;.109     PROTECTION SPECIAL HERBAL CANDLE
                           FOR PEOTECTION FROM ANY HARM THAT PEOPLE MAY BE DOING
                           TO YOU, PROTECTION FROM EVIL SPIRITS, ·PROTECTION FROH
                           ENVIOUS PEOPLE.
             FHC-110       7 AFRICAN SPECIAL HERBAL CANDLE
                           THIS CANDLE CAN BE US:!i}D FOR ANY PROBLEM THAT YOU MAY
                           HAVE, IT I8 AN ALL PURPOSE CANJ)LE. YOU CAN USE FOR
                           LOVE, MONEY, PROTECTION, GOOD LUCK, AND HEALTH.
             FHC-111       ATTRACTION SPECIAL HERBAL CANDLE
                           BURN TO ATTRACT LOVERS OR SOMEONE YOU DESIRE. USED
                           TO ATTRACT MONEY, HAPPINESS, FRIENDSHIP, GOOD JOBS.

      CALL FOR C.O.D.
                                                       7
  Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 77 of 98 Page ID #:181
     Sp ··E.· c:\JA.,':L· . • .
                , :~.,~   _;'
                                1 0 ·,,B
                                     ......
                                - ...::   ·.
                                                    HE··. /&,
                                                   .1   _..      · .-'~. ·L·
                                                          · · .:,A.,
                                                           1y:.                      . . D L ,Es. . ,
                                                                         . . . .'. CAN
                                                                                  0 .... ~   . .   ,'..   . , ···



FHC-112   GET OUT OF JAIL, SPECIAL . HERBAL CANDLE 1, ,. ,

          BURN    ·nb:s
                    cA&nLE WHEN; Yo:u w~T soMEONE To GET
          OUT OF JAIL IN A HURRY.
FHC-llJ _TQ ATTRA9T G~Y LOYER' . SPECIAL~:HEE:B4~: CANDVl,
          ·:TCi. ATTi{ACT GAY LOVERS , ·:ALSO :-BURN T<:f BRING A GAY                                                         .-       -'·•t:   t .J .L .-·
       " RELATIONSHIP CLOSER TOGETHER.                                                                                  ' .        .    "        , .
FHC-114 BRING LOVER BACK SPECIAL HERBAL CANDLE.                                       BREAK ·-_UP·
         TO BRING BACK A B'OYFRIEND, GIRLFRIEND~ HUSBAND,                                                           ,
         OR WIFE, THAT HAS LEFT YOU FOR SOMEONE ELSE.
FHC-115   BRING NATURE BACK (FOR HIM OR HER) SPECIAL HERBAL CANDLE
          IF YOUR NATURE HAS BEEN MOJO'D, OR SOMEONE.HAS A SPELL
          ON YOUR NATURE, BURN THIS TO BRING BACK YOUR NATURE ..
FHC-116   TO STOP HIM OR HER FROM FOOLING AROUND SPECIAL HERBAL CANDLE
          IF YOUR SPOUSE, BOYFRIEND, OR GIRLFRIEND IS CHEATING .
          OR RUNNING AROUND ON YOU, BURN THIS'CANDLE.TO STOP THEM.
FHC-117 . BREAK UP SPECIAL HERBAL CANDLE
          BURN THIS CANDLE TO BREAK UP RELATIONSHIPS, FRIENDSHIPS,
          AND ANY TWO PEOPLE THAT YOU WANT TO BREAK UP
FHC-118   BETTER BUSINESS. (DRAWS CUSTOMERS), SPECIAL HERBAL CANDLE
          USE THIS CANDLt TO:DRAW CUSTOMERS AND MONEY . TO . YOUR
          PLACE OF BUSINESS, Pf, IS' ALSO GOOD WHEN YOUR BUSINESS IS
          NOT DOING SO GOOD..... ·;  .
                                                                  .       .   .

FHC-119   FOR A JINXED . BUSINESS, SPECIAL HERBAL . CANDLE .
          IF SOMEONE HAS JINXED YOUR BUSINESS, AND YOUR BUSINESS IS
          GOING DOWN, THIS WILL REMOVE 'THE ·JINX THAT HAS ,BE~N PUT
          ON YOUR BUSINESS.
FHC-120   REVERSIBLE SPECIAL HERBAL CANDLE                                        PROTECTION
          THIS IS TO BE USED WHEN COMPLETE CHAOS SEEMS TO HAVE SURROUNDED
          YOU AND THERE APPEARS TO BE NO WAY OUT. BURN TO REVERSE JINx_,
          EVIL SPELLS, AND; WITC.HCRAFT, SEND I.T BACK TO THE SENDER.
FHC~l21    GET A JOB SPECIAL HERBAL CANDLE.
          'BURN THIS CAND~E •;TO . FIND, A JOB, BURN· WHEN PUTTING APPLICATIONS
            SO THE JOBS WILL COME YOUR . WAY
FHc...:.122 . To JINX A BUSINESSSPECtALHERBAL CANDLE                                                                                                          -
               USED TO CAUSE BAD LUCK TO A BUSINESS, TO
             . GOING TO 'PIE BUSINESS; :AND TO BRING THE BUSINESS MONEY
FHC-123   STUDENT SPECIAL HERBAL CANDLE
          BURN THIS CANDLE TO HELP PASS TESTS, FOR BETTER GRADES
          FOR BETTER CONCENTRATION, AND TO HELP YOU IR HOMEWORK~
            .
                           '~                  .              .                       .
                                                                                             .

FHC-124 . ~EX OR BETTER SEX SPECIAL HERBf'L CANDLE       .
          INCREASE YOUR SEXUAL AND:EROTIC FEELINGS , WHEN YOU BURN
          THIS CANDLE, HELPS PUT MORE PASSION IN YOUR SEX LIFE.    /..,....~r4 i:,~~

                          ORDER TO.DAY

                                                                      8                                                                                       .,
Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 78 of 98 Page ID #:182

             SPECIAL HERBAL·,.tANDLES
                                   ..               -,   ·....         .    ..    .   ,.




         FHC-125     HEALTH SPECIAL HERBAL CANDLE
                     BURN THIS CANDLE Wfl,EN HEALTH PROBLEMS OCCl}R OR
                     FOR ONE WHO IS IN ILL HEALTH".

         FHC-126     COME TO ME SPECIAL HERBALiCANDLE
                     USE THIS CANPLE TO ATTRACT THE PERSON YOU WANT
                     OR DESLRE, OR TO BRING. BACK A PERSON WHO HAS LEFT.

         FHC-127     AL~ PURPOSE SPECIAL HERBAtCANDLE
                     BURN THIS CANDLE WHEN YOU NEED HELP IN ANY
                     SITUATION OR IN ANY PROBLEM./

                           ~            . ·. . **
                  ~~· ~~
                          ""
                                ...


         ~~
   ,,,c,<¢ '\0~
        ..           .
                               .
 *·-,


             PAPA JIM LUCKY MOJO COIN
         LUCKY MOJO COIN

          ON THE COIN THESE ITEMS i\PPEAR,
        WISHaONE, 4 iEAF CLOVER, LUCKY 117,
        MASTER KEY, COFFIN NAIL, ~airs fOOT,
        MAGIC ELEPHANT, FRIENDSHIP, ALL SEEING
        EYE, MAGIC LAMP.
          THIS COIN IS VERY POWERFUL. IT IS
        CARRIED FOR GOOD LUCK IN LOVE, GAMBLING,
        PROTECTION AGAINST EVIL.          -.
        CARRY THE LUCKY MOJO COIN IN YOUR
        POCKET, OR CARRY IN A GREEN FLANNEi BAG,
        WHEN GAMBLING HOLD IT IN YOUR LEFT HAND.
           ONCE A WEEK WASH IT WITH SEKHAMET PERFUME
           THIS IS A VERY POWERFUL PERFUME, PUT SOME
         OF THE PERFUME IN YOUR BATH WATER.

        LUCKY MOJO COIN. . • . . . . • • • • . . . . . . . • . . . $5. 00
        GREEN FLANNEL BAG .•.•• #Pl009.......                              .75C
         SEKHAMET PERFUME ..•.••. #ELP-55 .....                  ~   $3,00




                                                                     1
                                                _,.,-- •.•.-: :· .~·   ·"7' -•.. ,.-   .- ., ~~--~-- . .- :- . '



Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 79 of 98 Page ID #:183
                                    FIXED CANDLES                                      . :~- -t'·            :· .. ,: ' ... ~ ::··   ,·   ,.




     LAS VELAS Al,EG4J>9S ·HAN SIJ)O. CON PROBADADS POR ClEMTOS DE,- ~OS, ESTAS

     :=1:!:     !·I:=~~~.JiJ!Gi!~!=ri:a:::=~:E                                    -,_.                                                         A~~E~~~::
     TODA CLASE DE jROBLEMA ESPiRITUAL •. LQS\,PROBLE}1AS PRESENTES, PASADOS. y     .. -.
     DEL ·FUTURO ENCOMENDELOS A I.AS VELA$ .ALEGArio Y SERAN RE'SULTOS ESPIRITUAUIENTE.
     ESTAS VELAS L4S ·(!ONSIQJJE'EN LA MAYOR P/tlt'FE DE LAS TIENDASDE COMIDA, .                                                                       > .
     BOTANICAS, .ASI CC>MQ E~ PIFEimln,r Tl~ND~s,~\;DIFERENTE ~LASE •.• : ;      ~ ·.                                                                        '

     o_RDER     ~Y- -NUMBEJ $~. 99 -_ $ _   6 •9_ 9
                                                  _ - _·. JUSrtSf   FD~ OUJ< ~ u s FIXED CANDLES ·
             ATTRACTION: LOVE, MQNE¥, l,UCK <~ruccroN: AMOR,- nINEJO, SUERTE')
                                                                                                                                                           ¼'7~
                                                                                                                                                              _.
     /H
     12
     #3
             MONEY: MOlfflY· PROB:CElfS (DINERO: PROBLEMAS Di DiNERo)"
             BETTER BUSINESS: PROTECTOR OF BUSINESS (NEGOCIO: PROTECTOR DE NEGOCIO)
                                                                                                 ,-
                                                                                                    ·
                                                                                                                                                             v·
     #4      LAW STAY AWAY: KEEPfOLICE AWAY(RE~IW LA LEY: RETIRAR LA POLICIA) -
     #5      GET A JOB~. -~9- GET OR qE~ A. JOIL                                       er~.
                                                                  TRt\BNO: AGARAR O DETENER TRAG.A.JO)
     16      G,:E,:'.fijfl"~Y.:;; -~p/QMOVE st>~o~ '(l,{ETiltCf: PA.RA_ {UEJAR .A PERSONA$) ·    .
     #7      G~1,;~p.§':if]!0QJj' LUCK IN GAMBl,JNG (JQG.l\J}O~S; SUERTE EN LOS JUEGOS)
     #8      stO.~:''@SS:i..f!{'SILENT lfOU',1:11S (T~4 BQCA: CALJ..Nl CHISMES)
     #9      WIS~~}1;i?)i$JBES (DESEOS CONSEDIDOS: PARA DESEOS) .                     .                   .
     110     JINx,\tii.)'YlHG: STQPS BAD INTENTIOlfS (CORTA FLUJDOS: . QUI TA INTENCIONE$)
     //11    LOVERs"ffro' FIND LOVE (AMANTES: ENCONTRAR UN AMANTE)                                 .
     112     HEALING:fc01ms SICKNESS (PAllA LQS ENFERMOS: PARA cuRAR)                                   ·
     #14     PROTECTION: PROTECTION FR~M EVIL (I>ItOTE(;CION: PJQTECCION DE MAL)
     #15·    PEACE'FUL HOME: PEACE WITHIN THE FAMILY (PAZ EN EL HOGAR Y LA FAMILIA)
     #16     COURT CASE: TO imiiP I;N COUJW (CAUSADE-CORTE: AYUDA EN CORTE)
     #17     BREAK UP: SEPEQATION (SEPARAR.:· -PE;RSONAS O MALEFICIOS)
      //18   SUCCESS: S"QQC~S Uf }J.}. YOUR -~ID)EAVORS (EXITO: TRUINFAR EN· TODO)
      //19   CONTROLLING: To···coNTROL_ 'A?fY _SITUATION (CONTROLANDO: PARA, CONTROLA.R)
     :/120   DOMINATIOlh TO DOMINATE ANY SITUATION :(DOMIN.AR: PARA -DOMINAR SITUACIONES)
                                            0


     121     DUME: TO HEX SOlfEONE (nooif: PAlA- ECHAR, MALEF1c10s). ·
     #23     BLOCKBUSTER: ·To·aREAK sPEL~s_ <oivAsTADOR:· QUEB~·coNJURos>
     124     sEVEN AF1ucAN POWERS: ALL PlJllJ>ost· {SIETE POTE~c1As: PARA Tpoo> :
     125     DOUBLE· FAST LUCK: risED            Fok
                                                   Lµck n~       uuRJtY -(D()BLE SlJERTE RAPIDA) A
     #26     REVERSIBLE: TO SEND BACK A. SPELL '(~VER$IBLE: fARA VOLVER MAL)·
     127     BINGO LUCK: FOR WINNING ATB1NG<> (BINGO: SUERTE EN EL BINGO)
      #29    GET OUT·OF JAIL: TO GET SQ~Q~ OUT ;OF JAIJ, (S41,1R DE LA CARSEL)                        .
      //30   COME TO -ME: -TO BRIMG SQMEQNE ~iost~ ··ro YOU ( VEN A MI: . AT,TRACTAR PERSONAS)
      #31    ADAM & EVE: FOR LOVE OR LOVERS (ADAM ~~EVA: PARA AMAN1:E_S O AMOR)

      THE PAPA JIM FIXED ALEGAl)O CANPLES ABE l)OUBLE ACTION WITH TUMENDOUS POWER •
                .   .~~
                    ~   -{.~·   '




                                                                            11
                               Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 80 of 98 Page ID #:184


            $3.50 PER CAN

           1/r·
            SPRAYS: THEY HAVE MANY USES. YOU CAN USE THEM TO SPRAY YOUR CAR FOR PROTECTION. OR                                               •.
              USE THEM TO SPRAY THE CHILDREN TO PROTECT THEM FROM DANGER. SPRAY
              THE HOUSE TO REMOVE EVIL.


            ORDER NUMBER
                                                  PLEASING;. F'RAGRANC E·S                                      1




            YKlOO- ALL PURPOSE ( PARA TODO): THIS IS GOOD FOR' MONEY, LUCK, LOVE,· PROtEC'tIQN

                                                                                                           _·. _. _· _,. _.
                                                                                                           0
            YK102- .B.'.LESSED. ( BENDICION): TH_-· IS IS FOR BLESSING YOUR MA. GICAL ITEMS.
            YK103- CHUPAROSA ( HUMMINGBIRD): TO ATTRACT LOVE, MONEY, FRIENDS.                               . · .· · ...
            YK104- COMMANDING DO MY WILL ( YO PUEDO TU NO): USE FOR CONTROLLING                             · .· •            ·




            :~~:; ;:~:;~~~:=~~~u:::::\::w:::
            YKl0.9-;dAMBLERS
                      y,, ·.
                             (.·. JUGADORES): USE FOR'
                                                    -
                                                       GAMBLING LUCK
                                                                 ,~
                                                                                           0
                                                                                           :/:\URRY . \ ~
                                                                     IN BINGO, TRACKS, LOTTERY ~ -
            YKlfO-,
                  ,'.";;: ~'   -~-
                                     GO   AWAY EVIL ( KITAMAL   ) :    TO BREAK SPELLS , OR HEXES , REMOVE JINX
         . ~111.;.,. . HELPHlG
        --~-~~,-~;::;;>::, \
                       .'•
                               HAND ( MANO PODEROSA): USE WHEN HELP IS NEEDED IN A HURRY
           'f1<il2-                  JACK POT- GOOD FOR BINGO, LOTTERY, RA_CE TRACK.
            YK113'_·· JINX REMOVING ( CORTA FLUIDO): REMOVE EVIL FROM THE HOME, OR PERSON
                                                                                                                                  f
            YK114- JOHN THE CONQUEROR ( JUAN CONQUISTADOR):,: MONEY, FAST LUCK, PROTECTION (·
            YKll 7-,- LOVERS ( PARA AMOR) : TO BRING LOVE YOU~ WAY                                                            ,___...,
i   •        YKU8- LUCKY ELEPHANT: USE FOR GAMBLING qJCK ,
1




             YK119- MONEY BUDA ( BUDA DINERO): TO GAIN PROSERITY AND GOOD FORTUNE
             YK120- MONEY HOUSE BLESSING( 9 FRUITS):: . USE. FOR MONEY DRAWING, PROTECTION·
             YK121- MONEY ( DINERO): HELPS DRAW MONEY
             YK122-NINE FRUITS OF LIFE- GOOD FOR EVERYDAY USE, SO YOU WILL HAVE GOOD LUCK
                                        ALL DAY LONG                                                                                  nw ~


                                                                                                         H
             YK123-,- ORO Y PLATA (GOLD&. SILVER): HELPS·TO·BRING AND HOLD ON TO YOUR MONEY
             YK125- SAINTA BARBARA: FOR PROTECTION, AND FOR ATTRACTION OF THE OPPOSITE SEX
             YK126:_ SAINT CLARA: FOR PEACE                     l~    THE,HOME.
             YK128- SAINT MARTHA: USED TO DOMINATE YOUR LOVER OR YOUR HUSBAND                              ..        .. .
             YK130- SAINT MICHAEL ( SAN MIGUEL): : PROTECTS YOU FROM YOUR ENEMIES. . - ~ ,
             YK132-SEVEN AFRICAN POWERS ( SIETE POTENCIAS):: GOOD FOR EVERYTHING
             YK133- SUCCESS(EXITO): FOR SUCCESS ON THE JOB, MONEY, LOVE, ETC.
             YK135- UNCROSSING(DESEJWOLVIMIENTO): USE TO REMOVE JINX
                                                                                                          ,;1~        J
                                                                                                                      '
                                                                                                                          I


                                                                                                          {~          ~
             YK136- VIRGEN DE COBRE- FOR LOVE, AND MONEY DRAWING                                           _.,...!.--
                                                          CALL, COD

                                                                        '"
               Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 81 of 98 Page ID #:185
                                                               'l?·OiWERFUL. SOAPS
                 ORDER NUMBER                        . BRIGE, :::_:, $2.00 each                           iia.;r   i,                           · BJ1AlJ;TIFUL SOAPS
                  MSo-}:¼ I?Atc11C>ut,I-·1J~E EOR LOME, OR JJJST ;EV~RYD.lff .                          . .     ,, .    .
                  Mso~s ·PcltNEl\'F@;.GRA:NDPA·SOAP..;. USE;:T,O,;WASH,,TH;:&HAIR, ·oR SC.ALP··.PROBLEMS
                  Mso~A LO~E,(AMQ~~:~·WJJEN, YOUR~· ;cioiN-'To'm:ii SOMEONE You LOVE, ·
                  MSO--5, 1! AFBtlc.ANi POWE:&S- V,ERY .POWJ!:RFUL .IN ANY USE
                 'MSO;;.-6 HUMMTNGBIRD.{CHUPAROSAf.:...·,:vERY GOOD FOR'DRAWING LOVER,. OR Luqc·.IN GAMBLING
                . MSO-7. GAMBLERS(J-UGADO~S):'...;G00D FOR ANY TYPE/op 'GAMBLING
                  MSO"T,8'' H•I/GH JOHN- THE CONQUEROR- ltOR A,1;,"L, T¥PES OF GOOD . LUCK '                                 ' IINDtAN fllUIT OIL
                  ~b..:~,,, CijANGO· ~mo,, QGQLD,.,~( S•IL~lp.\)- ltOR QI.ANGE OF LlJCK ' ..                                  .       MONEY
                  MSP,-:10,.. J;l?NX REMOVING(CORTA FLUJP.0):"'.'" RO RE!10YE .ANY JI~ED •CONDI'l:IQN HOUSE BllSSJNt:
                  MSO-!ltD,OUBLE FAST LU€K-FOR FAS:T LUCK. IN ANY MATTER - ·                                       , .· ·
                                                                                                                                                                                        .   "
                                                                                                                                                                                                    ...,,_.,,.
                                                                                                                                                                                                     ·f,ll110,.




                  Mso~ 1.i2, :Mo~' -DR:'A.Wl:N.G_('DE · ])[N·ERO);: WHEN YOU .NEED ·MoNEYJ,. OR A ·LO.Afr
                  MSO.~i.ji UNCROSSING('DE.SNOVLIMENTO)-
                       ~ ~~~'-'        . - : ...: -:   .. : . - . . : . . ..
                                                                        '
                                                                               TO GET
                                                                                  . ' ..
                                                                                         UNCROSSED
                                                                                               . ; - .-
                                                                                                          '-            {    '.       -

                  MSO~lE5 MONE¥. HOllJiS;E BLESS.ING..l. BLESSING IN THE. HOME .
                  MS.ot;:li6 BUSINES,S:{G:0MERC]ANTE).'.. .• GOOD FOR'.BUSINESS BRINGS BUSINESS
                  MSo...22 I coMMAND- M¥ -·MAN (1;0 rioMINQ MI· HOMBRE)-To' ·:·¢oNTROL YOUR MAN
                  MS0-25 KEEf'. AWAY Er:mecoN'tM ~NVIDJ:A) ..;.J>ROTECTION !'ROM ENVY
                  MS,0-29, AJ/;ANc' AARE)E~- VERY FAM©JJ~ lrEALER~ .u~'ERs -AND WORI¢E~\ U$E THIS
                                                                                                                                                      JAB,ON
                  ~O,·<J,I BREAK UP (SAN:T]SIMA Ml:JERTE)- TO BR.¥1(; UP EVIL, OR MAlUUAGES
                  MSO-32 $'AN,.•MARTINiCABALLER0i. ·A SAINTS WHO HELPS IN BUS:INESS
                  MS0... 34 BUDA. OF LIFE- GOOD FOR GAMBLING.·. .                                                           '!    .                         .


                  MS0-3:71 AGAINST EVIL(CONTRA' DANO')- ro PRPTE'cr··AGAINST EVIL                                         .·    .
                  MS0-38 STOiP1 G.0SSIJ?,(€ALLAR. CHISMES) '"'. TO,; ST()P PEOPLE FROM TALKING ABOUT YOU
                  MS0-43 PEA:C&.·lN'THE llbME(P,AZ,'EN: EL HOGA,R')'-, i<J;;EP PEACE IN; THE· HOUSE.
                  MS0.-45 MARRIAGE(MATRJ!MONIAL):~·.J<EEP PEACE . IN .THE MARRIAGt, OR GET MARRIED
                  MS0'\'"53 ELEPltANT_; :ooob i.ucrc''tN, GAMBLING ·                       . .             ·  · ·                 ·
                  MS0:..s1 ·cLEANS:JINQ{LlllPiAs).:.:• ~on ro 'REl'!O:VE                       EVIL          .         ,. . ALI;.                  DEL R~TIRO
...__,......
.                 MS0-69 SAND'ALWOO(SANDM..Of-. iFOR HEALING,·· AND. GOOD LUGI< IN GAMBLING
                  MSO- 71 FOR.TUNE TELLER_;.' RE'Af>ERS USE '1,'HIS. WHEN '.THEY AfUi AT WORK. , TO HELP
                                                       THEMTELL.THE FU1.'URE BETTER                                                          't•'    ·At                '
                  MSO-72 ALL PURPOSJ,i:-' pus rs' FOR MONEY, 11,JCl(:, : PROTECT!d~, ALt. PURPOSE
                   MS0-73 SAINT,. CLA,ML ·FOR. PEACE., Al'ID TRJWQUiLITY                                                                    )-
                                                                                                                                                            ~  f



                                                                                                                                                              de , I
                                                                                                                                                                                                           I   1 .. )~Bo'\- :
                                                                                                                                                                                                                  I   J   I   I   I   I    I   I   I   J   J




                   MS0-14 SAINT'BARaARA.,:;_ FOR GJlANG'E OF LUCK. AND GAMES OF CHANGE '                                                  .       '\°'l\~Ek·o· :
                   MSO.- 15 SAINT MicHAEt~FoR PROTEcr:rnN FROM EN.EMIEs, EVIL,                                                      ·
                                                                                                                                                    ,/
                                                                                                                                                                ANP· .11;~
                                                                                                                                                      ,t c- Kr o, ,
                                                                                                                                                                      -<' I

                                                                                                                                                                          1
                   MSO-76 JACK POT- FOR BINGO,       .           LQTTE:RY,      ' RACETRACK,..     GAMBLING LUCK                                         "!"SO NfTO
                                                                  . •;       .                    ~   ,     ''                                                      1
                                                                                                                                                                                                I   I I I I I I I I I     iJ1J1•~- , ,    '1· 1    J   I :


                                                                                                                                                                                                    -

                                                          LucKY
                                                                                .
                                                                                                  HdRsE"sHot·,,~,,,-
                                                                                                          · · ·                           ···          ·"       ·           ORDER. ·NUMBER~ HS 100
                                                                                                                                                                            PRICE - $8.99
                                   SPlRlT Of -GOOD LUCK PRAYEa
                                                                                                                                                        LUCKY HORSESHOE
                                  OH! MYSTER•ious, SPIRIT THAT DIRECTS ALL THE ,'
                                  COURSES j'/i lff LIFE, DESCEND UNTO MY H,XBLE                                                                      LOVE- LUCK- CONTROL
                                  HOM£, lLl;UMINATE HE THROUGH THE CONFL'SED
                                  SECRETS :rjF TH£ .i;,oTJERY. THE Phl ZE THAr. is                                                                   POWER- PROTECTION
                                  TO GlVE:. l}l:.,.FO!_(j:VNE Al<D 1/lJH IT HAPPINESS·.,
                                  AND THE·l.'EiL·,BEING THAT··l!Y HEART.!;ILL            ;                                                           1-/e ~ave this. ~pecial '
                                  ltECIEVE, OBSERVE MY INTE~TIONS THAT All PCRE                                                                      vei:y pol>ierfol LUCKY
                                  AND GOOD HEARTED AND All Dl RECTED, IN•. A .f:,,/(ii°ER
                                  TO DO GOOD AND HELP ME AND ALL HU~,AN BEINGS. .
                                                                                                                                                     HORSESHOE made especially
                                  IN GENERAL.                                        , ·                                                             for you to use in your
                                  l AM NOT AHhlTIOL'S FOR RICHNESS,. SO THAT"! ,                                                                     home or office
                                  CAN BE EGOTISTICAL AND A SHOI/ OFF .. l toNLY •'··
                                  WANT THE HO~"l:Y TO BUY TH£ PEACE .. or MY                                                                           The special stones will
                                  IIEART, HELP THE ONES I LO\;[ .AND TO BEUER .
                                  THE STOCK IN MYSELF.
                                                                                                                                                       bring y·ou ,,money'· true ,,
                                   l CJ;llR_Y A;HORSE~HOE\~'1'ril T!lr' \l<)RD'",COOD LUCK                                                          ._ Jp~e '. pe,fre an,d grea,t,' ·
                                  AND i <,ALL orTHE-E ,TffO J.~~J'.ct•:F£R I!!:            .. ,                                                       ·:pr'o.n,cnon for \'Our
                                  4T AL'L,, Tll!l:S.,          , .. c ·•«. .· "·' .~
                                                                                                                                                       home or busints~. ,
                                  OH! POl.'ERFUf ·sPIRIT, lF YOL' THINK THAT I
                                   SHOULD STILL PASS ~.ANY DAYS ON THIS EARTH,
                                   Sl:FFERJNG THE INCO~VEt'1ENCES THAT DESTINY                                                                      Hang· it over your door
                                   SETS FORTH TO ME, llO l.'HAT YOU I/ILL; l RESIGN                                                                 ~6Y and once a week add
                                   Hl'SELF TO YOl'R \/!SHES, lF IT lS \:RlTTEN 1N THE                                                               a drop of SPECIAL BRO~N
                                   BOOK OF HY DESTINY, hE THEY SATISFloCTORlLY
                                  ATTE~DtD TO-.    tn· \!OTES \.'rllCH ARE. EY.PRESStD                                                              OJL to keep it working
                                  1,JTH ALL SINCERITY FROM H\' HEloRL. Af'.EN,                                                                      from now on.
                                    SAY YOUR REQL'EST,
                                    1WtE THE SIGN OF TH£ CROSS,
              Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 82 of 98 Page ID #:186



    \                                  'INCENSE
/
                                   STICK INCENSE
        ORDER NUMBER        PRICE PER PACKAGE         $2.00 ea
         STI-100      BAYBERRY(BAYA DE LAUREL) I;             STI-150        ATTRACTION(ATRACCION)
         STI-101      BLUEBERRY (ARAfIDANO) · \               STI-151        BINGO
         STI-102                                              STI-152        BREAK UP (SEPARARSE)
                      BLUE . ROSE(ROSA AZ. UL) · ... ·. ,.
         STI-103       C.ARNATION(CLAVEL)           ~         STI-153      · CONTROLLING ( CONTROLANDO)


                                                   i·
         ST,I-104      CHERRY(CEREZO)                         STI-154        DUME
         S~I-105       CINNAMON(CANELA)                       STI-155        FAST LUCK(SUERTE RAPIDA)
         STI-106       COCONUT(COCO)                          STI-156        GOOD LUCK(BUENA SUERTE)
         STI-107      ·coPAL    .            . ·...·.         STI-15 7.      HAPPINESS(FELICIDAD)
         STI-108      .FRANGI PANI          . ·. ·      .·•   STI-158        HOUSE BLESSING (BENDICION)
         STI-109       ERANKINCENSE(OLIBANO) ..               STI-159        JINX REMOVING(CORTA FLUIDO)
         STI-110      HONEYSUCKLE(MADRESELVA).                STt-160        JOB (TRABAJO)
         STI-111      JASMINE                                 STI-161        JOB BREAKER (QUEBRA TRABAJO)
         STI-112      LEMON (LIMON)                           STI-162        LOVE(AMOR)
         STI-113      LOTUS(LOTO)                             STI-163        LUCKY BUDDHA
         STI'"".114   MUSK(ALMIZCLE)                          STI-164        MONEY DRAWING (AYAR DINERO)
        ,STI-115      MYRRH (MIRRA)                           STI-165        PEACEFUL HOME(PAZ EN HOGAR)
         STI-116      PASSION FLOWER                          STI-166        PROTECTION (PROTECCION)
         STr.:..117   PATCHOULI                               STI-16 7.      PROTECTION FROM ENVY(CONTRA ENVIDIA)
         STI-118      PINE (PINO)                             STI-168        ROAD OPENER(ABR,E CAMINO)
         STI-119       ROSE(ROSA)                             STI-169        SAINTS OFFERING(PARA SANTOS)
         STI-120       SANDALWOOD(SANDALO)                    STI-170        SEVEN AFRICAN POWERS
         STI-121       SPICE(ESPECIA)                         STI-171        SAINT BARBARA
         STI..,122     SPIRIT(ESPIRITU)                       STI-172        SAINT JUDE( SAN JUDAS)
         STI-123       STRAWBE,RRY (FRESA)                    STI-173        SAINT LAZARUS (SAN LAZARO)
         STI-124       TANGERINE                              STI-174        TO KEEP LOVE ( DETENER AMOR} .·.
         STI-125       FRANKINCENSE & MYRRH                   STI-175        UNCROSSING (DESCURZAR)
         STI-126       VANILLA(VAINILLA)
         STI-127       WATERMELON(SANDIA)                     /100 STICK INCENSE FOR $5.00
         STI-128       PINA COLADA                             OF ONE KIND ONLY NO MIXED
         PRICE $2.00 ea
         ORDER NUMBER              CONE INCENSE
         CON-5450      BAYBERRY (BAYA DE LAUREL)              CON-5460      MUSK (ALMIZCLE)
         CON-5451      CHERRY (FREZA)                         CON-5461      PASSION FLOWER
         CON-5452      CINNAMON (CANELA)                      CON-5462      PATCHOULI
         CON-5453      COCONUT (COCO)                         CON-'-5463    P]NE (PINO)
         CON-5454      FRANKINCENSE (OLIBANO)                 CON-'-5464    ROSE (ROSA)
         CON-5455      FRANKINCENSE & MYRRH                   CON-5465      SANDALWOOD (SANDAL)
         CON-5456      HONEYSUCKLE (MADRESELVA)               CON-5466      SPICE(ESPECIA)
         CON-5457      JASMINE                                CON-5467      SPIRIT (ESPIRITU)
         CON-5458      LOTUS(LOTO)                            CON-5468      STRAWBERRY(FRESA)
         CON=5459      MONEY HOUSE BLESSING                   CON-5469      VANILLA (VAINILLA}

        MAKE YOUR HOUSE SMELL PRETTY
                              t~~ ._inp~nse ·-t.li.~y ·~ bu1:n .- in• ·church
              Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 83 of 98 Page ID #:187
                    < •· •
                        THREE K.INGS INCENSE PER. PACKAG);- $1.50       . . .
                        THREE KINGS INCE~SE BY POUND- :i20.oo
      '
      ~
          '
                        CHARCOAL IS .NEEDEl),TO BURN THIS
                        B~AUTJFtiL .I~CENSE                                                                                        to&·.1111·....,
                                                                                                                                   sa»sncua
                                                                                                                                                     co Ille
                                                                                                                                                        .· ,.-
                        THREE KINGS -CHARCOAL-p.~J'.5;, pc ,r,oll                l. oq
                        THREE KINGS CHARCOAL       BOX           BY
                                                                                                                                   1&11 .urro.10 0 D Jlllt
                                                                                                                                   Sl~tU-6MS           cl'   2 50 ,   ,


                        20 ROLLS .TO A BOX 15.00 .                                                               .· POTURlll. " · •
                                                                                                  SPECIAL HADE FOR LlMPIAS/CL'EANSl'NC
                                                                                                   SE i'OR CLEANSING OR. BURN ON ·CHAllCOAL
                         WE   ALSO CAtRY·tLOiIA                   INCENSE
                                                                                                  WITH CLOltlA 11.0 CL£ANSlNG·THE HOUSE 10
                           GLORIA GRANULES INCENSE PER. PACKAGE- $t. 5 o                          USE AS A BATH POUR l CALLON OF B
                                                                                                       \lATtll OVER HDL~ MIXTURE AND ,
                           GLORIA POWDER INCENSE PER :fACKAGE~ $1.50                                       · iµn:
                                                                                                               ·SET FOR 2o·'HIN. THEN
                        ·. GLORIA iNCENSE BY' PQUtfo:_                $·20.'oo       .                   STRAIN AND KSE lpt. OF THE
                                                                                                           ·          G TIA-IN BATH OR
I •                      Both of these incense are.very rich iri
                         aroma, and are widely used by the churches
                         for or during mass

               •
                         LARGE SIZE: P.OWDERED
                                      . . .    ;- INCENSE 2½0Z
                                                             ~




                         URDEl I                              J
                         LI:..100 7 INPIAN MONEY FRUIT          .QQ•
                         LI-10'1 LUCKY COCONUT.                                                                           . !f}~!P~ ,,,,,,,....& C,;,.• f}'l'=-
                                                                                                                                              d~n a. fl.OREi  . '
                         LI-102 7 i~R1tiN po~iRs                                                                               .          MN a;;rt°""°· ~ .,~
                         LI-103 MO:NEY l{OUSE ]ll,ES$ING(burn everyday)                                          ·; • ·                   • · HERBAL . ·     • -· i -.... ,
                         LI-104 7 ·I:l~Dt,4.N TOBA(;CO (gets yoti h~lp)                                      .        _"IAPA ..JlM 1 S SPECIAL EYD. AND ..JINlC,·.
                         LI-105 (;00D LUfl( FPRJ:UNE Tt:Lp:R       ... : /                                            )miOVlNG 'INCENCE. ·        .         .    J
                         LI-106 HIGH. JOffN THE:CONQUEROR(always ~ood)                                               (BURN VITB CAR.BON) ..
                         LI-107 JINX~KEMQVING (gets rid Qf jinx)
                         LI-108 LUCKY JUDDIIA "Jgamblin~ luck)          .
                                                                                                             -~-~N_C£NSO.ESP£CIAL PARA RETIRO Y                           i-
                         LI-109 ELEGGU~ (open,~ your +o~ds)                                                      .                  .. • •,c: U."TI.UENt:IAS              f
                         ,LJ 7 ~~0 .PAPA JIM P&O'fT:ICTION(everyorie \Js°"es,'tl(id
                                                                                                            . , .ooh ~-1001                                               4
                                .LARGE PACKAGE                                                               ~$250~

                                                                                                      PAPA ':llM•s HERBAL
                                                                                             GOQD L'OClt INCENSE
                                                                                            (BUiN ON C~ON)
                                                                                                                                                                 i'
                                                                                                                                                                 I
                                 ·m·   ril '1: II lC!. .n .. n                           ?A'PA Jnt'S GOOD LUC}C INCENSE        .·
                                  :.ro.;r-4 d':.m u. <.;p., :.,~                         SBOULD BE MIXED \lll'll 'PAPA JIM'S',
                                  ·          · 729   a. Fl.OR£$                          J°INX IEMOVlNG INCENSE FOil_
                                      .   'IAH ANTONIO,~ 7 ~
                                                                                          i'ETTEJl lU:S'O'L'tS AND SBO\l'LD BE
                                 crib.-- # P-1003                                        JURlt""ED E.VnYDA'Y.
                                          SAHUMARIO COHPUESTO



                                                                                                     . . ·. I>:..,...
                                             lJ',JCENCIO.



                                                                                                  ffi~.·
                                          (B~ ON ~HARGPAI,.)
                                 A   VERY FINE MIXTURE 'OF
                                 HERBS AND POWDE:RED l~CENCl
                   ·,
                                 :SlllUC 'IOdCEEP TH£ JJOliSE .                                   .                       ''
      (~,:<
                                                                                                                                      '




                                 ~i.EssED, ivo:t POPULAR                                      '       ''         '~Ii(;.·
                                                                                                                      .. '                   tf
                                 lNCENSE                                                               . - ,,,                            c.e1•
                                                                                                                          .    .. .        1'{V~

                                                                                                                                             2.so
                                                                            ..    CJlli. # P--1002                                                                            .
                                                                                  1-1                                                                                         '
      Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 84 of 98 Page ID #:188

                   CAJNDLES.IN····THE',GLASS_-~---
                                     .
EVERYONE AT SOME TIME' OR ANOTHER, USES CANDLES TO CREATE AN ATMOSPHEI£
OR TO MAKE A PRAYER OR WISH CQME TRUE. WE· OFFER YOU MANY DIFFERENT .
CANDLES FOR MANY PURPOSES. IF YOU.APPROACH CANDLE BURNING WITH,AN
-~~!!~~~. :~~:~!!R~E~~;°~;: ~~:s~~G~~~~           IT THE FLAME CAN RISE AS

BE SURE TO ORDER AN OIL TO DRESS you CANDLE WITH IF YOU DO NOT ALREADY
HAVE WHAT YOU NEED(FOR EXAMPLE IF YOU ARE.GOING TO BURN A ADAM & EVE
CANDLE, GET ADAM & EVE OIL TO DRESS THE CANDLE) YOUMIGHT ALSO ADD
ADAM & EVE INCENSE FOR ADDED POWER '.AND STRENGTH.              .

TffE FOLLOWING IS A LIST·OF OUR 7·DA,Y GLASS CANDLES                                            •.
   ORDER NUMBER
   701} DIVINE SAVIOR- THIS CANDLE IS USED TO MAKE ONES· WISijES COME· _TRUE
   702 L.ADY OF PERP.ETUAL HELP- FOR ._PEOPLE IN NEED OF HELP,-
   704 CROSS OF CARAVACA~ PROTECTION, GOOD LUCK, AND PROSPERITY
   705 NINO FIDENCIO- USE THIS-POWERFUL CNADLE FOR BLESSINGS AND PROTECTION
   706 SAN LAZARO- THIS CANDLE IS BURNT FOR HEALING PURPOSES AND SICKNESSES .. _ -. .
   707 SAN CIPRIANO- FOR PROTEC'l;'ION FROM WITCHCRAFT AND HELPS SOLVE LOVE ·PROBLEMS
   710 ADAM & EVE- USE TO BRLNG LOVERS TOGETHER ANOINT WITH LOVE OIL
   711 LUCKY BINGO- ANOfNT WI-TH.BINGO OIL AND BURN FOR BIG.W:I.N.NINGS
   712 CONTROLLING - CON!ROL THE AFFAIRS OF YOUR HUSBAND, WIFE, MONEY. USE ..
             ·          CONTROLLING_ INCENSE FOR ADDED STRENG~      .-.,-..    ·
   713 INDIAN SPIRIT- USE FOR THE BLESSING AND GUIDANCE OF THE INDIAN SPIRIT
   714 JINX REMOVING- BURN THIS CANDLE TO~ GET RID OF JINXED- CONO:C:TIONS
   715 FAST LUCK- TRY THIS CANDLE WITH FAST LUCK OIL AND INCE.NSE TO ·TURN• THINGS . YOUR WAY
   716 BLACK CAT- FOR GQ_OD LUCK ·AND MQNEY DRAWING              -· . _         :
   717 UNCROSSING- BURN FOR UNCROSSING ONESELF. ANOINT WITH. UNCROSSING OIL •.
   718 PROTECTION- WHENEVER THERE IS A FEELING THAT THERE IS: EVIL AROUND, BURN THIS.
                      CANDLE ANOINTED WITH PROTECTION OIL
   719 CHUPAROSA(HUMMINGBIRD)- THIS CANDLE IS USED FOR DRAWING THE LOVE OF ANOTHER
   722 SEVEN AFRICAN POWERS- USED FOR SUCCESS AND H:eLP_\iffEN PROBLEMS ARE HARD
   723 BREAK UP- STRONG CANDLE TO 'BREAK UP TWO PEOPLE, USE IT ALONG WITH BREAK UP OIL
·- 724 THR)!:E SKULLS- USED FOR LOVE DRAWINc°. TO BRING A LOST LOVE BACK TO YOU
   725 MONEY DRAWING- USE TO DRAW MONEY YOUR WAY. us,;E MONEY DRAWING PERFUME
   726 SAINT RAYMOND- USED TO STOP GOSSIP. ANOINT CANDLE >WITH STOP GOSSIP OIL
   727 SAN IGNACIO DE LOYOLA- USE ro PROTECT YOUR HOME'FROM EVIL SPIRITS
   728 ST FRANCIS OF ASSISI-- FOR SERENITY AND SPIRITUAL BLESSINGS
   729 HELPING HAND- GET A HELPING HAND TALISMAN AND BURN THE CANDLE FOR GREAT BLESSINGS,
                        AND HELP
   730}.DON PEDRITO JARAMILLO- USE THIS CANDLE TO HEAL THE SICK. ANOINT WITH HEALING OIL
   73If sAINT _MI,cHAEL-BURN FOR- couRAGE, PROTECTION AND DELIVERANCE FROM ENEMIES
   732·UUST JUDGE- BURN FOR VICTORY AND PROTECTION IN COURT
   733:NINO ATOCH.A- BURN FOR,J;REEDOM FROM PUNISHMENT~ SIN AND GUILT
   734 SAINT JUDE- HELPS WITH DJ;FFICULLMATTERS. THE sAI~T OF THE IMPOSSIBLE
   735 SAINT MARTHA- KNOWN AS THE DOMINATOR OF MEN. USE_TO DOMINATE ALONG WITH
                        DOMINATION.OIL. ASLO GOOD FOR OVERCOMING DIFFICULT MATTERS
   736 HOLY TRINITY- BURN FOR HOLY BLESSINGS
   737 LONELY SOUL- BURN TO BRING LOST THINGS BACK ·To YOU •.. ALSO FOR SALVATION. AND MERCY
    738 VIRGEN GUADALUPE-U:SE THIS CANDLE. TO HELP IN ALL AREAS FOR PROTECTION
    740 PEACEFUL HOME- BURN THIS CANDLE TO BRING LOVE,'PEACE AND HAPPINESS TO YOUR HOME
    741



                                             ZI
Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 85 of 98 Page ID #:189
                               r:A~to·>t;ctils··..··. ·1····--.t 'T~'i'.'IJ·"C'-.nL···
                                                                   .---~D V -":··.''
                            ;:: ~~~.l~-·:·_ . ~.~ . EJl'·w.- ·h,·l~'
                                                                                       A··_ ·.:_-~[o·
                                                                                              .cti.~.




   1
       !~-~--~i~~1E .·.
       744
       746
       747
             SAINT BAfIBJ\RA;:;a FOR co··:· .'tail 'it) 00 jJR'E;, TRINdS· YOU NEED TO DO ANb PROTECTION.
             SAINT Atkx-- Tb KEEP ~ s Aw.Al FR'.or.fyo(L OR                   m GET RID QF SOMEONE UNWANTED
           CARIDAD DE GOB~ tJSE. THIS CANDLE FOR llONEY DRAWING. Af.SO FOR i.DVE bRAw:rna·
       748 GdARf)tAN ANdEJFiJSE ifi:tts Tb ffitJmar ONESELF FRdJi EVIt, SPIRIT$ .  .
       749 SACRED f®lffiT bFJESU§...FOR DAILY BIBSSINGS
       750 .VIRGEN DE -SAN JUJ\Ni-FGR ·iiEt;p IN TIME OF NEED USE :MYRRH Oit
       751 slliNT MffliONY-a FDR SPECIAL' FAVORS: 'i'b BRmd 'BAdt IbST :tTEMs - OR LOST LOVERS .
       755 b:tv±NA PltOVIDENOIA~ FOR HbLY BtESSINGS             .     ..        '    ·      . · -.
       756 HIGH JOHN THE CONQtfERORi.. THE. PROBLEM soLVER.1-IidH JGHN i-fELl:>s _WITH PROBLEMS
                                   >   . '   Ti!AT ARE VERY b'.i:FF:towl.r. .. .                    .
      758 MIRACUIOOs MOTi=lER"'" FOR Brnss:rnd AND TO. BRINGi :GOOb TH!Nds Tb YOU
    '759 ·sAINT TIIBRESA~ BURN FOR SPECIAL FAVORS,oi{ BLESSINGS
         76:t:.sA:tNT WcY- FREEDOM FRbM EVIL. . .                   .
   .; __.752 RUN.DEVIL RUN~ BUfu-t THIS dANbIB "WHEN~·Ttm .EVIL.rs GOONG STRAIGHT FROM EVIL
   '·>.7~B iwo    Mldtt(). PR~Ji~f=-          ~{I      ~y            .                   ..
       }'.764 BLOCK BUSTER-- doob CANDLE Tb BREAK TiIB SPELI.S THAT HAVE BEEN CAST UPON YOU
     76:h tllW firAY AWAY- HEU>s KEEP THE LAW AWAY~ ANbINT wrn-t PRa.rECTION o:tt .     .
   · 766 COURT c~ BURN FOR ,SUCCESS IN cotm. .            . .                 .
     ?61 .ANtrJJf DE JUAN MINERO.. USE THIS CANDLE, T0 BRING A NEW LOVER OR TO BRING BACK
                               . . AN OLD ONE     . . ,.
     768 JOB- ctoob FOR FINbtNct Wom< BURN WITH JOB o:tt
            769 B ~ BUSINESS-.- USE i:ro STRENGTHEN YOl;ffi :l3us!NEss AFFAIRS ,DRAWS MONEY
-''·' .. '· 170· ~BURN· 'THIS CANDLE WIEN YOU WANT TO amr !WEN WITH sbMEoNS. ANOfITT' WITH
                   DuMEl   brt .               , .              .         :
       771 REVERSIBLE- MAKES THE SPEU; dO BACK Tb. THE SENDER -
       772 CHANGb MA.CHO-- OFFERING FOR tuck, MONEY - ·pbvJER - OR· LOVE      - --
       773 ·SAINT PElm"- FOR HELP -wfim ANY f>ROBIJEM: ANon# w:tTH ANOINT!Nd OIL
       77 4 HEALTH :tMFANT"'" .tisE wt1H lliE: PRAYER FOR HEAtrnct .
       775 STEADY WORK.a:: BlJRN TH:ts·WHEM HA.v'.tNG PROBLEMS ON THE JOB., TO HotD AJOB
       776 sucGES&a- USE FOR SUCESS wt.rn:WCK;MONEY> AND tbiJE .                  .
       778 ATI'RACT!ON-. USE TO NITRAdT ATtmr!oN 'IO YOURSELF, FOR LOVE AND FAITHFULNESS
       779 BtJDA... ctbOb FOR llidK :tNMoNEY, AND tbVE, Ar.So BINGO
       780 K:tNd SOtbMON.a. tJSE Ms dANDIB WHE:N wANr:rnd Td oomNATE sbMEdNE OR SdMETH:i:Nd
       781 PANCHO VII.,LA~ USE FOR BEITER :StJs:tNEss AND PROTECTION Ff{(J;i JINX
       782 COME TO J'IJFr.USE Tb GE'I' SOMEONE OR SOME:m!Nd ID COME TO YOU
       784 HORN OF.PIBNrY"'"BtiRN·PdN ai\MBt:tNG ttJCK; AND Td bRAwMONEY
       785 WbEsToNE- FOR DRAW!Nd aoob illGK TO YOU ·                          .'· . ·
       786 OUR LADY OF MERCY- FOR SPIItr.roAt BLEss!NGS
       787   REb bRAtJoN-- USE Ti-tl:S WHEN HAVING FiNANciAt PROB~                      .
       788   v:rndEN REOLA- FOR M~OOD, AND TO-KEEP PEACE BETWEEN FAMILIES·
       189   RETIBO(d:err A'WAY),._ BDRN TH:ts TO MME THEM t1Er AWAY AND I.EAVE YOU ALONE
       790   SAOO HEiEN'"' BURN FORSPEC!At.FAVdRS.ANb BLESSINds
       791   CAMALEON- tJsE FOR GOOb tUCk IN aAMi3tINd · · .           .
       792   PAYBACK... BURN Tb PAYBACK SdiIEONE THAT i-IAs: DONE YOU WRONG          .
       793   LA MAbAMA- USED FbR PROIBCT!ON; AND TO MAKE SOMEONE THAT OWES YOtJ MONEY
       794 MOttEY·i:ioOOE BIBSSiNG-T§JBRING MONEY AND BLESSINGS :tNTd THE HOME
       .795 ELLEGbA- t}SE, Tb <JUARD AGAINST W!TCHCRAfiT ANb TO MAKE· tit.SHES CtME TRUE



                                                     ,~- ·.
                                                              .,,_
                                                              ,..,.   .
    Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 86 of 98 Page ID #:190



             . t:s:~:s.~t::l:;;;iitw:~:~~NSE,
               AI>A~l ,& EVE, ( ADAN   y   EViA) : USE, TQ   ~ iND
                                                                                     POW DERr,,.slu!;-,l
                                                                     TWO LOVERS TOGETHER   <




                <(   ()IL- ioo:i7 <INCENSE: 2003/ POWDEJ{-,. 3003/ BATHSALT-. 4003
                     Fl,0.0RWASH- 5003/ J?,Jm;FlJtt~-.60()3;,) ' .              .
               AFitJ::C~ JVJQ; USE TQ PROTJi:CT :YOURSELF fROM BEING HEXED OR JINXED
                 f OIL- i004/ INCENSE- 2,004/ POWDER- 3004/ BATHSALT..,. 4004
                    FLOOltWASH:- 5004/ ,.P,ERFlJME-,'
                                           .. . . . '
                                                 :~
                                                      6004
                                                        . .
                                                            ). . .
               AFRJ;(;~ V:QOPQQ; SAIJ.) TO, ADP STRENGTH TO ONES WILL AND DETERMINATION
                 ( OIL- 1005/ INCENSE.,. 2005/. POWDER... 3005/ BATIISAL'l'-,. 4005   .
                   FLOORWASH-- 5005/ . J?ERFUME.,. 6005 )
              . AGAI.NST JMRM: .IJ'.SE TO- P~O,TEQT YOURSELF FROM VIOLENCE, WITCHCRAFT.
                  ( OIL- 1006/ INCENSE- 2006/ POWl>ER--3006/ B~TIISALT- 4006 .
                     FLOORWASH~ 5006/ PERFUME- 6006 <)                   .
           .•. .: A.JO MA~O(MALE GARLIC); $AID TO. PROTECT YOU FRO~ E;NViOUS PEOPLE
                     ( .OIL.,., 1009/ lNCE:NS·E-. 2009/ POWDER-,. 3009/ BATHSALT.,. 4009
                      . FI..OORWASH- 5009,/ PERFU11E- 6009 J                  . .
               AL AN°IMt\ SqLA { LON~J;.:'Y SOUL) : USED J'O'-HELP TilE SPIRITS CROSS OVER WHEN
                 S0$0NE J)]]i,1S •      .
                 ( OIL-. 1010/ INCJgfSE-. 2010/ POWDE.R-- 3010/. BATHSALT.,. 4010
                   FLOORWASH- 5010/ PERFUME-,. 6010.)                   -.
               ALGIE,RS FAS_T LiQfI<i CONS,II)E,RED TC), MAKE :Q~E VERY LUCKY IN LOTTERY
                 ( OIL- 1011/ INCENSE .... 2011/ POWDER-,- ~OU/ BATHSALT..,, 4011
____,,.-           FLOQRWASH- SOU/ PERFUME- 6011 t ,,                      .
                            <   <



               ALL PURPOS.E (P~ TQJJO},t SAIi) TQ Al:I:l ONE IN LUCK., LOVE, MONEY, AND HEALTH
                 COIL- 1012[ INCENSE--: 2012/ POWI>E.R.... 30121 BATHSALT ... 4012
                   FLOQRWASff-,- 5012/ PERFUME-, 6012.)        .

               ALL    SAINTS( TODQ SAN'fOS): TO BRING•SUCQESS ANP QQOP FORTUNE TO YOUR LIFE.
                ·. ( OIL- lOll/ INCEijSE- 2Ql3/ POWD~:R,:.... :wnt BA'l'H~A~T;,,, 4013
                    · FLOORWASH.,. 5013/ PERFUME,,,. 60.13 )       .
               ALTER( ALTAR): USE TO CLEANSE TIJ)E ALTER FROM ALL lMPUlUTI.ES ~
                 ( OIL- 1016/ INCENSE..;. 2016/ POWDER.,. 3016/ BATHSALT- 4016
                   FLOORWASH- 5016/ PERFUME- 60lfr·) .            .
               ANGER ( COLERA) :, USE TO QUIET ANI) $MOOTI! SOMEONE WHEN THEIR TEMPER FLARES
                 ( OIL- 1026/ INC:E,N~E.,,, 2026/ PQWD.E&- 3026/ BATHSALT- 4026
                  ' Fl.OORWA$H~ 5026/ PERFfi11E.., ·602~ )        .
               ANOINTING(UNTARJ: · USEI> TO MAGNE'.fiiE CANDLE OR ANY ITEM YOU WANT TO CONSECRA1'E
                 ( OIL- 1029/ INCENSE- 20291 POWDER ... 3Q2'U iATHSALT.., 4029
                   FLOORWASN.,. 5/)29! PE~FlJMEt- 60\29 ),
              · APMRODISIA: SA:ED 'FQ AROUSE PASSH)N, ]N fflE OPFOS.:tTE S'E,X •
              ... ( @II.~1Q30/ INGJ;:NSE_: 203,0/ · POWDER..., 3030/ B;\'l'HSALT-- 4030
                   FLOORWASH- 5030/ PERFUME..,. 6030 ),
               AQUAR?US ( A,QU~!O); l!SEJ!l BY PEOfl,E B.ORN UNDER THE SIGN FOR GOOD LUCK
                 ( O,IL- 1033.I INCeN$,Ji:-,. ZQ'3'3/ POWll'ER- 3033/ BATHSAl,T- 4033
                   JfLOORWASH- .5033/ P'ERFm$.,, 6(cl'33 )           .        .



                                                              ...
                                                               alar
           Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 87 of 98 Page ID #:191


 USES _AND ·oRDER N~. _fOft f)IL\S!INg_~,t!l,SEl,\-
                                                           1




 POWDER,,EiATHSALTS,FfQP~'f!Ai"','.ee~,F,~VME,S
                            ,·-.   .                       ·,.i   '   c .. :,   ·,, _-_.·:··   :·.':   -:;..+-: .   ., ,-· ·'" '·"     . :" , '         .>

BOSS FIX( AREGLAR EL HEFE): THIS WILL CAUSE THE F,::WLOYER;..':t'O .LOOK
  FAVORABLY UPON Y:OUR WORK, WHICH' MAY-LEAD TO A PROMOTION OR A RAISE.
  ( OIL- 1078/ INCENSE- 2078/ POWDER::. 3078/ BATH$ALT- 4078/ FLOORWASH- 5078
    PERFUME- 6078 )    .                             ..   .

BOTTOM #20: TO CAUSE CONFUSION AND HAVOC TO YOUR ENEMIES.
  ( OIL- 1079/ Il'lCENSE.,,, 2079/ POWDER- 3079/ BATHSALT- 4079/ FLOORWASttl 5079
    PERFUME- 6079)                        -     .       .  .

BREAK UJ;>: ijLACK( SEPARARSE): USED TO BREAK UP RELATIONSHIPS.
  ( OIL- 1080/ INCENSE- 2080/ POWDER- 3080/ BATHSALT.:. 4080/ FLOORWASH-·5080·
    PERFUME.,,, 6080)                                                                                                      .                                       ~
BUCL{EYE(CASTANO): USED FOR;GOOD LUCK. ALSO WHEN ADDED TO THE BATH WATER
  IT. IS SAID TO HELP HEAL THE SICK.                              . .           \
  ( OIL- W85/. INCF,:NSE....; 2085/ POWDER;_ 3085/ BATHSAL'I'._~ 4085/ FLOORWASH- 50'85
    PERFOO- 6085 ,)                                            ..

BUDDHA: MANY PEOPLE BELIEVE THAT WHEN YOU ANOINT A BUDDHA. STATUE._ WITH
  BUDDHA OIL, OR,.POWDER IT WILL' GIVE YOU GOO:Q LUCK.
  (OIL- 1086{ INC,ENSE- 2086/ POWDER.,,,_ 3086/ BATHSALT..:. 4086/ FLOORWASH- 5086 ·
   PERFUME-- 6086·)
CAPRICORN: USE)) FO_R GOOD LUCI(_ TOi THOSE BORN UNDER;,         SIGN OF CAPRICORN.                                                             itIE'
  ( OIL- 1093/ INCF.:NSE-:,2093/. POWDER:... 3093/ BATHSALT:;__ 4093/ FLOORWASH- 5093
    PERFUME- 6093 ) . .   -·- .· ..                _      .    .   ·. __ . .· . -.  --~-

CAST OFF EVIL( SOLTAR LO MALO): IF YOU SEEM. ;O BE ~AVING A STREAK OF                                                                                        BAD   -__ •
  LUCK, USE THIS TO REMOVE YOUR JINXED CONDITION. _ ._. _. . _ ,           ·- . _                                                                                   ·
  (OIL.:. 1095/ INCENSE-- 2095/ ·'POWDER.,,, 3095/cBATHSALT- 4095/ FLOORWASH- 5095
   PERFUME- 609·.s )       .   . .                           •   . . -. . .

CATS BLOOD (SANGRE· DE GATO) : USED TO BREAK UP SPELLS THAT HAVE BEEN PUf .
  ON YOU.                                                   .                -
  ( OIL- 1096/ INCENSE- 2096/ POWDER-·'30'96/ ·BATHSALT~ 4096/ FLOORWASH- 5096
    PERFUME- >:7;
              6096'•
                     ). .

CATS EYE(OJO DE GATO): USED TO PROTECT YOURSELF FROM ENVIOUS, EEOPLE.                                                                                              ~-
  (. OIL-10~7/ I,NCENSE- 2097_/._P· OWDER-_ -3_-. 09_7. / BATH~ALT-,- 4097 / FLQORWASH:... 5097                                                                         ~
     PERFUME- 609 7 )                     , ' _·         ·       ._     _                                                                                               ~
CEREMONIAL: TJSED BEFORE P]:RFORMING       RITUAL OR CEREMONY TO INSURE SUCCESS.         ANY
  ( QIL- :1100/ INCENSE- 2100/ POWDER·:.· 3100/ BATHSALT- 4100/ FLOORWASH:.... 5100
    PtRFUME:- 6100, ) . -                               -      ,  ..  . .
      "<    •   ·-:·                       ..          ,




CHAMLEON(CAMALEON): USED FOR l)QMINATING AND CONTROLLI~G YOUR LOVERS, ALSO
  MANY PEOPLE:USE THE CHAMLEONFOR GOOD.LUCK IN GAMBLING.
  ( OIL- 1101/ INCENSE- 2101/ POWDER- 3101/ BATHSALT,... 4101/ FLOORWASH---5101
    PERFUME- 6l01)
                       "·              . ··~    ··.'

CHANGO MACHO: USED FOR A CHANGE QF LUCK, .ALSO US.ED FOR PEOPLE WHO PLAY
  GAMES OF CHANCE. : .. -  .  ,  .  . . .. . - .
  ( OIL- 1102/ INCENSE- 2102/ POWDER- 3102/ BATHSAL'.l'- 4102/ F;LOORWASH- 5102
    PERFUME- 6102 ) ..                          .. .
                                                                                                                               '. :. ·,~   .'   ;   .

CHINESE(CHINO): WHEN- A HIGHER LEVEL. OF KNOWLEDGE IS DESIRED, USE' CHINESE
  IN YOUR BATH WATER, ANOINTED ON. THE T~l.Jl:S, -ANDl BURt:l>WllIL:EMEDITATING.
  ( OIL- 1104/: INCENSE.;; 2lo'4/ POWDER- 3104/-BATHSALT-4104/ FLOORWASH- 5104
    PERFUME- 6104)




                                                                                                       •
           Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 88 of 98 Page ID #:192

                                                                                               ,.,
        USES .' AND
                  ·,,. .:.
                           ORDER JiO           .. FOR .·, OILS.INCENSE,
                                  ·.; ·t~·' ..,.·',.·".. : -~ ,·. •/{,:,> ·: .,· . '· _,
                                                                                           .   : ·'
                                                                                                      '

                                                                                                      --


      · ~OWD
         ,,
             ER·, BATH SALTS, FLOORWASH,
                       .           .......... ::-.,; '
                                          '
                                                       PERFUMES
                                                     ·'·.   .
                                                            _   ··        ,.;,.· .·.


       DRAGONS BLOOD( SANGRE ~E DRAGON): A VERYJ.>OWERFUL lJNCROSSING MIXTURE.        '·.~
         WILL REMOVE ANY TYPE OF JINX THAT a~s BE{i:N PLACED ON YOU.            '       ~
         ( OIL-· 1164/ INCENSE'- 2164/ POWDER-' 3164/ BATHSALT- 4164/ FLOORWASH.;_ 5164 V~ .. V
            PERFUME- 6164 )                                                              ~~\:
       DRAW ACROSS: . USED TO DRAW BACK. LOVERS THAT HAVE· LEFT' THE CITY, THIS
         WILL DRAW THEM BACK TO. YOU,,       . .       .                 .
                                                                                                           \l?
          ( OIL-1165/ INCENSE.:..·2165/ POWDER- 3165/ BATHSALT- 4165/ FLOORWASH- 5165
            PERFUME- 6165)
       DRAW BACK: A POWERFUL FORCE FOR DRAWING LUCK, IF YOUR LUCK HAS TURNED
         TO BAD LUCK. USE THIS IT WILL DRAW BACK GOOD LUCK.   .               .
         ( OIL- ll66/ INCENSE- 2166/ POWDER- 3166/ BATHSALT- 4196/ FLOORW:ASH- 5166
           PERFUME- 616?)
       DRAWING: BRINGS BACK A WANDERING LOVER OR MATE. ALSO USED FOR DRAWING
         MONEY TOWARDS. YOU. .
         ( OIL- ll67/ INCENSE-,. 2167/ POWDER- 3167/ BATHSALT- 4167/FLOORWASH- 5167
           PERFUME~ 6167 ).
       DREAM (SUENO): WHEN PLACED ON THE PILLOWBEF0RE·BEFORE RETIRING, THIS WILL
         INSURE A QUIET'AND'PEACEFUL SLEEP. WARDS OFF NIGHTMARES.
         ( OIL- 1168/ INCENSE- 2168/ POWDER- 3168/.BATHSALT- 4168/ FLOORWASH- 5168
           PERFUME- 6168·)
               '           '                                                           .



       DRESSING(ADEREZO): AN ALL PURPOSE MIXTURE USED FOR DRESSING CANDLES, ALTARS,
         TALISMANS , AMuLETS ~· · ' .
         ( OIL- 1169/ INCENSE- 2169/ POWDER- 3169/ BATHSALT- 4169/ FLOORWASH- 5169· ·
           PERFUME-, 6169) ·                                          .
'ii J),UME: USED FOR GETTING EVEN WITH 'YOUR ENEMIES, WHEN USED WITH BLACK
~:,
      ''/ . CANDLES,: THIS· WILL CAUSE THEM TO HAVE VERY BAD LUCK.                .
            ( OIL- 1170/ INCENSE- 2170/ POWDER- 3170/ BATHSALT- 4170/ FLOORWASH- 5170
              PERFUME.,. 6170.)
        EASY LIFE ( VIDA FACIL) : WHEN EVERYTHING SEEMS l'0 BEING WRONG FOR YOU,
          USE THIS 'TO S:M00TH THINGS OUT. LETS YOU ENJOY LIFE AT AN EASIER PACE •
        . .( OIL- 1172/ INCENSE- 2172/ POWDER..:. 3172/ BATHSALT-' 41.72/ FLOORWASH- 5172
              PERFUME- 6172 )                                                 .
      . ELLEGUA: VERY GOOD FOR COURT CASES , TO DELAY THEM, OR FOR A LIGHTER SENTENCE.
            ( OIL- 1176/ INCENSE- 2176/ POWDER- 3176/ BATHSALT- 4176/ FLOORWASH- 5176
              PERFUME - 6176 )                  ..
          EVIL EYE ( MAL'OJ0): USEFOR PROTECTION FROM THE EVILEYE, PROTECTS SMALL
             CHILDREN FROM PICKING UP EVIL THIN IB OR INFLUENCES.
             "(,O.IL~ll80/ INCENSE- 2180/ '.POWDER- 3180/ BATHSALT- 4180/ FLOORWASH"" 5180
                PERFUME- 6180)
           EXODUS: VERY GOOD FOR WHEN YOlJ'WANT,SOMEONE TO LOSE l'HEIR JOB, JUST SPRINKLE
             IN THEIR WORK AREA.                          . .
              ( OIL- 1181/ INCENSE-'2181/ POWDER- 3181/ BATHSALT- 4181/ FLOORWASH- 5181
                PERFUME- 6181)
      , ·. EioRcrsM < ExoRcisMo) : THis WILL· REMOVE EVIL sPIRi'rs .•. THAT HAVE INvADED
             YOUR BODY OR HOME~          .      ,             .
              ( OIL- 1182/ INCENSE- 2182/ POWDER- 3182/ BATHSALT- 4182/ FLO0RWASH- 5182
                PERFUME- 6182)

                                                                .....
                                                                .-,~,.;
    Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 89 of 98 Page ID #:193
·USES AND ORDER NO. FOR OILS,INCENSE;
 PO,WiClER,BATHSALT$·,FLOORWASH,PE·RFUMES.
KINci.SOLOMON( REY SALAMON): MOSTLY USED FOR DOMINATION~ CAN ALSO BE USED
 , Tb pRAw' LUCK AND MONEY ·'youi( WAY. . . ' . . . . . _- . _ . . . . ·. _ _. _.
  ( OIL- 1322/ INCENSE- 2322/ POWDER-: 3322/ BATHSALT- 4322/ FLOORWASH- 5322
    PERFUME.:_ 6 322 )    . .                 .                .

KING MIDAS: USE FOR DRAWING MONEY, RUB SOME ON.YOUR WALLET EVERY MORNING. ·
 <"' ( OIL- 1323/ INCENSE- 2323/ POWDER- 3323/ BATHSALT- 4323/ FLOORWASH-, 5.323
       PERFUME- 632~)
.KYPHI: PUT ON CASH REGISTER AND ON ALt CORNERS OF THE DOORS, TO INSURE
   SUCCESS AND GOOD FORTUNE THROUGHOUT THE DAY AT YOUR BUSINESS.       .
  .( OIL- 1325/ INCENSE- -2325/ POWDER--· 3325/.:BATHSALT- 4325/ FLOORWASH- 5325
     PERFUME- 6325 )       .        .
LADY LUCK ( DAMA DE SUERTE) : RUB ON YOUR HANDS AND BOTTOM OF YOUR FEET , .
 ; WHEN GOING TO GO GAMBLE.           ,.                    .        .
 .- ( OIL- 1326/ INCENSE-, 2326/ POWDER;.,_ 3326/'BATHSALT-- 4326/ FLOORWASH- 5326
  , PERFUME-, 6326)    .    .                                 . .    . . ·..   . .

LA SANTISIMA MUERTE: USE WITH CANDLE BY SAME NAME, TO BRING BACK.A LOVER •.
  ( OIL- 1329/ INCENSE- 2329/.POWDER- 3329/ BATHSALT:... 4329/ FLOORWASH.;;. 5329
    PERFUME~ 6329)            .
        .                                                             .


LAW STAY AWAY ( CONTRA LA LEY): WHEN THE POLICE ALWAYS SEEM TO FOLLOW YOU,
  ADD THIS TO YOUR. BATH
                       t WATER
                           .    WHILE
                                    . .SAYING PSALM : 23.~
                                                       .   ALSO MOP THE HOUSE
                                                                          . .
  TO KEEP THE LAW AWAY FROM YOUR• HOME.
  ( OIL- 1331/ INCENSE- 2.331/, POWDER- 3331/ BATHSALT- 433}/ FLOORWASH- 5331
    PERFUME- 6331 )
LEO ( LEON): GOOD LUCK TO THOSE BORN UNDER THE SIGN'OF LEO:
  ( OIL- 1334/ INCENSE:_ 2334/.POWDER- 3334/ BATHSALT-4334/ FLOORWASH- 5334
    PERFUME- 6334 )      .      .  .

LIBRA: GOOD LUCK TO THOSE BORN UNDER THE SIGN OF LIBRA
   ( OIL- 1335/ INCENSE- 2335/ POWDER- 3335/ BATHSALT.,. 4335/ FLOORWASH- 5335
     PERFUME- 6335)
LOVE ( PARA AMOR): USE TO DRAW LOVE, USE WITH ADAM AND EVE CANDLE.
  ANOINT SEAL OF LOVE ( S402) _WITH LOVE   on.
                                            AND PLACE BENEATH CANDLE.
  ( OIL- 1342/ INCENSE- 2342/ POWDER- 3342/ BATHSALT- 4342/ FLOORWASH- 5342
    PERFUME~ 6342)                                               .
LOVE BREAKER ( QUEBRA AMOR): THIS IS USED TO SEPERATE AND DESTROY RELATIONSHIPS.
  ( OIL- 1344/ INCENSE- 2344/ POWDER.:.. 3344/ BATHSALT- 4344/ FLOORWASH- 5344
    PERFUME- 6344 )                   ..                                    .

LOVE DRAWING ( ATRAYENTE DE AMOR) : USE TO DRAW LOVE AND AFFECTION YOUR WAY
  ( OIL- 1345/ INCENSE- 2345/ POWDER- 3345/ BATHSALT.,. 4345/ FLOORWASH- 5345
  , PERFUME- 6345)
LOVE DROPS ( GOTAS ·DE AMOR): USE THIS TO ADD SOME SPICE TO YOUR MARRIAGE, OR
  RELATIONSHIP.
  ( OIL- 1346/ INCENSE- 23461'POWDER- 3346/ BATHSALT- 4346/ FLOORWASH- 5346
    PERFUME- 6346)
LOVE ME. ( QUIEREME ) : WEAR ON YOUR BOSOM AND ON YOUR EAR LOBES, SO THAT
  YOUR PARTNER WILL ONLY LOVE YOU. HIS THOUGHTS WILL ALWAYS REMAIN ON YOU.
  ( OIL- 1348/ INCENSE- 2348/ POWDER:... 3348/ BATHSALT- 4348/ FLOORWASH:... 5348
   . PERFUME- 6348 ).
    Case 2:19-cv-01018-VAP-AGR Document- 29 Filed 04/30/19 Page 90 of 98 Page ID #:194
                              PERFlJME·s~,
ORDERNUMBER                                       $3.00 E ACH             1




ELP- 15    TAPA BOCA(STOP GOSSIP): D1~SI~NED· T(> STOP GOSStP, OR TO ,D:EP
           PEOPLE FR.OM TALKING ABOUT·YOU.•·;WEAR >THIS PERFUME WITH CONFIDENCE •
ELP- 16 • ATTRACTION.CC,b. TO ME PERFUME: A'JtTRACT OR BRING MONEY, --GOOD -LUCK,
          LOVE DIW,llil~,· UD BUSINESS  ' '     '             '  ' '         '

ELP~ 19    ELEGGUA PERFUME: ONE OF THE SAINTS FROM SANTERIA. Yf!RY GOOD FOR
           COURT CASES.
                    . .
                        VERY GOOD TO
                                   .. ··
                                         OPEN'YOUR ROAD TO A BETTER LIFE. ..
ELP- 20    HIGH JOHN CONQUISTADOR PElU'UME: GOOD FOR LUCK, MONEY, ALL PURPOSE,
           CONQUERING ALL OBSTACLES._IN YOUR WAY.
ELP- 21 · EL JOROBADO(HUHCHBACK) PERFUME: VERY FAMOUS FOR ITS- GAMBLING
          POWER~ VERY GOOD FOR PEOPLE WHO GO TO BINGO.
ELP- 22    MONEY D~WING;PERFUME: WEAR TO ATTRACT MONEY, ALSO RUBON :yoUR
           MONEY TO HELP HOLD ON TO IT.
                                                                                                            .
ELP- 23    ONE DROP OF LUCK(UNA GOTA DE SUERTE) PERFUME: WEAR FOR GOOD LUCK,
           LOVE, BINGO, GETTING A JOB.                                  '\ ·. '
ELP- 24    BINGO LUCK ·PERFUME: GREAT FOR BINGO, OR ANY TYPE .QF GAMBLIN(; •.
           M,AKE SURE·To:RUB SOME  ON THE BINGO CARDS.
ELP- 25    LUCKY RABBiTS ·. FOOT PERFUME: USE - FOR. GOOD LUCK
ELP- 26    SEVEN AFRICAN POWERS ,PERJi'UME,: ALL l:1URPOSE,, FOR. LOVE, . MONEY, PROTECTION,
           HEALTH, GOOD' LUCK. ·-
ELPL 27    BINGO LOCK OIL: ··usE IN  ANY TYPE OF BINGO CAtmLE,,, OR IR YOUR ,BATH
           WATER, RUB ON' 'THE BINGO' CARDS FOR SUCCESS IN' BINGO    ' ' '   '
ELP- 28     CHUP1JlOSA(HUMMINGB,I.RD),, PERFUME: IS A SIGN. OF GOO)) LUCK AND GOO~
           ·HEALm~·VERY POTENT'FOR ATTRACTING LOVE •
                        . .·, t.

ELP- 29    7 DROPS OF GOOD LUCK fEllFUME: VERY POfULAR FOR BUSINESS AND
           GAMBLING ; ·                                                                    :~.        -('
ELP- 30    7 DR.OPS OF L.OVE PE~UME: ALS···OKNOWN AS TRUE LOVERS PERFUME, ~T IS             .- "\.~~- J
           USED TO HOL°, ~IA,GES •TOGETHER. •     ··. -        . ._.·· .   ··                     ) . J
ELP- 31    BETTER .BUSINESS: BRINGS ~OREY TO THE BUSI:NESS OR FORPEOPLE             ,mo /1.iJ     /
           SELL. SPRINKLE ALL AROUND.-TJIE BUSUfESS, OR _WEAil THIS PERFUME.                ~,   ·
ELP- 32    JUIX REMOVING PERFUME: REM<>VES CURSES, HEXES, JINXS, KEEPS THEM
           ALL AWAY FROM YOU. so 'NO HARM.• ·WILL co~ TO YOU.
                                              .      .                    .,   '    .

ELP- 33 ,DOMINATION, I HAVE YOU TIED AND' NAILED PERFUME: USE TO COMMAND
         AND DOMINATE SOMEONE OR A SITUATION.• KEEPS THE HUSBANDS IN .. I.INE.
ELP-. 34   LOVE &'KISS, MAD PASSION PERFUME: MAKE THAT. LOVE COME ON HOT, MAKES
           YOUR LOVER MORE PASSIONATE, WEAR lT ANO BE READY.
ELP,- 35   LUCKY BUJ>DJlAPERFUME: USE FOR MONEY, OR GAMBLING, ALSO TO ANOINT
           BUDDHA STA1{JES FOR ADDED POWER AND GOOD LUCK. . .    . .
                                                              '       '


ELP'"'... 36 · SPECIAL WI1'CJI' S PERFUME~ ALL HEALERS\  READE&S·~WORKERS, SHOULD
               WEAR THIS ¥0ll PROTECTION. WEAR DURING ALL,.· CEREMONIES.·

  PERFOifEs·· ARE 1· FLUID omtcE BOTTLES.
  PERFUMES BY THE PiNT $1,0.00PERFUMES BY THE QUART          $18.00
                                                                               ••
              Case 2:19-cv-01018-VAP-AGR Document 29
                                                   "-t:;:·~•."!;Filed 04/30/19
                                                                  ••       :,  "'Page
                                                                                 /" ·; 91 of 98 Page ID #:195
                                                                       -•;c,:,•:•••••"•••   •••••••   •"   •   •••   :·•~•·"••""•-~.-.•-,-




                                         ----,.:c:::,:~:::0~:~:±61.f'e --~Qdie1 _, it~JBS, .--- _
                                                                                                                 - - · - ---PU20 -- . --- --· · + •
 SANTERIA                                       _.                                                                           BLACK SALT(SAL NEGRA)~ ••••••••• 3.00                               :,__
    .                               '.   :':_        .

  P 1088 ELLEGUA, HEADS:. ~ -~ •••••• 15. 00
                                                                                                                                             STATUES
_------~·--
  P1089 ..RAILROAD-;·S.PIKES
            --:····-· -· .. .
                              •••••••.. -~3. 00              -   ·--

                                                                                                                                              Most of the statues are made out
. P.1091 TOOLS W/OSUN •.••••••••• 30. 00
     •   •"   •   ,_•".••   •       C
                                                                                                                                             of porcelian
·_ MISC _                                 .     _                                                                                            Pll21 KATERIA ~EKAKWITHA ••••• ) • $13.99
  ;_4'1092 BLACK PINS(l8) FOR.~ ••• LOO                                                                                                      Pl122_ NINO ATOCHA~ ••••••••••••• 18.00-
                                                                                                                                              - 12l SAN LAZARO
                                                                                                                                             P_l          --   - _      .    - • 13 • 99
                                                                                                                                                               •••••••••••••••
   Pl093 COFFIN NAIL(to cause an enemy
          · to move) •• _• _ • • _ ••••• -~ ••• 2. 00
                                                                                                                                          Pll25            SAN RAMON ••• ~ •••••••••••• 15.00
  Pl095 AMBERGRIS CRYSTAL(for love)                                                                                                       Pll26            SAINT ANTHONY •••••••••••• 11.00
       · ....:, .... ~ .....· . ~ : . . .... j . 00                                                                                       Plf27            SAINT BARBARA ••• • •••••••• 11. 99
  Pl096 QUICK SILVER.(use te> put ;I.ti                                                                                                   Pll28            SAINT EXPEDIT0 ••••••••••• 13.00
         nurmegs for gambling luck)                                                                                                      'Pll29            SAINT FRANCIS ••••••••• -..,.11.00
         •••• ~ •••••••••••••••• 2.00                                                                                                     Pll30            SAINT JUDE ••••••••••••••.•• 14~99
                                                                                                                                                                                                        "
                                                                                                                                          Pll32 SAINT - MARTHA -• • •••• • •••• 13. 99
 Pl098 CAMPHOR(ALCANFOR) ••••• 1.00                                                                                                       Pll33 SAN MARTIN PORRES •••••••• 13.99
  P 1099. EYE DROPPERS.; •• -••••••• 1. 00                                                                                                Pll34 SACRED HEART OF_JESUS ••• ~13.99
  PllOO PUMICE STON_E(PIEDRA POMA)-                                                                                     _._.. .- .- :---·
                                                                                                                                     . P- 1135- SA-INT--THERESA·
                                                                                                                                              --   .
                                                                                                                                                   -   - -.      ~-..        . ..   ...
                                                                                                                                                                  - ~. •. -~ ~ • . 13.99
                                                                                                                                                                                    .
                                                                                                                                                                                         -- .
  -~--~.: ..· .· .. ~,-~ . .; ...·.. ~ ... ·- .... .- .• . 1.-00
  PllOl .MUSK(ALMIZCLE) •••••• ~.2.00                                                                                                        -P1137 VIRGEN MERCY ............. $19.97
 _Pll02 _,MASTER WHEEL .OF OCCULT -                                                                                                           P1138 VIRGEN COBRE 6 11 ••••••••• 9.99
                 SECRETS ••••••••••••••• 3.00                                                                                                 Pll39 VIRGEN COBRE 9"... • • • • • • 18 .00
  P,1103 RABBITS,- -FOOT ••••••. /.~. 2. 00
  Pl 104 LIONS CLAW SMALL ••••••• 00 -                                         a.                                                            CAR STATUES -4n
  Pl105 MAGNETIC HORSESHOE ••••• l.00
                                                                                                                                               Use in the car to protect the car
  Pll06 LARGE FIXED HORSESHOE ••••• 5.00
  P 1];07, CANDLE TOPS; •••• :..... ••••••• 1. 00 .
                                1
                                                                                                                                             from accidents~    harm    or
                                                                                                                                           Pl141 SAINT JUDE ••••••• .' ••••••• 3.00
                                                                                                                                           P 1142 SAN MARTIN PORRES •••••••• 3 ~ 00
                                                                                                                                         - Pll43 VIRGEN MERC:Y ••••••• ~ ••••• J. 00
                                                                                                                                           Pl144 SAINT RITA ••••••••••••••• 3.00 .
   PllH HOLY WATER: CONTAINER.; ••• 1.00                                                                                                   Pll45 SAINT THERESA •••••••••••• 3.00
  ,PlU2 RIBBON ••••••••••••••••• 60¢ A YD                                                                                                  Pll46 SACRED HEART OF JESUS •••• 3.00
       · yellow, blue, pink, white,                                                                                                        Pll47 VIRGEN REGLA ••••••••••••• 3.00
          red, black, brown                                                                                                                P 114 8 _SAINT :MICHAEL •••••••••••• 3. 00
   Plll3 BLUE BALLS(use to purify _and                                                                                                      Pll49 NINO ATOCHA •••••••••••••• 3.00
        · cleanse away evil spirits ·                                                                                                       Pll50 INFANT PRAGUE •• ~ •••••• ~ •• ·3. 00
          and to bring good luck) •• 50¢ea ·                                                                                                P 1151 SAINT MARTHA ••••••••••••• 3.• 00
                                                                                                                                            Pll52 SAN LAZARO •••••• ~- •••••••• 3.00
                  ............. ........ .
                  -
                                                         ,
                                                                 - -
                                                                                                                                         - Pll53 SAINT JOSEPH ••••••••••••• 3.00
   Plll5 BLACK CAT BONE(add to mojo                                                                                                         P 1154 SAINT FRANCIS._ ••••••••••• 3. 00
         bags for good luck) •• , ••• 3.00                                                                                               . P 1155 ECCE HOMO.~ •••••••••••·••• 3'. 00
   PU16 SWAiLOWHEART(Place in love'                                                                                                         Pll56 MILAGROSA(MIRACULOUS MOTHER
         charm bags) •• -~ •••••••.•••• 3. 00                                                                                               Pll57 HOLY FAMILY ••••••••••.• •• _.3. 00
   ru11 BAT EYE(use for protection                                                                                                        - Pll58 ViRGEN GUADALUPE ••••••••• 3.00
         from jinx) ............ ~.· •• 3. 00                                                                                               Pll59 SAINT CLARA •••••••••••••• 3.00
   Plll8 BAT HEART(Carry in a green                                                                                                         Pll60 SAINT CHRISTOPHER •••••••• 3. 00
   · ·   flannel bag for bingo lqc~)                                                                                                        P 1161 CARIDAD COBRE •••••••••••• 3. 00
         .......... ~ ............. 3. 00 -                                                                                                 P ll 62 SAINT ANTHONY •••••••••••• 3. 00
   Plfl9 DOVE EYE(Add to all your          _                                                                             _                  P 1163 SAINT BARBARA •••.••••••••• 3. 00
       - m:ojo bags for more power)3.00                                                                    ·.r
Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 92 of 98 Page ID #:196




                               Exhibit 5
Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 93 of 98 Page ID #:197



  Carlos Navarette, San Pascualito Rey y el Culto a la Muerte en Chipapas (1982)



  Book Cover
Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 94 of 98 Page ID #:198



  Title Page
Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 95 of 98 Page ID #:199



  Copyright Page
Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 96 of 98 Page ID #:200



  Illustration 81 (no page number)
Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 97 of 98 Page ID #:201



  Illustrations 82 & 83 (no page number)
                                                             Case 2:19-cv-01018-VAP-AGR Document 29 Filed 04/30/19 Page 98 of 98 Page ID #:202




                                                                                          1                                    CERTIFICATE OF SERVICE
                                                                                          2            I hereby certify that on April 30, 2019, I electronically filed the foregoing document with
                                                                                          3   the clerk of court for the U.S. District Court, Central District of California, using the electronic
                                                                                              case filing system of the court.
                                                                                          4
                                                                                                     I hereby certify that on April 30, 2019, I caused the foregoing document to be served by
                                                                                          5   the Court’s Electronic Filing System:
                                                                                          6
                                                                                                                             Edward W. Lukas, Jr., Esq.
                                                                                          7                        HARRINGTON, FOXX, DUBROW & CANTER, LLP
                                                                                                                          333 South Hope Street, Suite 1000
                                                                                          8                              Los Angeles, California 90071-1429
                                                                                          9                                  Telephone: (213) 489-3222
                                                             Facsimile: (310) 394-4477




                                                                                                                                Fax: (213) 623-7929
                                                                                         10                                     elukas@hfdclaw.com
                                                                                         11                                         Linda D. Mettes, Esq.
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12                                      BROOKS KUSHMAN P.C.
                                            12100 Wilshire Boulevard




                                                                                                                                1000 Town Center, 22nd Floor
            Attorneys at Law




                                                                                         13                                      Southfield, Michigan 48075
                                                   SUITE 1700




                                                                                                                                     Tel: (248) 358-4400
                                                                                         14                                          Fax: (248) 358-3351
                                                                                                                                lmettes@brookskushman.com
                                                                                         15
                        Telephone: (310) 451-0647




                                                                                         16          FEDERAL: I declare, under penalty of perjury under the laws of the United States of
                                                                                                     America that the foregoing is true and that I am employed in the office of a member of the
                                                                                         17          Bar of this Court at whose direction the service was made.
                                                                                         18          Executed on April 30, 2019, at Los Angeles, California.
                                                                                         19
                                                                                         20                                                        /s/Stephanie Diaz-Sandoval
                                                                                                                                                   Stephanie Diaz-Sandoval
                                                                                         21
                                                                                         22
                                                                                         23
                                                                                         24
                                                                                         25
                                                                                         26
                                                                                         27
                                                                                         28

                                                                                                                                              36
